Exhibit 10.2

 

Published CUSIP Number:                     

 

--------------------------------------------------------------------------------

 

$550,000,000

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of March 24, 2004

 

Among

 

CAREMARK RX, INC.,

as Borrower,

 

and

 

THE INITIAL LENDERS, THE SWING LINE BANK AND

THE INITIAL ISSUING BANK NAMED HEREIN,

as Initial Lender Parties,

 

and

 

UBS SECURITIES LLC AND

WACHOVIA BANK, NATIONAL ASSOCIATION

as Co-Syndication Agents,

 

and

 

JPMORGAN CHASE BANK

as Documentation Agent,

 

and

 

BANC OF AMERICA SECURITIES LLC

and

WACHOVIA CAPITAL MARKETS, LLC D/B/A

WACHOVIA SECURITIES

as Lead Arrangers,

 

and

 

BANK OF AMERICA, N.A.

as Administrative Agent

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page


--------------------------------------------------------------------------------

ARTICLE I      DEFINITIONS AND ACCOUNTING TERMS     

SECTION 1.01 Certain Defined Terms.

   1

SECTION 1.02 Computation of Time Periods; Other Constructional Provisions

   31

SECTION 1.03 Accounting Terms

   31 ARTICLE II      AMOUNTS AND TERMS OF THE ADVANCES      AND THE LETTERS OF
CREDIT     

SECTION 2.01 The Advances and the Letters of Credit.

   31

SECTION 2.02 Making the Advances.

   33

SECTION 2.03 Issuance of and Drawings and Reimbursement Under Letters of Credit.

   36

SECTION 2.04 Repayment of Advances.

   38

SECTION 2.05 Termination or Reduction of the Commitments.

   39

SECTION 2.06 Prepayments.

   40

SECTION 2.07 Interest.

   40

SECTION 2.08 Fees.

   41

SECTION 2.09 Conversion of Advances.

   42

SECTION 2.10 Increased Costs, Etc.

   43

SECTION 2.11 Evidence of Debt.

   46

SECTION 2.12 Payments and Computations.

   46

SECTION 2.13 Taxes.

   49

SECTION 2.14 Sharing of Payments, Etc.

   50

SECTION 2.15 Defaulting Lenders.

   51

SECTION 2.16 Use of Proceeds

   53 ARTICLE III      CONDITIONS OF EFFECTIVENESS AND LENDING     

SECTION 3.01 Conditions Precedent to Extensions of Credit and Issuance of
Letters of Credit

   53

SECTION 3.02 Conditions Precedent to Each Borrowing and Issuance and Renewal

   56

SECTION 3.03 Determinations Under Section 3.01

   56 ARTICLE IV      REPRESENTATIONS AND WARRANTIES     

SECTION 4.01 Representations and Warranties

   56

 

i



--------------------------------------------------------------------------------

ARTICLE V      COVENANTS OF THE BORROWER     

SECTION 5.01 Affirmative Covenants

   59

SECTION 5.02 Negative Covenants

   61

SECTION 5.03 Reporting Requirements

   65

SECTION 5.04 Financial Covenants

   67 ARTICLE VI      EVENTS OF DEFAULT     

SECTION 6.01 Events of Default

   67

SECTION 6.02 Actions in Respect of the Letters of Credit upon Default

   70 ARTICLE VII      THE AGENTS     

SECTION 7.01 Appointment and Authorization of Agents

   70

SECTION 7.02 Delegation of Duties

   71

SECTION 7.03 Reliance by Agents

   71

SECTION 7.04 Notice of Default

   72

SECTION 7.05 Credit Decision; Disclosure of Information by Agents

   72

SECTION 7.06 Indemnification of Agents

   72

SECTION 7.07 Agents in their Individual Capacities

   73

SECTION 7.08 Successor Agents

   73

SECTION 7.09 Administrative Agent May File Proofs of Claim

   74

SECTION 7.10 Guaranty Matters

   74

SECTION 7.11 Other Agents; Arrangers

   75 ARTICLE VIII      MISCELLANEOUS     

SECTION 8.01 Amendments, Etc

   75

SECTION 8.02 Notices, Etc.

   76

SECTION 8.03 No Waiver; Remedies

   77

SECTION 8.04 Attorney Costs, Expenses and Taxes

   77

SECTION 8.05 Indemnification by the Borrower

   77

SECTION 8.06 Right of Set-off

   79

SECTION 8.07 Successors and Assigns.

   79

SECTION 8.08 Tax Forms

   82

SECTION 8.09 No Liability of the Issuing Bank

   83

SECTION 8.10 Confidentiality

   84

SECTION 8.11 Agent’s Notice

   84

SECTION 8.12 Execution in Counterparts

   84

SECTION 8.13 Governing Law; Jurisdiction, Etc.

   85

SECTION 8.14 WAIVER OF JURY TRIAL

   86

 

ii



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule I

  -  

        Commitments and Applicable Lending Offices

Schedule II

  -  

        Existing Letters of Credit

Schedule 4.01(b)

 

-

 

        Subsidiaries

Schedule 4.01(d)

 

-

 

        Required Authorizations, Approvals, Etc.

Schedule 5.02(a)

 

-

 

        Liens

Schedule 5.02(e)

 

-

 

        Investments

EXHIBITS

Exhibit A-1

 

-

 

        Form of Term Loan Note

Exhibit A-2

 

-

 

        Form of Revolving Credit Note

Exhibit B-1

 

-

 

        Form of Notice of Borrowing

Exhibit B-2

 

-

 

        Form of Notice of Swing Line Borrowing

Exhibit B-3

 

-

 

        Form of Notice of Conversion

Exhibit B-4

 

-

 

        Form of Notice of Issuance

Exhibit C

 

-

 

        Form of Assignment and Assumption

Exhibit D

 

-

 

        Form of Opinion of King & Spalding

Exhibit E

 

-

 

        Form of Subsidiaries Guarantee

 

iii



--------------------------------------------------------------------------------

EXECUTION COPY

 

CREDIT AGREEMENT

 

CREDIT AGREEMENT dated as of March 24, 2004 among CAREMARK RX, INC., a Delaware
corporation (the “Borrower”), the banks, financial institutions and other
institutional lenders listed on the signature pages hereof under the caption
“Initial Lenders” (the “Initial Lenders”), BANK OF AMERICA, N.A. (“BofA”), as
the initial issuer of Letters of Credit (as hereinafter defined) (the “Initial
Issuing Bank”) and as the provider of the Swing Line Facility (as hereinafter
defined) (the “Swing Line Bank”), WACHOVIA BANK, NATIONAL ASSOCIATION
(“Wachovia”) and UBS SECURITIES LLC (“UBS”) as co-syndication agents (the
“Co-Syndication Agents”) for the Facilities (as hereinafter defined), and
JPMORGAN CHASE BANK (“JPMorgan”) as documentation agent (the “Documentation
Agent”), BANC OF AMERICA SECURITIES LLC (“BAS”) and WACHOVIA CAPITAL MARKETS,
LLC d/b/a/ WACHOVIA SECURITIES (“WS”) as joint lead arrangers and joint book
managers (the “Lead Arrangers”) for the Facilities, and BofA, as the
administrative agent (together with any successor thereto appointed pursuant to
Article VII, the “Administrative Agent”) for the Lender Parties (as hereinafter
defined).

 

PRELIMINARY STATEMENTS

 

(1) The Borrower entered into a Credit Agreement dated as of March 15, 2001 (the
“Original Credit Agreement”) as amended by the First Amended and Restated Credit
Agreement dated as of April 11, 2002 (the “Existing Credit Agreement”) with the
banks, financial institutions and other institutional lenders party thereto as
lenders and Bank of America, N.A. as the administrative agent for the lenders
thereunder.

 

(2) In connection with the Borrower’s proposed acquisition of AdvancePCS (the
“Acquisition”), the Borrower has requested that the Lenders provide a credit
facility for the purposes of refinancing all obligations of the Borrower under
the Existing Credit Agreement and certain liabilities of AdvancePCS and for
working capital and other general corporate purposes and the Lenders are willing
to do so on the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein, the parties hereto hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

SECTION 1.01 Certain Defined Terms.

 

As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and the plural
forms of the terms defined):

 

“Acquisition” has the meaning specified in Preliminary Statement (2) to this
Agreement.

 

“Administrative Agent” has the meaning specified in the recital of parties to
this Agreement.



--------------------------------------------------------------------------------

“Administrative Agent’s Account” means the account of the Administrative Agent
maintained by the Administrative Agent with BofA at its office at 101 North
Tryon Street, 15th Floor, Charlotte, North Carolina 28255, ABA No. 053-000-196,
Account No. 1366212250600, Reference: Caremark Rx, Attention: Corporate Credit
Services, or such other account maintained by the Administrative Agent and
designated by the Administrative Agent from time to time as such in a written
notice to the Borrower and each of the Lender Parties.

 

“Administrative Questionnaire” means a questionnaire, in form and substance
satisfactory to the Administrative Agent, delivered by an Eligible Assignee
pursuant to Section 8.07(a)(iv) which provides the administrative information
relating to such Eligible Assignee.

 

“Advance” means a Term Loan Advance, a Revolving Credit Advance, a Swing Line
Advance or a Letter of Credit Advance, as the context may require.

 

“AdvancePCS” means AdvancePCS, a Delaware corporation.

 

“AdvancePCS Receivables Purchase and Servicing Agreement” means the Receivables
Purchase and Servicing Agreement dated as of December 10, 2001, among Advance
Funding Corporation, as seller, Redwood Receivables Corporation, as conduit
purchaser, ADVP Management L.P., as servicer and General Electric Capital
Corporation, as committed purchases and as administrative agent.

 

“AdvancePCS Receivables Sale and Contribution Agreement” means the Receivables
Sale and Contribution Agreement dated as of December 10, 2001, among AFC
Receivables Holding Corporation, as receivables seller, Advance Funding
Corporation, as receivables purchaser, ADVP Management L.P., as servicer and
AdvancePCS, as Parent.

 

“AdvancePCS Receivables Securitization” means limited recourse sales and
assignments from time to time by AFC Receivables Holding Corporation of its
accounts receivable to Advance Funding Corporation and by Advance Funding
Corporation of such accounts receivable or interests therein to one or more
financial institutions; provided, however, that (a) the aggregate net investment
made by such financial institutions in respect of all such accounts receivable
or interests therein shall not exceed at any one time outstanding $300,000,000,
(b) the maximum aggregate amount which may be recovered by such financial
institutions may not exceed the amount of the net investment made by them in
respect of such accounts receivable or interests therein together with the yield
thereon as set forth in the AdvancePCS Receivables Securitization Documents from
time to time, and (c) each such sale and assignment of such accounts receivable
or interests therein shall otherwise be effected on the terms and conditions set
forth in the AdvancePCS Receivables Securitization Documents..

 

“AdvancePCS Receivables Securitization Documents” means collectively, the
AdvancePCS Receivables Sale and Contribution Agreement, the AdvancePCS
Receivables Purchase and Servicing Agreement and all of the other agreements,
instruments and other documents evidencing or otherwise setting forth the terms
of the AdvancePCS Receivables Securitization, in each case as such agreement,
instrument or other document may be amended, supplemented or otherwise modified
hereafter from time to time in accordance with the terms thereof, but solely to
the extent permitted under the terms of the Loan Documents..

 

“AdvancePCS Senior Notes” means the 8 1/2% senior notes of AdvancePCS due 2008
in an aggregate principal amount of $200,000,000.

 

2



--------------------------------------------------------------------------------

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, controls, is controlled by or is under common control with such
Person or is a director, or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 5% or more of the Voting Interests in such Person
or to direct or cause the direction of the management and policies of such
Person, whether through the ownership of Voting Interests, by contract or
otherwise.

 

“Agent-Related Persons” means the Administrative Agent, together with its
Affiliates (including, in the case of Bank of America in its capacity as
Administrative Agent, as one of the Lead Arrangers), and the officers,
directors, employees, agents and attorneys-in-fact of such Persons and
Affiliates.

 

“Agents” means, collectively, the Administrative Agent, the Co-Syndication
Agents, the Documentation Agent, the Lead Arrangers and each co-agent or
subagent appointed by the Administrative Agent from time to time pursuant to
Section 7.01(b).

 

“Agreement” means this Credit Agreement, as the same may be amended, restated,
supplemented or otherwise modified from time to time.

 

“Agreement Value” means, for each Hedge Agreement, on any date of determination,
an amount reasonably determined by the Administrative Agent equal to: (a) in the
case of a Hedge Agreement documented pursuant to the Master Agreement
(Multicurrency-Cross Border) published by the International Swap and Derivatives
Association, Inc. (the “Master Agreement”), the amount, if any, that would be
payable by any Loan Party or any of its Subsidiaries to its counterparty in
respect of such Hedge Agreement, as if (i) such Hedge Agreement was being
terminated early on such date of determination, (ii) such Loan Party or
Subsidiary was the sole “Affected Party”, and (iii) the Administrative Agent was
the sole party determining such payment amount (with the Administrative Agent
making such determination pursuant to the provisions of that specific form of
Master Agreement); or (b) in the case of a Hedge Agreement traded on an
exchange, the mark-to-market value of such Hedge Agreement, which will be the
unrealized gain or loss on such Hedge Agreement to the Loan Party or Subsidiary
of a Loan Party to such Hedge Agreement reasonably determined by the
Administrative Agent based on the settlement price of such Hedge Agreement on
such date of determination, or (c) in all other cases, the mark-to-market value
of such Hedge Agreement, which will be the unrealized gain or loss on such Hedge
Agreement to the Loan Party or Subsidiary of a Loan Party to such Hedge
Agreement reasonably determined by the Administrative Agent as the amount, if
any, by which (i) the present value of the future cash flows to be paid by such
Loan Party or Subsidiary exceeds (ii) the present value of the future cash flows
to be received by such Loan Party or Subsidiary pursuant to such Hedge
Agreement; capitalized terms used and not otherwise defined in this definition
shall have the respective meanings set forth in the above described Master
Agreement.

 

“Applicable Lending Office” means (a) with respect to each of the Lenders, the
Base Rate Lending Office of such Lender in the case of a Base Rate Advance and
the Eurodollar Lending Office of such Lender in the case of a Eurodollar Rate
Advance and (b) with respect to the Issuing Bank and the Swing Line Bank, the
Base Rate Lending Office of the Issuing Bank and the Swing Line Bank,
respectively, for all purposes of this Agreement.

 

“Applicable Margin” means, (i) at any time during the period from the date of
this Agreement through the date of receipt by the Administrative Agent of a
Compliance Certificate pursuant to Section 5.03(d), 0.25% per annum for Base
Rate Advances and 1.25% per annum for

 

3



--------------------------------------------------------------------------------

Eurodollar Rate Advances and (ii) at any time and from time to time thereafter,
on any date of determination, a percentage per annum equal to the applicable
percentage for the Performance Level set forth below as determined by reference
to the S&P Rating and the Moody’s Rating for the most recently completed
Measurement Period:

 

Performance Level

--------------------------------------------------------------------------------

   Base Rate Advances


--------------------------------------------------------------------------------

    Eurodollar Rate
Advances


--------------------------------------------------------------------------------

 

Performance Level I

BBB+/Baa1 or above

   0 %   0.75 %

Performance Level II

Less than BBB+/Baa1 but greater than or equal to BBB/Baa2

   0 %   1.00 %

Performance Level III

Less than BBB/Baa2 but greater than or equal to BBB-/Baa3

   0.25 %   1.25 %

Performance Level IV

Less than BBB-/Baa3 but greater than or equal to BB+/Ba1

   0.50 %   1.50 %

Performance Level V

Less than BB+/Ba1

   0.75 %   1.75 %

 

For the purposes of:

 

(A) clause (ii) of the immediately preceding sentence, the Applicable Margin for
each Base Rate Advance shall be determined by reference to the Performance Level
in effect from time to time and the Applicable Margin for each Eurodollar Rate
Advance shall be determined by reference to the Performance Level in effect on
the first day of each Interest Period for such Eurodollar Rate Advance; and

 

(B) in the event that the S&P Rating and the Moody’s Rating are in different
Performance Levels, the higher Performance Level shall apply for the purpose of
determining the Applicable Margin; provided, that if (i) either of the S&P
Rating or the Moody’s Rating shall be lowered at any time from the respective
Debt Rating then in effect and (ii) the difference between the S&P Rating and
the Moody’s Rating shall be of more than one Performance Level, the Performance
Level that is one Performance Level above the lower of the two applicable
Performance Levels shall be the applicable Performance Level for the purpose of
determining the Applicable Margin.

 

4



--------------------------------------------------------------------------------

“Applicable Percentage” means, with respect to the Commitment Fee, (a) at any
time during the period from the date of this Agreement through the date of
receipt by the Administrative Agent of a Compliance Certificate pursuant to
Section 5.03(d), 0.200% per annum and (b) at any time and from time to time
thereafter, a rate per annum equal to the percentage set forth below opposite
the applicable Performance Level as determined by reference to the S&P Rating
and the Moody’s Rating for the most recently completed Measurement Period:

 

Performance Level

--------------------------------------------------------------------------------

   Commitment Fee


--------------------------------------------------------------------------------

 

Performance Level I

BBB+/Baa1 or above

   0.125 %

Performance Level II

Less than BBB+/Baa1 but greater than or equal to BBB/Baa2

   0.150 %

Performance Level III

Less than BBB/Baa2 but greater than or equal to BBB-/Baa3

   0.200 %

Performance Level IV

Less than BBB-/Baa3 but greater than or equal to BB+/Ba1

   0.375 %

Performance Level V

Less than BB+/Ba1

   0.500 %

 

For the purposes of:

 

(A) clause (b) of the immediately preceding sentence, the Applicable Percentage
for the Commitment Fee shall be determined by reference to the Performance Level
in effect from time to time; and

 

(B) in the event that the S&P Rating and the Moody’s Rating are in different
Performance Levels the higher Performance Level shall apply for the purpose of
determining the Applicable Percentage; provided, that if (i) either of the S&P
Rating or the Moody’s Rating shall be lowered at any time from the respective
Debt Rating then in effect and (ii) the difference between the S&P Rating and
the Moody’s Rating shall be of more than one Performance Level, the Performance
Level that is one Performance Level above the lower of the two applicable
Performance Levels shall be the applicable Performance Level for the purpose of
determining the Applicable Percentage.

 

“Appropriate Lender” means, at any time, (a) with respect to the Term Loan
Facility or the Revolving Credit Facility, a Lender that has a Commitment with
respect to such Facility at such time, (b) with respect to the Letter of Credit
Facility, (i) the Issuing Bank and (ii) if the Revolving Credit Lenders have
made Letter of Credit Advances pursuant to Section 2.03(c)(i) that are
outstanding at such time, each such Revolving Credit Lender, and (c) with
respect to the Swing Line Facility, (i) the Swing Line Bank and (ii) if the
Revolving Credit Lenders have made Swing Line Advances pursuant to Section
2.02(b)(ii) that are outstanding at such time, each such Revolving Credit
Lender.

 

“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender Party and an Eligible Assignee, and accepted by the Administrative Agent
and, if applicable, the Borrower, in accordance with Section 8.07 and in
substantially the form of Exhibit C hereto.

 

“Attorney Costs” means and includes all fees, expenses and disbursements of any
law firm or other external counsel.

 

5



--------------------------------------------------------------------------------

“Available Amount” means, with respect to any Letter of Credit at any time, the
maximum amount available to be drawn under such Letter of Credit at such time
(assuming compliance at such time with all conditions to drawing). For all
purposes of this Agreement, if on any date of determination a Letter of Credit
has expired by its terms but any amount may still be drawn thereunder by reason
of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed
to be “outstanding” in the amount so remaining available to be drawn.

 

“BAS” has the meaning specified in the recital of parties to this Agreement.

 

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the higher of:

 

(a) the rate of interest established by BofA from time to time as its prime rate
(which rate of interest may not be the lowest rate of interest charged by BofA
to its customers); and

 

(b) the Federal Funds Rate plus 0.50%.

 

“Base Rate Advance” means an Advance that bears interest as provided in Section
2.07(a)(i).

 

“Base Rate Lending Office” means, with respect to each of the Lender Parties,
the office of such Lender Party specified as its “Base Rate Lending Office”
opposite its name on Part B of Schedule I hereto or in the Assignment and
Assumption pursuant to which it became a Lender Party, as the case may be, or
such other office of such Lender Party as such Lender Party may from time to
time specify to the Borrower and the Administrative Agent for such purpose.

 

“BofA” has the meaning specified in the recital of parties to this Agreement.

 

“Borrower” has the meaning specified in the recital of parties to this
Agreement.

 

“Borrower Common Stock” means shares of common stock of the Borrower, par value
$0.001 per share.

 

“Borrower Restricted Payments” has the meaning set forth in Section 5.02(f).

 

“Borrower’s Account” means such account of the Borrower as is agreed from time
to time in writing between the Borrower and the Administrative Agent.

 

“Borrowing” means a Term Loan Borrowing, a Revolving Credit Borrowing or a Swing
Line Borrowing, as the context may require.

 

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York, New York or Charlotte, North Carolina
and, if the applicable Business Day relates to any Eurodollar Rate Advances, on
which dealings are carried on in U.S. dollar deposits in the London interbank
market.

 

“Capital Assets” means, with respect to any Person, all equipment, fixed assets
and real property or improvements of such Person, or replacements or
substitutions therefor or additions thereto, that, in accordance with GAAP, have
been or should be reflected as additions to property, plant or equipment on the
balance sheet of such Person.

 

6



--------------------------------------------------------------------------------

“Capital Expenditures” means, with respect to any Person for any period, all
expenditures made directly or indirectly by such Person during such period for
Capital Assets. For purposes of this definition, the purchase price of equipment
that is purchased simultaneously with the trade-in of existing equipment or with
insurance proceeds shall be included in Capital Expenditures only to the extent
of the gross amount by which such purchase price exceeds the credit granted by
the seller of such equipment for the equipment being traded in at such time or
the amount of such insurance proceeds, as the case may be.

 

“Capitalized Lease” means any lease with respect to which the lessee is required
to recognize concurrently the acquisition of property or an asset and the
incurrence of a liability in accordance with GAAP.

 

“Caremark” means Caremark International, Inc., a Delaware corporation and a
wholly owned Subsidiary of the Borrower on the date of this Agreement.

 

“Caremark Receivables Purchase Agreement” means the Receivables Purchase
Agreement dated as of January 31, 2001 between Caremark Inc., as seller, and MP
Receivables, as buyer, as such agreement may be amended, supplemented or
otherwise modified hereafter from time to time in accordance with the terms
thereof, but solely to the extent permitted under the terms of the Loan
Documents.

 

“Caremark Receivables Securitization” means limited recourse sales and
assignments from time to time by Caremark Inc. of its accounts receivable to MP
Receivables and by MP Receivables of such accounts receivable or interests
therein to one or more financial institutions; provided, however, that (a) the
aggregate net investment made by such financial institutions in respect of all
such accounts receivable or interests therein shall not exceed at any one time
outstanding $125,000,000, (b) the maximum aggregate amount which may be
recovered by such financial institutions may not exceed the amount of the net
investment made by them in respect of such accounts receivable or interests
therein together with the yield thereon as set forth in the Caremark Receivables
Securitization Documents from time to time, and (c) each such sale and
assignment of such accounts receivable or interests therein shall otherwise be
effected on the terms and conditions set forth in the Caremark Receivables
Securitization Documents.

 

“Caremark Receivables Securitization Documents” means, collectively, the
Caremark Receivables Purchase Agreement, the Caremark Receivables Transfer
Agreement and all of the other agreements, instruments and other documents
evidencing or otherwise setting forth the terms of the Caremark Receivables
Securitization, in each case as such agreement, instrument or other document may
be amended, supplemented or otherwise modified hereafter from time to time in
accordance with the terms thereof, but solely to the extent permitted under the
terms of the Loan Documents.

 

“Caremark Receivables Transfer Agreement” means the Amended and Restated
Receivables Transfer Agreement dated as of January 31, 2001 among MP
Receivables, as transferor, Caremark Inc., as originator and collection agent,
Redwood Receivables Corporation, Park Avenue Receivables Corporation, The Chase
Manhattan Bank, as agent for Park Avenue Receivables Corporation and the PARCO
APA Banks (as defined therein), and General Electric Capital Corporation, as
agent for Redwood Receivables Corporation and Redwood Liquidity Providers (as
defined therein) and as funding agent, as such agreement may be amended,
supplemented or otherwise modified hereafter from time to time in accordance
with the terms thereof, but solely to the extent permitted under the terms of
the Loan Documents.

 

7



--------------------------------------------------------------------------------

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Subsidiaries free and clear of all
Liens:

 

(a) readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 360 days from the date of acquisition
thereof;

 

(b) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender Party or (B) is
organized under the laws of the United States of America, any state thereof or
the District of Columbia, or is the principal banking subsidiary of a bank
holding company organized under the laws of the United States of America, any
state thereof or the District of Columbia, and is a member of the Federal
Reserve System, (ii) issues (or the parent of which issues) commercial paper
rated as described below in clause (c) of this definition and (iii) has combined
capital and surplus of at least $1,000,000,000, in each case with a maturity of
not more than one year from the date of acquisition thereof;

 

(c) commercial paper issued by any Person organized under the laws of any state
of the United States of America and rated at least “Prime-1” (or the then
equivalent grade) by Moody’s or at least “A-1” (or the then equivalent grade) by
S&P;

 

(d) Investments, classified in accordance with GAAP as current assets of the
Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, as amended consisting of
securities that are Rated Tier 1 (as defined by 2(a)-7 of the Investment Company
Act of 1940;

 

(e) repurchase agreements entered into with any financial institution organized
under the laws of any state of the United States of America (i) the long term
non-credit enhanced debt obligations of which are rated at least “A2” (or the
then equivalent grade) by Moody’s or at least “A” (or the then equivalent grade)
by S&P and (ii) the commercial paper of which is rated as described above in
clause (c) of this definition, in each case with a maturity of not more than 92
days from the date of acquisition thereof;

 

(f) general obligations issued or directly and fully guaranteed or otherwise
supported by the full taxation authority of any state of the United States of
America or any municipal corporation or other agency or instrumentality thereof
and rated at the highest rating obtainable therefor from either Moody’s or S&P,
in each case with a maturity of not more than one year from the date of
acquisition thereof;

 

(g) general obligations of any state of the United States of America or any
municipal corporation or other agency or instrumentality thereof which, based on
the escrow therefor, are rated as described above in clause (f) of this
definition and which have been irrevocably called for redemption and advance
refunded through the deposit in escrow of (i) readily marketable obligations
solely of the type described above in clause (a) of this definition or (ii)
other debt securities which are (A) not callable at the option of the issuer
thereof prior to their stated maturity, (B) irrevocably pledged solely in
support of the payment of all principal of and interest on such general
obligations and (C) in an aggregate principal amount and with such stated rates
of interest as shall be sufficient to pay in full all principal of and interest
and premiums, if any, on such general obligations as the same become due and
payable (as verified by independent public accountants of recognized standing),
in each case with a maturity of not more than one year from the date of
acquisition thereof;

 

8



--------------------------------------------------------------------------------

(h) tax-exempt or tax adjustable rate preferred stock issued by a Person
organized under the laws of any state of the United States of America whose long
term non-credit enhanced debt obligations are rated at least “A2” (or the then
equivalent grade) by Moody’s or at least “A” (or the then equivalent grade) by
S&P, in each case with a maturity of not more than 120 days from the date of
acquisition thereof;

 

(i) asset backed securities rated “AAA” by S&P or the Moody’s equivalent;

 

(j) corporate bonds and medium term notes with long term debt ratings of at
least A2 by Moody’s or the S&P equivalent; and

 

(k) other Investments with the consent of the Administrative Agent.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended from time to time.

 

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the United States Environmental
Protection Agency.

 

“Change of Control” means, at any time:

 

(a) any “person” or “group” (each as used in Sections 13(d)(3) and 14(d)(2) of
the Exchange Act) (i) becomes the “beneficial owner” (as defined in Rule 13d-3
of the Exchange Act), directly or indirectly, of Voting Interests in the
Borrower (including through securities convertible into or exchangeable for such
Voting Interests) representing 30% or more of the combined voting power of all
of the Voting Interests in the Borrower (on a fully diluted basis) or (ii)
otherwise has the ability, directly or indirectly, to elect a majority of the
board of directors of the Borrower; and

 

(b) during any period of 12 consecutive months, whether commencing before or
after the date of this Agreement, individuals who at the beginning of such
12-month period were Continuing Directors shall cease for any reason to
constitute a majority of the board of directors of the Borrower.

 

“Code” means the Internal Revenue Code of 1986.

 

“Commitment” means a Term Loan Commitment, a Revolving Credit Commitment, a
Swing Line Commitment or a Letter of Credit Commitment, as the context may
require.

 

“Commitment Fee” has the meaning specified in Section 2.08(a).

 

“Confidential Information” means information that is furnished to the
Administrative Agent or any of the Lender Parties by or on behalf of the
Borrower or any of its Subsidiaries in a writing that is conspicuously marked as
confidential or otherwise on an expressly confidential basis, but does not
include any such information that (a) is or becomes generally available to the
public (other than as a result of a breach by the Administrative Agent or such
Lender Party of its confidentiality obligations under this Agreement) or (b) is
or becomes available to the Administrative Agent or such Lender Party from a
source other than the Borrower or any of its Subsidiaries that is not, to the
knowledge of the Administrative Agent or such Lender Party, acting in violation
of a confidentiality agreement with the Borrower or any such Subsidiary.

 

9



--------------------------------------------------------------------------------

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

 

“Consolidated EBITDA” means (x) for any period, the sum of (a) the Consolidated
Net Income for such period plus (b) the sum of each of the following expenses
that have been deducted from the determination of the Consolidated Net Income
for such period: (i) the Consolidated Interest Expense for such period, (ii) all
income tax expense (whether federal, state, local, foreign or otherwise) for
such period, (iii) all depreciation expense for such period, (iv) all
amortization expense for such period, (v) all extraordinary noncash losses
deducted in determining the Consolidated Net Income for such period less all
extraordinary noncash gains added in determining the Consolidated Net Income for
such period; provided for any period, the amount of extraordinary noncash losses
(net of extraordinary noncash gains) that may be included in this subclause (v)
shall not exceed 10% of the Consolidated EBITDA (before giving effect to any
adjustments contemplated by this subclause (v)) for such period), (vi) all costs
and expenses incurred in connection with the Acquisition and the transactions
contemplated thereby (including any expenses, whether interest or non-interest
and whether cash or non-cash, incurred in connection with or as premiums paid
for redemption of and amendment to the AdvancePCS Senior Notes and indenture
related thereto, the termination of the AdvancePCS Receivables Securitization
and the refinancing of any other Indebtedness of the Borrower or AdvancePCS or
any of their Subsidiaries) and (vii) all fees, costs and expenses, stamp,
registration and similar taxes incurred in connection with the performance of
this Agreement and the Existing Credit Agreement, in each case determined on a
Consolidated basis for the Borrower and its Subsidiaries and in accordance with
GAAP for such period, including, without limitation any expenses, whether
interest or non-interest and whether cash or non-cash, incurred as a result of
the refinancing of the Existing Credit Agreement and the Caremark Receivables
Securitization, (y) for each such period ending during the twelve-month period
immediately following the Acquisition, an amount equal to the Consolidated
EBITDA of AdvancePCS and its Subsidiaries for the 12-month period prior to the
date of determination, and (z) for each such period ending during the
twelve-month period immediately following the closing of any acquisition
permitted under Section 5.02(e), an amount equal to the Consolidated EBITDA
(calculated on the basis as provided herein) for the Person (or assets) acquired
pursuant to each such acquisition for the period from such closing to the date
of determination, annualized for the 12-month period then ended.

 

“Consolidated Interest Expense” means, with respect to any Person for any
period, the gross cash interest expense paid or payable on all Indebtedness of
such Person and its Subsidiaries during such period, determined on a
Consolidated basis and in accordance with GAAP for such period, excluding the
fees paid on the Effective Date to the Initial Lenders in respect of this
Agreement but including, without limitation, (a) in the case of the Borrower,
(i) cash interest expense paid or payable in respect of Indebtedness resulting
from Advances and (ii) all fees paid or payable pursuant to Section 2.08(a), (b)
the cash interest component, paid or payable, of all Obligations in respect of
Capitalized Leases, (c) commissions, discounts and other fees and charges paid
or payable in cash in connection with letters of credit (including, without
limitation, pursuant to Section 2.08(b) in respect of the Letters of Credit),
(d) all amortization of original issue discount in respect of all Indebtedness
of such Person and its Subsidiaries, (e) the net payment, if any, paid or
payable in connection with Hedge Agreements less the net credit, if any,
received in connection with Hedge Agreements, (f) the aggregate discount accrued
on all interests purchased under Qualified Securitization Transactions on or
prior to such date, and (g) all placement agent fees and all other program fees,
facility fees, commitment fees and other similar fees paid or payable under or
in respect of Qualified Securitization Transactions.

 

10



--------------------------------------------------------------------------------

“Consolidated Net Income” means, for any period, the net income (or net loss) of
any Person and its Subsidiaries for such period, determined on a Consolidated
basis and in accordance with GAAP, but excluding for each such period (without
duplication):

 

(a) the income (or loss) of any other Person accrued prior to the date on which
it became a Subsidiary of such Person or was merged into or consolidated with
such Person or any of its Subsidiaries or all or substantially all of the
property and assets of such other Person were acquired by such Person or any of
its Subsidiaries;

 

(b) the income (or loss) of any other Person (other than a Subsidiary of such
Person) in which a Person other than such Person or any of its Subsidiaries owns
or otherwise holds an Equity Interest, except to the extent such income (or
loss) shall have been received in the form of cash dividends or other
distributions actually paid to such Person or any of its Subsidiaries by such
other Person during such period;

 

(c) the income of any Subsidiary of such Person to the extent that the
declaration or payment of any dividends or other distributions by such
Subsidiary of such income is not permitted to be made or paid on the last day of
such period;

 

(d) any gains or losses (on an after-tax basis) attributable to the sale, lease,
transfer or other disposition of any property or assets of such Person or any of
its Subsidiaries;

 

(e) any earnings or charges resulting from the write-up or write-down of any
property or assets of such Person or any of its Subsidiaries other than in the
ordinary course of business; and

 

(f) any gains attributable to the collection of proceeds of insurance policies.

 

“Consolidated Total Assets” means, at any date of determination, the net book
value of all property and assets of any Person and its Subsidiaries (including,
without limitation, all items that are treated as intangibles in accordance with
GAAP) that, in accordance with GAAP, would be classified as such on the
Consolidated balance sheet of such Person and its Subsidiaries at such date.

 

“Constitutive Documents” means, with respect to any Person, the certificate of
incorporation or registration (including, if applicable, certificate of change
of name), articles of incorporation or association, memorandum of association,
charter, bylaws, certificate of limited partnership, partnership agreement,
trust agreement, joint venture agreement, certificate of formation, articles of
organization, limited liability company operating or members agreement, joint
venture agreement or one or more similar agreements, instruments or documents
constituting the organization or formation of such Person.

 

“Contingent Obligation” means, with respect to any Person, any obligation of
such Person to guarantee or intended to guarantee any Indebtedness (“primary
obligations”) of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, (a) the direct or
indirect guaranty, endorsement (other than for collection or deposit in the
ordinary course of business), co-making, discounting with recourse or sale with

 

11



--------------------------------------------------------------------------------

recourse by such Person of any primary obligation of a primary obligor, (b) the
obligation to make take-or-pay or similar payments, if required, regardless of
nonperformance by any other party or parties to an agreement or (c) any
obligation of such Person, whether or not contingent, (i) to purchase any such
primary obligation or any property constituting direct or indirect security
therefor, (ii) to advance or supply funds (A) for the purchase or payment of any
such primary obligation or (B) to maintain working capital, equity capital, net
worth or other balance sheet condition or any income statement condition of the
primary obligor or otherwise to maintain the solvency of the primary obligor,
(iii) to purchase, lease or otherwise acquire property, assets, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the holder of such
primary obligation against loss in respect thereof. The amount of any Contingent
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Contingent Obligation
is made (or, if less, the maximum amount of such primary obligation for which
such Person may be liable pursuant to the terms of the agreement, instrument or
other document evidencing such Contingent Obligation) or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder), as determined by such
Person in good faith.

 

“Continuing Director” means, for any period, an individual who is a member of
the board of directors of the Borrower on the first day of such period or who
has been nominated to the board of directors of the Borrower by a majority of
the other Continuing Directors who were members of the board of directors of the
Borrower at the time of such nomination.

 

“Conversion”, “Convert” and “Converted” each refers to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.09 or 2.10.

 

“Debt Rating” means the long term senior unsecured non-credit enhanced debt
rating of the Borrower.

 

“Default” means any Event of Default or any event or condition that would
constitute an Event of Default but for the requirement that notice be given or
time elapse or both.

 

“Defaulted Advance” means, with respect to any of the Lender Parties at any
time, the portion of any Advance required to be made by such Lender Party to the
Borrower pursuant to Section 2.01 at or prior to such time that has not been
made by such Lender Party or by the Administrative Agent for the account of such
Lender Party pursuant to Section 2.02(e) as of such time. If a portion of a
Defaulted Advance shall be deemed made pursuant to Section 2.15(a), the
remaining portion of such Defaulted Advance shall be considered a Defaulted
Advance originally required to be made pursuant to Section 2.01 on the same date
as the Defaulted Advance so deemed made in part.

 

“Defaulted Amount” means, with respect to any of the Lender Parties at any time,
any amount required to be paid by such Lender Party to the Administrative Agent
or any of the other Lender Parties under this Agreement or any of the other Loan
Documents at or prior to such time that has not been so paid as of such time,
including, without limitation, any amount required to be paid by such Lender
Party to (a) the Swing Line Bank pursuant to Section 2.02(b)(ii) to purchase a
portion of a Swing Line Advance made by the Swing Line Bank, (b) the Issuing
Bank pursuant to Section 2.03(c)(i) to purchase a portion of a Letter of Credit
Advance made by the Issuing Bank, (c) the Administrative Agent pursuant to
Section 2.02(e) to reimburse the Administrative Agent for the amount of any
Advance made by the Administrative Agent for the account of such

 

12



--------------------------------------------------------------------------------

Lender Party, (d) any of the other Lender Parties pursuant to Section 2.14 to
purchase any participation in Advances owing to such other Lender Party and (e)
the Administrative Agent or the Issuing Bank pursuant to Section 7.05 to
reimburse the Administrative Agent or the Issuing Bank, as the case may be, for
such Lender Party’s ratable share of any amount required to be paid by the
Lender Parties to the Administrative Agent or the Issuing Bank as provided
therein. If a portion of a Defaulted Amount shall be deemed paid pursuant to
Section 2.15(b), the remaining portion of such Defaulted Amount shall be
considered a Defaulted Amount originally required to be paid under this
Agreement or any of the other applicable Loan Documents on the same date as the
Defaulted Amount so deemed paid in part.

 

“Defaulting Lender” means, at any time, any of the Lender Parties that, at such
time, (a) owes a Defaulted Advance or a Defaulted Amount or (b) shall take any
action or be the subject of any action or proceeding of a type described in
Section 6.01(f).

 

“Documentation Agent” has the meaning specified in the recital of parties to
this Agreement.

 

“Domestic Subsidiary” means, at any time, any of the direct or indirect
Subsidiaries of the Borrower that is incorporated or organized under the laws of
any state of the United States of America or the District of Columbia.

 

“Effective Date” means the first date on which the conditions set forth in
Section 3.01 shall have been satisfied.

 

“Eligible Assignee” means (a) with respect to any Facility (other than the
Letter of Credit Facility), (i) a Lender; (ii) an Affiliate of a Lender; (iii) a
commercial bank organized under the laws of the United States, or any State
thereof having a combined capital and surplus of at least $100,000,000; (iv) a
commercial bank organized under the laws of any other country which is a member
of the OECD, or a political subdivision of any such country, and having a
combined capital and surplus of at least $100,000,000, provided that such bank
is acting through a branch, agency or Affiliate located in the United States or
managed and controlled by a branch, agency or affiliate located in the United
States; (v) the central bank of any country that is a member of the OECD; and
(vi) any other Person approved by the Administrative Agent and, provided no
Event of Default is continuing, the Borrower, provided that the approval of the
Administrative Agent and the Borrower, when required, shall not be unreasonably
withheld or delayed, and (b) with respect to the Letter of Credit Facility, a
Person that is an Eligible Assignee under subclause (iii) or (iv) of clause (a)
of this definition and is approved by the Administrative Agent (such approval
not to be unreasonably withheld or delayed); provided, however, that neither any
Loan Party nor any Affiliate of a Loan Party shall qualify as an Eligible
Assignee under this definition.

 

“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of noncompliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement,
abatement order or other order or directive (conditional or otherwise) relating
in any way to any Environmental Law, any Environmental Permit or any Hazardous
Materials or arising from alleged injury or threat to health, safety, natural
resources or the environment, including, without limitation, (a) by any
Governmental Authority for enforcement, cleanup, removal, response, remedial or
other actions or damages and (b) by any applicable Governmental Authority or
other third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.

 

13



--------------------------------------------------------------------------------

“Environmental Law” means any Requirement of Law, or any judicial or agency
interpretation, policy, guideline or other requirement of any Governmental
Authority, relating to (a) the generation, use, handling, transportation,
treatment, storage, disposal, release or discharge of Hazardous Materials, (b)
pollution or the protection of the environment, health, safety or natural
resources or (c) occupational safety and health, industrial hygiene, land use or
the protection of human, plant or animal health or welfare, including, without
limitation, CERCLA, in each case as amended from time to time, and including the
regulations promulgated and the rulings issued from time to time thereunder.

 

“Environmental Permit” means any permit, approval, license, identification
number or other authorization required under any Environmental Law.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or other acquisition from
such Person of shares of capital stock of (or other ownership or profit
interests in) such Person, all of the securities convertible into or
exchangeable for shares of capital stock of (or other ownership or profit
interests in) such Person or warrants, rights or options for the purchase or
other acquisition from such Person of such shares (or such other interests), and
all of the other ownership or profit interests in such Person (including,
without limitation, partnership, member or trust interests therein), whether
voting or nonvoting, and whether or not such shares, warrants, options, rights
or other interests are authorized or otherwise existing on any date of
determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and the rulings issued from
time to time thereunder.

 

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the controlled group of any of the Loan Parties, or under common
control with any of the Loan Parties, within the meaning of Section 414 of the
Internal Revenue Code.

 

“ERISA Event” means:

 

(a) (i) the occurrence of a reportable event, within the meaning of Section 4043
of ERISA, with respect to any Plan unless the 30-day notice requirement with
respect to such event has been waived by the PBGC or (ii) the requirements of
Section 4043(b) of ERISA are met with respect to a contributing sponsor, as
defined in Section 4001(a)(13) of ERISA, of a Plan, and an event described in
paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of ERISA is
reasonably expected to occur with respect to such Plan within the following 30
days;

 

(b) the application for a minimum funding waiver with respect to a Plan;

 

(c) the provision by the administrator of any Plan of a notice of intent to
terminate such Plan pursuant to Section 4041(a)(2) of ERISA (including any such
notice with respect to a plan amendment referred to in Section 4041(e) of
ERISA);

 

(d) the cessation of operations at a facility of any of the Loan Parties or any
of the ERISA Affiliates under the circumstances described in Section 4062(e) of
ERISA;

 

14



--------------------------------------------------------------------------------

(e) the withdrawal by any of the Loan Parties or any of the ERISA Affiliates
from a Plan or a Multiemployer Plan;

 

(f) the conditions for the imposition of a lien under Section 302(f) of ERISA
shall have been met with respect to any Plan;

 

(g) the adoption of an amendment to a Plan requiring the provision of security
to such Plan pursuant to Section 307 of ERISA; or

 

(h) the institution by the PBGC of proceedings to terminate a Plan pursuant to
Section 4042 of ERISA, or the occurrence of any event or condition described in
Section 4042 of ERISA, that constitutes grounds for the termination of, or the
appointment of a trustee to administer, a Plan.

 

“Eurocurrency Liabilities” has the meaning specified in Regulation D of the
Board of Governors of the Federal Reserve System, as in effect from time to
time.

 

“Eurodollar Lending Office” means, with respect to each of the Lenders, the
office of such Lender specified as its “Eurodollar Lending Office” opposite its
name on Part B of Schedule I hereto or in the Assignment and Assumption pursuant
to which it became a Lender, as the case may be (or, if no such office is
specified, its Base Rate Lending Office), or such other office of such Lender as
such Lender may from time to time specify to the Borrower and the Administrative
Agent for such purpose.

 

“Eurodollar Rate” means, for any Interest Period for all Eurodollar Rate
Advances comprising part of the same Borrowing, an interest rate per annum equal
to the rate per annum obtained by dividing (a) the rate per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) at which deposits in U.S.
dollars appear on page 3750 (or any successor page thereto) of the Dow Jones
Telerate Screen two Business Days before the first day of such Interest Period
and for a term comparable to such Interest Period or, if such rate does not so
appear on the Dow Jones Telerate Screen on any date of determination, on the
Reuters Screen LIBO Page two Business Days before the first day of such Interest
Period and for a term comparable to such Interest Period by (b) a percentage
equal to 100% minus the Eurodollar Rate Reserve Percentage for such Interest
Period; provided, however, that if the Reuters Screen LIBO Page is being used to
determine the Eurodollar Rate at any date of determination and more than one
rate is specified thereon as the London interbank offered rate for deposits in
U.S. dollars, the applicable rate shall be the arithmetic mean (rounded upward,
if necessary, to the nearest whole multiple of 1/100 of 1% per annum) of all
such rates.

 

“Eurodollar Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(ii).

 

“Eurodollar Rate Reserve Percentage” means, for any Interest Period for all of
the Eurodollar Rate Advances comprising part of the same Borrowing, the reserve
percentage applicable two Business Days before the first day of such Interest
Period under regulations issued from time to time by the Board of Governors of
the Federal Reserve System (or any successor thereto) for determining the
maximum reserve requirement (including, without limitation, any emergency,
supplemental or other marginal reserve requirement) for a member bank of the
Federal Reserve System in New York, New York with respect to liabilities or
assets consisting of or including Eurocurrency Liabilities (or with respect to
any other category of liabilities that includes deposits by reference to which
the interest rate on Eurodollar Rate Advances is determined) having a term equal
to such Interest Period.

 

15



--------------------------------------------------------------------------------

“Events of Default” has the meaning specified in Section 6.01.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the regulations promulgated and the rulings issued thereunder.

 

“Existing Credit Agreement” has the meaning specified in Preliminary Statement
(1) to this Agreement.

 

“Existing Letters of Credit” means the irrevocable standby letters of credit
issued under the terms of the Existing Credit Agreement and that certain credit
agreement dated as of October 2, 2000 among AdvancePCS, as borrower, the banks
and other financial institutions party thereto, as lenders and Bank of America,
N.A. as administrative agent, in each case outstanding on the Effective Date,
and in each case as more fully described on Schedule II hereto.

 

“Existing Issuing Bank” means each bank which issued Existing Letters of Credit
issued under the Existing Credit Agreement.

 

“Facility” means the Term Loan Facility, the Revolving Credit Facility, the
Swing Line Facility or the Letter of Credit Facility, as the context may
require.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the immediately preceding Business Day) by the
Federal Reserve Bank of New York or, if such rate is not so published for any
day that is a Business Day, the average rate charged to the Administrative Agent
(in its individual capacity) on such day on such transactions as determined by
the Administrative Agent.

 

“Fee Letters” means that certain fee letter dated February 12, 2004 among BofA,
BAS and the Borrower and that certain fee letter dated February 12, 2004 among
Wachovia, WS and the Borrower.

 

“Finance Parties” means, collectively, the Agents and the Lender Parties.

 

“Fiscal Quarter” means, with respect to the Borrower or any of its Subsidiaries,
the period commencing January 1 in any Fiscal Year and ending on the next
succeeding March 31, the period commencing April 1 in any Fiscal Year and ending
on the next succeeding June 30, the period commencing July 1 in any Fiscal Year
and ending on the next succeeding September 30 or the period commencing October
1 in any Fiscal Year and ending on the next succeeding December 31, as the
context may require, or, if any such Subsidiary was not in existence on the
first day of any such period, the period commencing on the date on which such
Subsidiary is incorporated, organized, formed or otherwise created and ending on
the last day of such period.

 

“Fiscal Year” means, with respect to the Borrower or any of its Subsidiaries,
the period commencing on January 1 in any calendar year and ending on the next
succeeding December 31 or, if any such Subsidiary was not in existence on
January 1 in any calendar year, the period commencing on the date on which such
Subsidiary is incorporated, organized, formed or otherwise created and ending on
the next succeeding December 31.

 

16



--------------------------------------------------------------------------------

“GAAP” has the meaning specified in Section 1.03.

 

“Governmental Authority” means any nation or government, any state, province,
city, municipal entity or other political subdivision thereof, and any
governmental, executive, legislative, judicial, administrative or regulatory
agency, department, authority, instrumentality, commission, board or similar
body, whether federal, state, territorial, local or foreign.

 

“Governmental Authorization” means any authorization, approval, consent,
franchise, license, covenant, order, ruling, permit, certification, exemption,
notice, declaration or similar right, undertaking or other action of, to or by,
or any filing, qualification or registration with, any Governmental Authority.

 

“Granting Lender” has the meaning specified in Section 8.07(g).

 

“Guarantee Supplement” has the meaning specified in Section 8(b) of the
Subsidiaries Guarantee.

 

“Guarantor” means each Material Subsidiary of the Borrower party to the
Subsidiaries Guarantee or, as the case may be, a Guarantee Supplement.

 

“Hazardous Materials” means (a) petroleum or petroleum products, by-products or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as hazardous or toxic or as a
pollutant or contaminant under any Environmental Law.

 

“Hedge Agreements” means, collectively, interest rate swap, cap or collar
agreements, interest rate future or option contracts, commodity future or option
contracts, currency swap agreements, currency future or option contracts and
other similar agreements.

 

“Hedge Bank” means any Person which has entered into interest rate Hedge
Agreements with the Borrower to the extent that such Person is a Lender Party at
the time such interest rate Hedge Agreements are entered into; provided that
such interest rate Hedge Agreements shall be non-speculative in nature
(including, without limitation, with respect to the term and purpose thereof).

 

“Immaterial Subsidiary” means, at any time, any of the Subsidiaries of the
Borrower that does not constitute a Material Subsidiary at such time.

 

“Indebtedness” of any Person means, without duplication, (a) all indebtedness of
such Person for borrowed money, (b) all obligations of such Person for the
deferred purchase price of property or services (other than trade payables
incurred in the ordinary course of such Person’s business), (c) all obligations
of such Person evidenced by notes, bonds, debentures or other similar
instruments, (d) all obligations of such Person created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (e) all obligations of such Person as lessee under
leases that have been or should be, in accordance with GAAP, recorded as capital
leases, (f) all Off Balance Sheet Liabilities of such Person, (g) all
obligations, contingent or otherwise, of such Person in respect of acceptances,
letters of credit or similar extensions of credit, (h) all obligations of such
Person in respect of Hedge Agreements, (i) all Indebtedness of others referred

 

17



--------------------------------------------------------------------------------

to in clauses (a) through (h) above or clause (j) below and other payment
obligations (collectively, “Guaranteed Indebtedness”) guaranteed directly or
indirectly in any manner by such Person, or in effect guaranteed directly or
indirectly by such Person through an agreement (1) to pay or purchase such
Guaranteed Indebtedness or to advance or supply funds for the payment or
purchase of such Guaranteed Indebtedness, (2) to purchase, sell or lease (as
lessee or lessor) property, or to purchase or sell services, primarily for the
purpose of enabling the debtor to make payment of such Guaranteed Indebtedness
or to assure the holder of such Guaranteed Indebtedness against loss, (3) to
supply funds to or in any other manner invest in the debtor (including any
agreement to pay for property or services irrespective of whether such property
is received or such services are rendered) or (4) otherwise to assure a creditor
against loss, and (j) all Indebtedness referred to in clauses (a) through (i)
above (including Guaranteed Indebtedness) secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property (including, without limitation, accounts and contract
rights) owned by such Person, even though such Person has not assumed or become
liable for the payment of such Indebtedness.

 

“Indemnified Liabilities” has the meaning set forth in Section 8.05.

 

“Indemnified Party” has the meaning specified in Section 8.04(b).

 

“Information Memorandum” means the information memorandum dated February, 2004
used by the Lead Arrangers in connection with this Agreement.

 

“Initial Extensions of Credit” means, collectively, the initial Borrowings under
one or more of the Facilities and/or the initial issuances of one or more
Letters of Credit made (or deemed to have been made) on the Effective Date.

 

“Initial Issuing Bank” has the meaning specified in the recital of parties to
this Agreement.

 

“Initial Lenders” has the meaning specified in the recital of parties to this
Agreement.

 

“Interest Coverage Ratio” means, with respect to the Borrower and its
Subsidiaries for any period, the ratio of (a) Consolidated EBITDA of the
Borrower and its Subsidiaries for such period to (b) Consolidated Interest
Expense of the Borrower and its Subsidiaries for such period provided that for
the purposes of determining the Interest Coverage Ratio, the “Borrower and its
Subsidiaries” shall be deemed not to include any of their discontinued
operations (as determined in accordance with GAAP).

 

“Interest Period” means, for each of the Eurodollar Rate Advances comprising
part of the same Borrowing, the period commencing on the date of such Eurodollar
Rate Advance or the date of the Conversion of any Base Rate Advance into such
Eurodollar Rate Advance, as the case may be, and ending on the last day of the
period selected by the Borrower pursuant to the provisions below and,
thereafter, each subsequent period commencing on the last day of the immediately
preceding Interest Period and ending on the last day of the period selected by
the Borrower pursuant to the provisions set forth below. The duration of each
such Interest Period shall be one, two, three or six months as the Borrower may,
upon notice received by the Administrative Agent not later than 12:00 P.M.
(Charlotte, North Carolina time) on the third Business Day prior to the first
day of such Interest Period, select; provided, however, that:

 

(a) the Borrower may not select any Interest Period with respect to any
Eurodollar Rate Advance under a Facility at any time that ends (i) in the case
of the Term Loan Facility, after the scheduled Termination Date, and (ii) in the
case of the Revolving Credit Facility, after the scheduled Termination Date for
such Facility;

 

18



--------------------------------------------------------------------------------

(b) Interest Periods commencing on the same date for Eurodollar Rate Advances
comprising part of the same Borrowing shall be of the same duration;

 

(c) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day; provided, however, that
if such extension would cause the last day of such Interest Period to occur in
the next succeeding calendar month, the last day of such Interest Period shall
occur on the immediately preceding Business Day; and

 

(d) whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the
calendar month that succeeds such initial calendar month by the number of months
equal to the number of months in such Interest Period, such Interest Period
shall end on the last Business Day of such succeeding calendar month.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and the rulings issued thereunder.

 

“Investment” means, with respect to any Person, (a) any direct or indirect
purchase or other acquisition (whether for cash, securities, property, services
or otherwise) by such Person of, or of a beneficial interest in, any Equity
Interests or Indebtedness of any other Person, (b) any direct or indirect
purchase or other acquisition (whether for cash, securities, property, services
or otherwise) by such Person of all or substantially all of the property and
assets of any other Person or of any division, branch or other unit of operation
of any other Person, (c) any direct or indirect redemption, retirement, purchase
or other acquisition for value by such Person from any other Person of any
Equity Interests in such other Person, (d) the making of a deposit by such
Person with, or any direct or indirect loan, advance, other extension of credit
or capital contribution by such Person to, or any other investment by such
Person in, any other Person (including, without limitation, any indebtedness or
accounts receivable from such other Person that are not current assets or did
not arise from sales to such other Person in the ordinary course of business and
any arrangement pursuant to which the investor incurs Indebtedness of the types
referred to in clause (i) of the definition of “Indebtedness” set forth above in
this Section 1.01 in respect of such other Person) and (e) any agreement to make
any Investment (including any “short sale” or any sale of any securities at a
time when such securities are not owned by the Person entering into such sale).
The amount of any Investment shall be the original cost of such Investment plus
the cost of all additions thereto, without any adjustments for increases or
decreases in value, or write-ups, write-downs or write-offs with respect to such
Investment.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law and
Practice (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuing Bank” means the Initial Issuing Bank and each other Person to which the
Letter of Credit Commitment has been assigned pursuant to Section 8.07, in each
case for so long as the Initial Issuing Bank or such other Person, as the case
may be, shall be a party to this Agreement in such capacity, and solely with
respect to Existing Letters of Credit, means an Existing Issuing Bank.

 

19



--------------------------------------------------------------------------------

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“L/C Cash Collateral Account” means a deposit account to be designated by the
Administrative Agent from time to time.

 

“L/C Related Documents” has the meaning specified in Section 2.03(c)(ii)(A).

 

“Lead Arrangers” has the meaning specified in the recital of parties to this
Agreement.

 

“Lender Party” means any Lender, the Issuing Bank or the Swing Line Bank, as the
context may require.

 

“Lenders” means, collectively, the Initial Lenders and each Person that becomes
a Lender pursuant to Section 8.07, in each case for so long as such Initial
Lender or such other Person, as the case may be, shall a party to this Agreement
in such capacity.

 

“Letter of Credit” has the meaning specified in Section 2.01(d).

 

“Letter of Credit Advance” means an advance made by the Issuing Bank or any of
the Revolving Credit Lenders pursuant to Section 2.03(c)(i).

 

“Letter of Credit Agreement” has the meaning specified in Section 2.03(a).

 

“Letter of Credit Commitment” means, with respect to the Issuing Bank at any
time, the amount set forth opposite the Issuing Bank’s name on Part B of
Schedule I hereto under the caption “Letter of Credit Commitment” or, if the
Issuing Bank has entered into one or more Assignment and Assumptions, the amount
set forth for the Issuing Bank in the Register maintained by the Administrative
Agent pursuant to Section 8.07(e) as the Issuing Bank’s “Letter of Credit
Commitment”, as such amount may be reduced at or prior to such time pursuant to
Section 2.05.

 

“Letter of Credit Facility” means, at any time, an amount equal to the lesser of
(a) the amount of the Letter of Credit Commitment at such time and (b)
$50,000,000, as such amount may be reduced at or prior to such time pursuant to
Section 2.05.

 

“Leverage Ratio” means, with respect to the Borrower and its Subsidiaries at any
date of determination, the ratio of (a) (i) all Indebtedness of the Borrower and
its Subsidiaries outstanding on such date plus (ii) to the extent not otherwise
included in subclause (a)(i) of this definition, (A) the face amount of all
letters of credit (including, without limitation, all Letters of Credit) issued
for the account of the Borrower or any of its Subsidiaries, and without
duplication, and (B) the aggregate net investment of lenders to and purchasers
from a Securitization Entity in all accounts receivable subject to any Qualified
Securitization Transaction on or prior to such date

 

20



--------------------------------------------------------------------------------

to (b) Consolidated EBITDA of the Borrower and the Material Subsidiaries for the
most recently completed Measurement Period prior to such date provided that for
the purposes of determining the Leverage Ratio, the “Borrower and its
Subsidiaries” shall be deemed not to include any of their discontinued
operations (as determined in accordance with GAAP).

 

“Lien” means, with respect to any Person, (a) any mortgage, lien (statutory or
other), pledge, hypothecation, security interest, charge or encumbrance of any
kind, (b) any assignment, deposit arrangement or lease intended as, or having
the effect of, security, (c) any easement, right of way or other encumbrance on
title to real property or (d) any interest or title of any vendor, lender or
other secured party under any conditional sale or other title retention
agreement.

 

“Loan Documents” means, collectively, for all purposes of this Agreement and the
Notes and any amendment, supplement or other modification hereof or thereof and
for all other purposes, (i) this Agreement, (ii) the Notes, (iii) the
Subsidiaries Guarantee, (iv) each Letter of Credit Agreement and (v) each of the
other agreements evidencing any of the Obligations of any of the Loan Parties,
or supporting any of the other Obligations of any of the Loan Parties, owing to
the Finance Parties, as amended, supplemented or otherwise modified hereafter
from time to time in accordance with the terms thereof and Section 8.01.

 

“Loan Parties” means, collectively, the Borrower and each of the Guarantors.

 

“Material Adverse Change” means any material adverse change in the business,
financial condition, operations, liabilities (actual or contingent) or
properties of the Borrower, individually, or the Borrower and its Subsidiaries,
taken as a whole; provided that the occurrence or subsistence of any such
material adverse change which has been disclosed by the Borrower or any of its
Subsidiaries (including AdvancePCS) or in any filing made with the Securities
and Exchange Commission prior to the date of this Agreement shall not constitute
a Material Adverse Change.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
financial condition, operations, liabilities (actual or contingent), properties
or prospects of the Borrower and its Subsidiaries, taken as a whole, (b) the
rights and remedies of the Administrative Agent or any of the Lender Parties
under any of the Loan Documents or (c) the ability of any of the Loan Parties to
perform their respective Obligations under any of the Loan Documents to which it
is or is to be a party (including for purposes of clauses (a) and (b) of this
definition the imposition of materially burdensome conditions thereon); provided
that the occurrence or subsistence of any such material adverse effect which has
been disclosed by the Borrower or any of its Subsidiaries (including AdvancePCS)
in any filing made with the Securities and Exchange Commission prior to the date
of this Agreement shall not constitute a Material Adverse Effect.

 

“Material Subsidiary” means, at any date of determination, any Subsidiary of the
Borrower (x) other than any Securitization Entity, that either individually or,
together with its Subsidiaries, taken as a whole, (a) owned more than 10% of the
Consolidated Total Assets of the Borrower and its Subsidiaries as of the last
day of the most recently completed Fiscal Quarter on or prior to such date or
(b) accounted for more than 10% of the Consolidated Net Income of the Borrower
and its Subsidiaries for the most recently completed Fiscal Quarter on or prior
to such date, in each case as reflected in the Required Financial Information
most recently delivered to the Administrative Agent and the Lender Parties on or
prior to such date and determined in accordance with GAAP for such period;
provided, however, that solely for purposes of determining whether a Subsidiary
of the Borrower that was not a Subsidiary thereof on the first day of the most
recently completed Fiscal Quarter on or prior to any such date constitutes a

 

21



--------------------------------------------------------------------------------

“Material Subsidiary” at such date, the organization, creation, purchase or
other acquisition of such Subsidiary shall be given pro forma effect as though
it had occurred on the first day of such Fiscal Quarter; and provided further
that in the event at any time the aggregate Total Assets or the Net Income, as
the case may be, of the Immaterial Subsidiaries is in excess of 20% of the
aggregate Consolidated Total Assets or Consolidated Net Income of the Borrower
and its Subsidiaries, respectively, then the percentages set forth in respect of
Material Subsidiaries above shall be reduced so that the aggregate Consolidated
Total Assets or Consolidated Net Income of the remaining Immaterial Subsidiaries
(after giving effect to such reduction and the resulting increase in number of
Material Subsidiaries) is less than 20% of the aggregate Consolidated Total
Assets or Consolidated Net Income of the Borrower and its Subsidiaries, or (y)
which is designated in writing by the Borrower to the Administrative Agent as a
“Material Subsidiary” under this Agreement.

 

“Measurement Period” means, at any date of determination, the most recently
completed four consecutive Fiscal Quarters on or immediately prior to such date.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Moody’s Rating” means the Debt Rating given to the Borrower by Moody’s from
time to time.

 

“MP Receivables” means MP Receivables Company, a Delaware corporation and a
wholly-owned indirect Subsidiary of the Borrower, or any other Person organized
under the laws of the United States or any State thereof and a wholly-owned
direct or indirect Subsidiary of the Borrower, in each case formed by the
Borrower in connection with the Caremark Receivables Securitization.

 

“Multiemployer Plan” means a multiemployer plan (as defined in Section
4001(a)(3) of ERISA) to which any of the Loan Parties or any of the ERISA
Affiliates is making or accruing an obligation to make contributions, or has
within any of the preceding five plan years made or accrued an obligation to
make contributions.

 

“Multiple Employer Plan” means a single employer plan (as defined in Section
4001(a)(15) of ERISA) that (a) is maintained for employees of any of the Loan
Parties or any of the ERISA Affiliates and at least one Person other than the
Loan Parties and the ERISA Affiliates or (b) was so maintained and in respect of
which any of the Loan Parties or any of the ERISA Affiliates is reasonably
expected to have liability under Section 4064 or 4069 of ERISA in the event such
plan has been or were to be terminated.

 

“Net Worth” means the sum of the capital stock and additional paid in capital
plus retained earnings (or minus accumulated deficits) of the Borrower and its
Subsidiaries determined on a consolidated basis in conformity with GAAP as of
any date of determination.

 

“Note” means a Term Loan Note or a Revolving Credit Note, as the context may
require.

 

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

 

“Notice of Conversion” has the meaning specified in Section 2.09(a).

 

“Notice of Issuance” has the meaning specified in Section 2.03(a).

 

22



--------------------------------------------------------------------------------

“Notice of Renewal” has the meaning specified in Section 2.01(d).

 

“Notice of Swing Line Borrowing” has the meaning specified in Section 2.02(b).

 

“Notice of Termination” has the meaning specified in Section 2.01(d).

 

“Obligation” means, with respect to any Person, any payment, performance or
other obligation of such Person of any kind, including, without limitation, any
liability of such Person on any claim, whether or not the right of any creditor
to payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured or unsecured, and whether or not such claim is discharged,
stayed or otherwise affected by any proceeding referred to in Section 6.01(f).
Without limiting the generality of the immediately preceding sentence, the
Obligations of the Loan Parties under or in respect of the Loan Documents
include (a) the obligation to pay principal, interest, Letter of Credit
commissions, charges, expenses, fees, attorneys’ fees and disbursements,
indemnity payments and other amounts payable by any of the Loan Parties under or
in respect of any of the Loan Documents and (b) the obligation of any of the
Loan Parties to reimburse any amount in respect of any of the items described
above in clause (a) of this definition that the Administrative Agent or any of
the Lender Parties, in its sole discretion, may elect to pay or advance on
behalf of such Loan Party.

 

“Off Balance Sheet Liabilities” means, with respect to any Person, (a) any
repurchase obligation or liability, contingent or otherwise, of such Person with
respect to any accounts or notes receivable sold, transferred or otherwise
disposed of by such Person, (b) any repurchase obligation or liability,
contingent or otherwise, of such Person with respect to property or assets
leased by such Person as lessee and (c) all Obligations, contingent or
otherwise, of such Person under any synthetic lease, tax retention operating
lease, off balance sheet loan or similar off balance sheet financing if the
transaction giving rise to such Obligation (i) is considered indebtedness for
borrowed money for tax purposes but is classified as an Operating Lease or (ii)
does not (and is not required to) appear as a liability on the Consolidated
balance sheet of such Person and its Subsidiaries, but excluding from the
foregoing provisions of this definition any obligations or liabilities of any
such Person as lessee under any Operating Lease so long as the terms of such
Operating Lease do not require any payment by or on behalf of such Person at the
scheduled termination date of such Operating Lease, pursuant to a required
purchase by or on behalf of such Person of the property or assets subject to
such Operating Lease, or under any arrangements pursuant to which such Person
guarantees or otherwise assures any other Person of the value of the property or
assets subject to such Operating Lease.

 

“Operating Lease” means, with respect to any Person, any lease (including,
without limitation, leases that may be terminated by the lessee at any time) of
any property (whether real, personal or mixed) that is not a Capitalized Lease
or a lease under which such Person is the lessor.

 

“Other Taxes” has the meaning specified in Section 2.13(b).

 

“Participant” has the meaning assigned to such term in clause (d) of Section
8.07.

 

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

 

23



--------------------------------------------------------------------------------

“Performance Level” means Performance Level I, Performance Level II, Performance
Level III, Performance Level IV and Performance Level V as identified in the
definition of “Applicable Margin” and “Applicable Percentage” specified above,
in each case as the context may require.

 

“Permitted Liens” means the following types of Liens (excluding any such Lien
imposed pursuant to Section 401(a)(29) or 412(n) of the Internal Revenue Code or
by ERISA or any such Lien relating to or imposed in connection with any
Environmental Action), in each case as to which no enforcement, collection,
execution, levy or foreclosure proceeding shall have been commenced:

 

(a) Liens for taxes, assessments and governmental charges or levies to the
extent not otherwise required to be paid under Section 5.01(b);

 

(b) Liens imposed by law, such as materialmen’s, mechanics’, carriers’,
workmen’s, storage and repairmen’s Liens and other similar Liens arising in the
ordinary course of business and securing obligations (other than Indebtedness
for borrowed money) (i) that are not overdue for a period of more than 90 days
or (ii) the amount, applicability or validity of which are being contested in
good faith and by appropriate proceedings diligently conducted and with respect
to which the Borrower or its applicable Subsidiary, as the case may be, has
established reserves in accordance with GAAP;

 

(c) pledges or deposits to secure obligations incurred in the ordinary course of
business under workers’ compensation laws, unemployment insurance or other
similar social security legislation (other than in respect of employee benefit
plans subject to ERISA) or to secure public or statutory obligations;

 

(d) Liens securing the performance of, or payment in respect of, bids, tenders,
government contracts (other than for the repayment of borrowed money), surety
and appeal bonds and other obligations of a similar nature incurred in the
ordinary course of business;

 

(e) any interest or title of a lessor or sublessor and any restriction or
encumbrance to which the interest or title of such lessor or sublessor may be
subject that is incurred in the ordinary course of business and, either
individually or when aggregated with all other Permitted Liens in effect on any
date of determination, is not reasonably expected to have a Material Adverse
Effect;

 

(f) Liens arising out of judgments or awards that do not constitute an Event of
Default under Section 6.01(g) or 6.01(h) and in respect of which the Borrower or
any of its Subsidiaries subject thereto shall be prosecuting an appeal or
proceedings for review in good faith and, pending such appeal or proceedings,
shall have secured within ten Business Days after the entry thereof a subsisting
stay of execution and shall be maintaining reserves, in accordance with GAAP,
with respect to any such judgment or award; and

 

(g) easements, rights of way, zoning restrictions and other encumbrances and
survey exceptions, title irregularities and other similar restrictions on title
to, or the use of, real property that do not, either individually or in the
aggregate, (i) materially detract from the value of such real property or (ii)
materially and adversely affect the use of such real property for its intended
purposes or the conduct of the business of the Borrower and its Subsidiaries in
the ordinary course and, in any case, that were not incurred in connection with
and do not secure Indebtedness or other extensions of credit.

 

24



--------------------------------------------------------------------------------

“Permitted Receivables Securitizations” means the Caremark Receivables
Securitization and the AdvancePCS Receivables Securitization, with the maximum
face amount of accounts receivable which may be sold and the minimum price which
may be paid for such accounts receivables pursuant to the Caremark Receivables
Securitization and the AdvancePCS Receivables Securitization, as the case may
be, being such face amount as may be sold from time to time and such price as
may be paid from time to time pursuant to the Caremark Receivables
Securitization Documents and the AdvancePCS Receivables Securitization
Documents, as the case may be.

 

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, unlimited liability company, joint stock
company, trust, unincorporated association, joint venture or other entity, or a
government or any political subdivision or agency thereof.

 

“Plan” means a Single Employer Plan or a Multiple Employer Plan, as the context
may require.

 

“Preferred Interests” means, with respect to any Person, Equity Interests issued
by such Person that are entitled to a preference or priority over any other
Equity Interests issued by such Person upon any distribution of such Person’s
property and assets, whether by dividend or upon liquidation.

 

“primary obligations” has the meaning specified in the definition of “Contingent
Obligation” set forth above in this Section 1.01.

 

“primary obligor” has the meaning specified in the definition of “Contingent
Obligation” set forth above in this Section 1.01.

 

“Pro Rata Share” of any amount means, with respect to any of the Lenders at any
time, the product of (a) a fraction the numerator of which is the amount of such
Lender’s Commitment(s) under the applicable Facility or Facilities at such time
(or, if the Commitments shall have been terminated pursuant to Section 2.05 or
6.01 at or prior to such time, such Lender’s Commitment(s) under the applicable
Facility or Facilities as in effect immediately prior to such termination) and
the denominator of which is the aggregate amount of such Facility or Facilities
at such time (or, if the Commitments shall have been terminated pursuant to
Section 2.05 or 6.01 at or prior to such time, the applicable Facility or
Facilities as in effect immediately prior to such termination) multiplied by (b)
such amount.

 

“Qualified Securitization Transaction” means any transaction or series of
transactions that may be entered into by the Borrower or any of its Subsidiaries
(including the Permitted Receivables Securitizations) pursuant to which the
Borrower or any of its Subsidiaries may sell, convey or otherwise transfer to
(i) a Securitization Entity (in the case of a transfer by the Borrower or any of
its Subsidiaries) and (ii) any other Person (in the case of a transfer by a
Securitization Entity), or may grant a security interest in, any accounts
receivable (whether now existing or arising or acquired in the future) of the
Borrower or any of its Subsidiaries, and any assets related thereto including
all collateral securing such accounts receivable, all contracts and contract
rights and all guarantees or other obligations in respect of such accounts
receivable, proceeds of such accounts receivable and other assets (including
contract rights) which are customarily transferred or in respect of which
security interests are customarily granted in connection with asset
securitization transactions involving accounts receivable.

 

25



--------------------------------------------------------------------------------

“Redeemable” means, with respect to any Equity Interest (including, without
limitation, Preferred Interests), any Indebtedness or any other right or
Obligation, any such Equity Interest, Indebtedness, right or Obligation that (a)
the issuer has undertaken to redeem at a fixed or determinable date or dates,
whether by operation of a sinking fund or otherwise, or upon the occurrence of a
condition not solely within the control of the issuer or (b) is redeemable at
the option of the holder.

 

“Register” has the meaning specified in Section 8.07(c).

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Required Financial Information” means, at any date of determination, the
Consolidated financial statements of the Borrower and its Subsidiaries most
recently delivered to the Administrative Agent and the Lender Parties on or
prior to such date pursuant to, and satisfying all of the requirements of,
Section 5.03(b) or 5.03(c) and accompanied by the certificates and other
information required to be delivered together therewith pursuant to Section
5.03(d).

 

“Required Lenders” means, at any time, Lenders owed or holding at least a
majority in interest of the sum of (a) the aggregate principal amount of all
Advances outstanding at such time, (b) the aggregate obligations of the Lenders
in respect of all Letters of Credit outstanding at such time and (c) the
aggregate Unused Revolving Credit Commitments at such time; provided, however,
that if any Lender shall be a Defaulting Lender at such time, there shall be
excluded from the determination of Required Lenders at such time (i) the
aggregate principal amount of all Advances owing to such Lender (in its capacity
as a Lender) and outstanding at such time, (ii) such Lender’s Pro Rata Share of
the aggregate Available Amount of all Letters of Credit outstanding at such time
and (iii) the Unused Revolving Credit Commitment of such Lender at such time.
For purposes of this definition, the aggregate principal amount of Swing Line
Advances owing to the Swing Line Bank and outstanding at such time and Letter of
Credit Advances owing to the Issuing Bank and outstanding at such time and the
Available Amount of all Letters of Credit outstanding at such time shall be
deemed to be owed to the Revolving Credit Lenders in accordance with their
respective Revolving Credit Commitments at such time.

 

“Requirements of Law” means, with respect to any Person, all laws,
constitutions, statutes, treaties, ordinances, rules and regulations, all
orders, writs, decrees, injunctions, judgments, determinations and awards of an
arbitrator, a court or any other Governmental Authority, and all Governmental
Authorizations, binding upon or applicable to such Person or to any of its
property, assets or businesses.

 

“Responsible Officer” means the chief executive officer, the president, the
chief financial officer, the principal accounting officer or the treasurer (or
the equivalent of any of the foregoing) of the Borrower or any of its
Subsidiaries or any other officer, partner or member (or person performing
similar functions) of the Borrower or any of its Subsidiaries responsible for
overseeing the administration of, or reviewing compliance with, all or any
portion of this Agreement or any of the other Loan Documents.

 

26



--------------------------------------------------------------------------------

“Revolving Credit Advance” means, with respect to each of the Revolving Credit
Lenders, any advance made by such Revolving Credit Lender to the Borrower
pursuant to Section 2.01(b).

 

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Advances of the same Type made by the Revolving Credit Lenders.

 

“Revolving Credit Commitment” means, with respect to any of the Revolving Credit
Lenders at any time, the amount set forth opposite such Revolving Credit
Lender’s name on Schedule I hereto under the caption “Revolving Credit
Commitment” or, if such Revolving Credit Lender has entered into one or more
Assignment and Assumptions, the amount set forth for such Revolving Credit
Lender in the Register maintained by the Administrative Agent pursuant to
Section 8.07(e) as such Revolving Credit Lender’s “Revolving Credit Commitment”,
as such amount may be reduced at or prior to such time pursuant to Section 2.05.

 

“Revolving Credit Facility” means, at any time, the aggregate Revolving Credit
Commitments of all of the Revolving Credit Lenders at such time.

 

“Revolving Credit Lender” means, at any time, any of the Lenders that has a
Revolving Credit Commitment at such time.

 

“Revolving Credit Note” means a promissory note of the Borrower payable to the
order of any of the Revolving Credit Lenders, in substantially the form of
Exhibit A-2 hereto, evidencing the aggregate indebtedness of the Borrower to
such Revolving Credit Lender resulting from the Revolving Credit Advances made
by such Revolving Credit Lender.

 

“S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies, Inc.

 

“S&P Rating” means the Debt Rating given to the Borrower by S&P from time to
time.

 

“Securities Act” means the Securities Act of 1933, as amended, and the
regulations promulgated and the rulings issued thereunder.

 

“Securitization Entity” means a wholly-owned Subsidiary of the Borrower (or
another Person in which the Borrower or any Subsidiary of the Borrower makes an
Investment and to which the Borrower or any Subsidiary of the Borrower transfers
accounts receivable and related assets) which engages in no activities other
than in connection with the financing of accounts receivable and which is
designated by the Borrower (as provided below) as a Securitization Entity (i) no
portion of the Indebtedness or any other obligation (contingent or otherwise) of
which (a) is guaranteed by the Borrower or any Subsidiary of the Borrower (other
than the Securitization Entity) (excluding guarantees of obligations (other than
the principal of, and interest on, Indebtedness) pursuant to Standard
Securitization Undertakings, (b) is recourse to or obligates the Borrower or any
Subsidiary of the Borrower (other than the Securitization Entity) in any way
other than pursuant to Standard Securitization Undertakings or (c) subjects any
property or asset of the Borrower or any Subsidiary of the Borrower (other than
the Securitization Entity), directly or indirectly, contingent or otherwise, to
the satisfaction thereof, other than pursuant to Standard Securitization
Undertakings, (ii) with which neither the Borrower nor any Subsidiary of the
Borrower (other than the Securitization Entity) has any material contract,
agreement, arrangement or understanding other than on terms no less favorable to
the Borrower or such Subsidiary than those that might be obtained at the time
from Persons that are not Affiliates of the Borrower, other than fees payable in
the ordinary course of business in connection with servicing

 

27



--------------------------------------------------------------------------------

receivables of such entity, and (iii) to which neither the Borrower nor any
Subsidiary of the Borrower (other than the Securitization Entity) has any
obligation to maintain or preserve such entity’s financial condition or cause
such entity to achieve certain levels of operating results. Any such designation
by the Borrower shall be evidenced to each Lender by filing with the
Administrative Agent a Certificate of a Responsible Officer of the Borrower
certifying that such designation complied with the foregoing conditions.

 

“Senior Financial Officer” means the chief executive officer, the chief
financial officer, the principal accounting officer or the treasurer of the
Borrower.

 

“Senior Notes” means the 7 3/8% senior notes of the Borrower due 2006 in an
aggregate principal amount of $450,000,000 issued pursuant to the terms of the
Senior Notes Indenture.

 

“Senior Notes Indenture” means the Indenture dated as of October 8, 1996 between
the Borrower and U.S. Bank Trust National Association (as successor to The First
National Bank of Chicago), as Trustee, as such agreement may be amended,
supplemented or otherwise modified hereafter from time to time in accordance
with the terms thereof, but solely to the extent permitted under the terms of
the Loan Documents.

 

“Single Employer Plan” means a single employer plan (as defined in Section
4001(a)(15) of ERISA) that (a) is maintained for employees of any of the Loan
Parties or any of the ERISA Affiliates and no Person other than the Loan Parties
and the ERISA Affiliates or (b) was so maintained and in respect of which any of
the Loan Parties or any of the ERISA Affiliates is reasonably expected to have
liability under Section 4069 of ERISA in the event such plan has been or were to
be terminated.

 

“Solvent” means, with respect to any Person on any date of determination, that,
on such date:

 

(a) the fair value of the property and assets of such Person is greater than the
total amount of liabilities (including, without limitation, contingent
liabilities) of such Person;

 

(b) the present fair salable value of the property and assets of such Person is
not less than the amount that will be required to pay the probable liability of
such Person on its debts as they become absolute and matured;

 

(c) such Person does not intend to, and does not believe that it will, incur
debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature; and

 

(d) such Person is not engaged in business or in a transaction, and is not about
to engage in business or in a transaction, for which such Person’s property and
assets would constitute an unreasonably small capital.

 

The amount of contingent liabilities of any such Person at any time shall be
computed as the amount that, in the light of all of the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

 

“SPC” has the meaning specified in Section 8.07(g).

 

28



--------------------------------------------------------------------------------

“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by the Borrower or any Subsidiary of the
Borrower which are reasonably customary in an accounts receivable or equipment
securitization transaction.

 

“Subsidiaries Guarantee” means the Subsidiaries Guarantee dated as of the date
hereof and referred to in Section 3.01(g)(v) hereof.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture, limited liability company, unlimited liability company, trust or
estate of which (or in which) more than 50% of:

 

(a) the issued and outstanding shares of capital stock having ordinary voting
power to elect a majority of the board of directors of such corporation
(irrespective of whether at the time shares of capital stock of any other class
or classes of such corporation shall or might have voting power upon the
occurrence of any contingency);

 

(b) the interest in the capital or profits of such partnership, joint venture,
limited liability company or unlimited liability company; or

 

(c) the beneficial interest in such trust or estate,

 

is at the time, directly or indirectly, owned or controlled by such Person, by
such Person and one or more of its other Subsidiaries or by one or more of such
Person’s other Subsidiaries.

 

“Swing Line Advance” means an advance made by (a) the Swing Line Bank pursuant
to Section 2.01(c) or (b) any of the Revolving Credit Lenders pursuant to
Section 2.02(b)(ii).

 

“Swing Line Bank” has the meaning specified in the recital of parties to this
Agreement.

 

“Swing Line Borrowing” means a borrowing consisting of (a) a Swing Line Advance
made by the Swing Line Bank pursuant to Section 2.01(c) or (b) simultaneous
Swing Line Advances made by the Revolving Credit Lenders pursuant to Section
2.02(b)(ii).

 

“Swing Line Commitment” means, with respect to the Swing Line Bank at any time,
the amount set forth opposite the Swing Line Bank’s name on Part B of Schedule I
hereto under the caption “Swing Line Commitment”, as such amount may be reduced
at or prior to such time pursuant to Section 2.05.

 

“Swing Line Facility” means, at any time, an amount equal to the lesser of (a)
the amount of the Swing Line Commitment at such time and (b) $50,000,000, as
such amount may be reduced at or prior to such time pursuant to Section 2.05.

 

“Taxes” has the meaning specified in Section 2.13(a).

 

“Term Loan Advance” means, with respect to each of the Term Loan Lenders, the
single advance to be made on the Effective Date by such Term Loan Lender to the
Borrower pursuant to Section 2.01(a).

 

“Term Loan Borrowing” means a borrowing consisting of simultaneous Term Loan
Advances of the same Type made by the Term Loan Lenders.

 

29



--------------------------------------------------------------------------------

“Term Loan Commitment” means, with respect to any of the Term Loan Lenders at
any time, the amount set forth opposite such Term Loan Lender’s name on Part B
of Schedule I hereto under the caption “Term Loan Commitment” or, if such Term
Loan Lender has entered into one or more Assignment and Assumptions, the amount
set forth for such Term Loan Lender in the Register maintained by the
Administrative Agent pursuant to Section 8.07(e) as such Term Loan Lender’s
“Term Commitment”, as such amount may be reduced at or prior to such time
pursuant to Section 2.05.

 

“Term Loan Facility” means, at any time, the aggregate Term Loan Commitments of
all of the Term Loan Lenders at such time.

 

“Term Loan Lender” means, at any time, any of the Lenders that has a Term Loan
Commitment at such time.

 

“Term Loan Note” means a promissory note of the Borrower payable to the order of
any of the Term Loan Lenders, in substantially the form of Exhibit A-1 hereto,
evidencing the indebtedness of the Borrower to such Term Loan Lender resulting
from the Term Loan Advance made by such Term Loan Lender.

 

“Termination Date” means the earlier of (a) the date of termination in whole of
all of the Commitments of the Lender Parties pursuant to Section 2.05 or 6.01
and (b) March 23, 2009.

 

“Type” refers to the distinction between Advances bearing interest at the Base
Rate and Advances bearing interest at the Eurodollar Rate.

 

“Unused Revolving Credit Commitment” means, with respect to any of the Revolving
Credit Lenders at any time, (a) the Revolving Credit Commitment of such
Revolving Credit Lender at such time less (b) the sum of:

 

(i) the aggregate principal amount of all Revolving Credit Advances, Swing Line
Advances and Letter of Credit Advances made by such Revolving Credit Lender (in
its capacity as a Lender) and outstanding at such time; and

 

(ii) such Revolving Credit Lender’s Pro Rata Share of (A) the aggregate
Available Amount of all Letters of Credit outstanding at such time, (B) the
aggregate principal amount of all Letter of Credit Advances made by the Issuing
Bank (in its capacity as the Issuing Bank) pursuant to Section 2.03(c)(i) and
outstanding at such time, and (C) the aggregate principal amount of all Swing
Line Advances made by the Swing Line Bank (in its capacity as the Swing Line
Bank) pursuant to Section 2.01(c) and outstanding at such time.

 

“Voting Interests” means shares of capital stock issued by a corporation, or
equivalent Equity Interests in any other Person, the holders of which are
ordinarily, in the absence of contingencies, entitled to vote for the election
of directors (or persons performing similar functions) of such Person, even if
the right so to vote has been suspended by the happening of such a contingency.

 

“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.

 

30



--------------------------------------------------------------------------------

SECTION 1.02 Computation of Time Periods; Other Constructional Provisions. In
this Agreement and the other Loan Documents, in the computation of periods of
time from a specified date to a later specified date, the word “from” means
“from and including”, the word “through” means “through and including” and the
words “to” and “until” each means “to but excluding”. References in this
Agreement or any of the other Loan Documents to any agreement, instrument or
other document “as amended” shall mean and be a reference to such agreement,
instrument or other document as amended, amended and restated, supplemented or
otherwise modified hereafter from time to time in accordance with its terms, but
solely to the extent permitted hereunder. In this Agreement, the words “herein”,
“hereof” and words of similar import refer to the entirety of this Agreement and
not to any particular Section, subsection, or Article of this Agreement.

 

SECTION 1.03 Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with generally accepted accounting
principles consistent with those applied in the preparation of the Consolidated
financial statements of the Borrower and its Subsidiaries referred to in Section
4.01(f) (“GAAP”).

 

ARTICLE II

 

AMOUNTS AND TERMS OF THE ADVANCES

AND THE LETTERS OF CREDIT

 

SECTION 2.01 The Advances and the Letters of Credit.

 

(a) The Term Loan Advances. Each Term Loan Lender severally agrees, on the terms
and conditions hereinafter set forth, to make a single Term Loan Advance in U.S.
dollars to the Borrower on the Effective Date in an amount not to exceed the
Term Loan Commitment of such Term Loan Lender at such time. The Term Loan
Borrowing shall consist of Term Loan Advances made simultaneously by the Term
Loan Lenders in accordance with their respective Pro Rata Shares of the Term
Loan Facility. Amounts borrowed under this Section 2.01(a) and repaid or prepaid
may not be reborrowed.

 

(b) The Revolving Credit Advances. Each Revolving Credit Lender severally
agrees, on the terms and conditions hereinafter set forth, to make Revolving
Credit Advances in U.S. dollars to the Borrower from time to time on any
Business Day during the period from the Effective Date until the Termination
Date for the Revolving Credit Facility, in each case in an amount not to exceed
the Unused Revolving Credit Commitment of such Revolving Credit Lender at such
time. Each Revolving Credit Borrowing shall be in an aggregate amount of
$5,000,000 or an integral multiple of $500,000 in excess thereof (other than a
Borrowing the proceeds of which shall be used solely to repay or prepay in full
outstanding Swing Line Advances or the outstanding Letter of Credit Advances)
or, if less, the amount of the aggregate Unused Revolving Credit Commitments at
such time. Each Revolving Credit Borrowing shall consist of Revolving Credit
Advances made simultaneously by the Revolving Credit Lenders in accordance with
their respective Pro Rata Shares of the Revolving Credit Facility. Within the
limits of each Revolving Credit Lender’s Unused Revolving Credit Commitment in
effect from time to time, the Borrower may borrow under this Section 2.01(b),
prepay pursuant to Section 2.06(a) and reborrow under this Section 2.01(b).

 

(c) The Swing Line Advances. The Borrower may request the Swing Line Bank to
make, and the Swing Line Bank shall make, unless it promptly notifies the
Borrower of its reasonable objection to doing so, on the terms and conditions
hereinafter set forth, Swing Line Advances to the Borrower from time to time on
any Business Day during the period from the Effective Date until the Termination
Date for the Swing Line Facility in an amount (i) for all outstanding Swing Line
Advances

 

31



--------------------------------------------------------------------------------

not to exceed the Swing Line Facility on such Business Day and (ii) for each
such Swing Line Advance not to exceed the aggregate Unused Revolving Credit
Commitments of the Revolving Credit Lenders on such Business Day. No Swing Line
Advance shall be used for the purpose of funding the payment of principal of any
other Swing Line Advance. Each Swing Line Advance shall be in an amount of
$1,000,000 or an integral multiple of $500,000 in excess thereof and shall be
comprised of a Base Rate Advance. Within the limits of the first sentence of
this Section 2.01(c), so long as the Swing Line Bank has not notified the
Borrower of its reasonable objection to making Swing Line Advances, the Borrower
may borrow under this Section 2.01(c), repay pursuant to Section 2.04(c) or
prepay pursuant to Section 2.06(a) and reborrow under this Section 2.01(c).

 

(d) Letters of Credit. The Borrower, the Existing Issuing Bank, the Initial
Issuing Bank and each of the Revolving Credit Lenders hereby agree that each of
the Existing Letters of Credit shall, on and after the Effective Date, be deemed
for all purposes of this Agreement to be a Letter of Credit issued and
outstanding under the terms of this Agreement. The Issuing Bank agrees, on the
terms and conditions hereinafter set forth, to issue standby letters of credit
(each a “Letter of Credit”) in U.S. dollars for the account of the Borrower in
favor of any Person (other than the Borrower or any of its Subsidiaries) from
time to time on any Business Day during the period from the Effective Date to
ten Business Days before the scheduled Termination Date for the Revolving Credit
Facility (i) in an aggregate Available Amount for all outstanding Letters of
Credit not to exceed the Letter of Credit Facility on such Business Day and (ii)
in an Available Amount for each such Letter of Credit not to exceed the
aggregate Unused Revolving Credit Commitment of the Revolving Credit Lenders on
such Business Day. No Letter of Credit shall have an expiration date (including
all rights of the Borrower or the beneficiary of such Letter of Credit to
require renewal) later than the earlier of (A) ten Business Days prior to the
scheduled Termination Date for the Revolving Credit Facility and (B) one year
after the date of issuance thereof, but any such Letter of Credit may by its
terms be renewable annually upon notice (a “Notice of Renewal”) given to the
Issuing Bank and the Administrative Agent on or prior to any date for notice of
renewal set forth in such Letter of Credit but in any event at least three
Business Days prior to the date of the proposed renewal of such Letter of Credit
and upon fulfillment of the applicable conditions set forth in Article III,
unless such Issuing Bank has notified the Borrower (with a copy to the
Administrative Agent) on or prior to the date for notice of termination set
forth in such Letter of Credit but in any event at least ten Business Days prior
to the date of automatic renewal of its election not to renew such Letter of
Credit (a “Notice of Termination”); provided that the terms of each of the
Letters of Credit that is automatically renewable annually (1) shall require the
Issuing Bank to give the beneficiary of such Letter of Credit notice of any
Notice of Termination, (2) shall permit such beneficiary, upon receipt of such
notice, to draw under such Letter of Credit prior to the date on which such
Letter of Credit otherwise would have been automatically renewed and (3) shall
not permit the expiration date (after giving effect to any renewal) of such
Letter of Credit in any event to be extended to a date that is later than ten
Business Days prior to the scheduled Termination Date for the Revolving Credit
Facility. If either a Notice of Renewal is not given by the Borrower or a Notice
of Termination is given by the Issuing Bank pursuant to the immediately
preceding sentence, the related Letter of Credit shall expire on the date on
which it otherwise would have been automatically renewed; provided, however,
that in the absence of receipt of a Notice of Renewal the Issuing Bank may in
its discretion, unless instructed to the contrary by the Administrative Agent or
the Borrower, deem that a Notice of Renewal had been timely delivered and, in
such case, a Notice of Renewal shall be deemed to have been so delivered for all
purposes under this Agreement. Within the limits of the Letter of Credit
Facility, and subject to the limits referred to above in this Section 2.01(d),
the Borrower may request the issuance of Letters of Credit under this Section
2.01(d), repay any Letter of Credit Advances resulting from drawings thereunder
pursuant to Section 2.03(b) and request the issuance of additional Letters of
Credit under this Section 2.01(d).

 

32



--------------------------------------------------------------------------------

SECTION 2.02 Making the Advances.

 

(a) Except as otherwise provided in Section 2.02(b) or 2.03 or in respect of any
Borrowing requested to be made on the Effective Date (in which case notice shall
be given not later than one Business Day prior to the Effective Date and which
Borrowing shall be comprised of Base Rate Advances), each Borrowing (other than
a Swing Line Borrowing) shall be made on notice, given not later than 12:00 P.M.
(Charlotte, North Carolina time) on the third Business Day prior to the date of
the proposed Borrowing in the case of a Borrowing comprised of Eurodollar Rate
Advances, or on the same Business Day as the date of the proposed Borrowing in
the case of a Borrowing comprised of Base Rate Advances, by the Borrower to the
Administrative Agent, which shall give prompt notice thereof to each of the
Appropriate Lenders by telecopier. Each notice of a Borrowing (a “Notice of
Borrowing”) shall be by telephone, confirmed promptly (and, in any event, on the
same Business Day) in writing, or by telecopier, shall be in substantially the
form of Exhibit B-1 hereto and duly executed by a Responsible Officer of the
Borrower, and shall specify therein: (i) the requested date of such Borrowing
(which shall be a Business Day); (ii) the Facility under which such Borrowing is
requested to be made; (iii) the Type of Advances requested to comprise such
Borrowing; (iv) the requested aggregate principal amount of such Borrowing; and
(v) in the case of a Borrowing comprised of Eurodollar Rate Advances, the
requested duration of the initial Interest Period for each such Advance. Each
Appropriate Lender shall, before 3:00 P.M. (Charlotte, North Carolina time) on
the date of such Borrowing, make available for the account of its Applicable
Lending Office to the Administrative Agent at the Administrative Agent’s
Account, in same day funds, such Lender’s Pro Rata Share of such Borrowing.
After the Administrative Agent’s receipt of such funds and upon fulfillment of
the applicable conditions set forth in Article III, the Administrative Agent
will make such funds available to the Borrower by crediting the Borrower’s
Account; provided, however, that, in the case of any Revolving Credit Borrowing,
the Administrative Agent shall first make a portion of such funds equal to the
aggregate principal amount of any Swing Line Advances and Letter of Credit
Advances made by the Swing Line Bank and the Issuing Bank, respectively, and by
any Revolving Credit Lender and outstanding on the date of such Revolving Credit
Borrowing, together with all accrued and unpaid interest thereon to and as of
such date, available to the Swing Line Bank or the Issuing Bank and to each such
Revolving Credit Lender for repayment of such outstanding Swing Line Advances
and Letter of Credit Advances.

 

(b) (i) Each Swing Line Borrowing shall be made initially by the Swing Line Bank
on notice, given not later than 3:00 P.M. (Charlotte, North Carolina time) on
the date of the proposed Swing Line Borrowing, by the Borrower to the Swing Line
Bank and the Administrative Agent. Each notice of a Swing Line Borrowing (a
“Notice of Swing Line Borrowing”) shall be by telephone, confirmed promptly
(and, in any event, on the same Business Day) in writing, or by telecopier,
shall be in substantially the form of Exhibit B-2 hereto and duly executed by a
Responsible Officer of the Borrower, and shall specify therein: (A) the
requested date of such Swing Line Borrowing (which shall be a Business Day); (B)
the requested amount of such Swing Line Borrowing; and (C) the requested
maturity of such Swing Line Borrowing (which maturity shall be no later than 30
days after the requested date of such Swing Line Borrowing). Unless the Swing
Line Bank promptly notifies the Borrower of its reasonable objection to making
such Swing Line Borrowing, the Swing Line Bank will make the amount thereof
available for the account of its Applicable Lending Office to the Administrative
Agent at the Administrative Agent’s Account, in same day funds. After the
Administrative Agent’s receipt of such funds and upon fulfillment of the
applicable conditions set forth in Article III, the Administrative Agent will
make such funds available to the Borrower by crediting the Borrower’s Account.

 

(ii) Upon demand by the Swing Line Bank, with a copy of such demand to the
Administrative Agent (which shall give prompt notice thereof to each of the
Revolving Credit Lenders), each of the Revolving Credit Lenders shall purchase
from the Swing Line Bank, and the Swing Line Bank shall sell and assign to each
of the Revolving Credit Lenders, such Revolving Credit Lender’s Pro Rata Share
of each of the outstanding Swing Line Advances owing to the Swing Line Bank as
of the date of such

 

33



--------------------------------------------------------------------------------

demand, by making available for the account of its Applicable Lending Office to
the Administrative Agent at the Administrative Agent’s Account for the account
of the Swing Line Bank, in same day funds, an amount equal to its Pro Rata Share
of each such outstanding Swing Line Advance. Promptly after receipt of such
funds, the Administrative Agent shall transfer such funds to the Swing Line Bank
at its Applicable Lending Office. Each of the Revolving Credit Lenders hereby
agrees to purchase its Pro Rata Share of each outstanding Swing Line Advance
owing to the Swing Line Bank for which a demand for the purchase thereof has
been made on (A) the Business Day on which demand therefor is made by the Swing
Line Bank so long as notice of such demand is given not later than 2:00 P.M.
(Charlotte, North Carolina time) on such Business Day or (B) the first Business
Day next succeeding such demand if notice of such demand is given after such
time. The Borrower hereby agrees to each such sale and assignment. Upon any such
assignment by the Swing Line Bank to any of the Revolving Credit Lenders of a
portion of a Swing Line Advance owing to the Swing Line Bank, the Swing Line
Bank represents and warrants to such Revolving Credit Lender that the Swing Line
Bank is the legal and beneficial owner of such interest being assigned by it,
free and clear of any adverse claim, but makes no other representation or
warranty and assumes no responsibility with respect to such Swing Line Advance,
any of the Loan Documents or any of the Loan Parties. If and to the extent that
any of the Revolving Credit Lenders shall not have so made its Pro Rata Share of
any applicable Swing Line Advance available to the Administrative Agent in
accordance with the foregoing provisions of this subsection (b)(ii), such
Revolving Credit Lender hereby agrees to pay to the Administrative Agent
forthwith on demand the amount of its Pro Rata Share of such Swing Line Advance,
together with all accrued and unpaid interest thereon, for each day from the
date of demand therefor by the Swing Line Bank therefor until the date on which
such amount is paid to the Administrative Agent, at the Federal Funds Rate. If
any of the Revolving Credit Lenders shall pay to the Administrative Agent the
amount of its Pro Rata Share of any applicable Swing Line Advance for the
account of the Swing Line Bank on any Business Day, such amount so paid in
respect of principal shall constitute a Swing Line Advance made by such
Revolving Credit Lender on such Business Day for all purposes of this Agreement,
and the outstanding principal amount of the applicable Swing Line Advance made
by the Swing Line Bank shall be reduced by such amount on such Business Day.

 

(iii) The Obligation of each of the Revolving Credit Lenders to purchase their
respective Pro Rata Shares of each outstanding Swing Line Advance owing to the
Swing Line Bank upon demand for the purchase thereof pursuant to clause (ii) of
this Section 2.02(b) shall be absolute, unconditional and irrevocable, and shall
be made strictly in accordance with the terms thereof under all circumstances,
including, without limitation, the following circumstances:

 

(A) any lack of validity or enforceability of any of the Loan Documents or any
of the other agreements or instruments relating thereto;

 

(B) the existence of any claim, setoff, defense or other right that such
Revolving Credit Lender may have at any time against the Swing Line Bank, the
Borrower or any other Person, whether in connection with the transactions
contemplated by the Loan Documents or any unrelated transaction;

 

(C) the occurrence and continuance of any Default; or

 

34



--------------------------------------------------------------------------------

(D) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing.

 

(iv) The failure of any of the Revolving Credit Lenders to purchase its Pro Rata
Share of any outstanding Swing Line Advance owing to the Swing Line Bank for
which a demand for the purchase thereof has been made pursuant to clause (ii) of
this Section 2.02(b) shall not relieve any of the other Revolving Credit Lenders
of its obligation to purchase its Pro Rata Share of such outstanding Swing Line
Advance on the date of demand therefor, but none of the Revolving Credit Lenders
shall be responsible for the failure of any of the other Revolving Credit
Lenders to purchase its Pro Rata Share of such outstanding Swing Line Advance on
the date of demand therefor.

 

(c) Anything in subsection (a) of this Section 2.02 to the contrary
notwithstanding, the Borrower may not select Eurodollar Rate Advances for any
Borrowing if the aggregate amount of such Borrowing is less than $5,000,000 or
if the obligation of the Appropriate Lenders to make Eurodollar Rate Advances
shall then be suspended pursuant to Section 2.09(b) or 2.10. In addition, the
Term Loan Advances may not be outstanding as part of more than four separate
Borrowings comprised of Eurodollar Rate Advances and the Revolving Credit
Advances may not be outstanding as part of more than eight separate Borrowings
comprised of Eurodollar Rate Advances.

 

(d) Each Notice of Borrowing and Notice of Swing Line Borrowing shall be
irrevocable and binding on the Borrower. In the case of any Borrowing that the
related Notice of Borrowing specifies is to be comprised of Eurodollar Rate
Advances, the Borrower shall indemnify each of the Appropriate Lenders against
any loss, cost or expense incurred by such Lender as a result of any failure to
fulfill on or before the date specified in such Notice of Borrowing for such
Borrowing the applicable conditions set forth in Article III, including, without
limitation, any loss (excluding loss of anticipated profits), cost or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by such Lender to fund the Eurodollar Rate Advance to be made by such
Lender as part of such Borrowing when such Eurodollar Rate Advance, as a result
of such failure, is not made on such date. A certificate of the Lender
requesting compensation pursuant to this subsection (d), submitted to the
Borrower by such Lender (with a copy to the Administrative Agent) and specifying
therein the amount of such additional compensation (including the basis of
calculation thereof), shall be conclusive and binding for all purposes, absent
manifest error.

 

(e) Unless the Administrative Agent shall have received notice from an
Appropriate Lender prior to the date of any Borrowing under a Facility under
which such Lender has a Commitment that such Lender will not make available to
the Administrative Agent such Lender’s Pro Rata Share of such Borrowing, the
Administrative Agent may assume that such Lender has made the amount of such Pro
Rata Share available to the Administrative Agent on the date of such Borrowing
in accordance with subsection (a) of this Section 2.02 and the Administrative
Agent may, in reliance upon such assumption, make a corresponding amount
available to the Borrower on such date. If and to the extent that such Lender
shall not have so made the amount of such Pro Rata Share available to the
Administrative Agent, such Lender and the Borrower severally agree to repay or
to pay to the Administrative Agent forthwith on demand such corresponding
amount, together with all accrued and unpaid interest thereon, for each day from
the date on which such corresponding amount is made available to the Borrower
until the date on which such corresponding amount is repaid or paid to the
Administrative Agent, at (i) in the case of the Borrower, the interest rate
applicable under Section 2.07 at such time to Advances comprising part of such
Borrowing and (ii) in the case of such Lender, the Federal Funds Rate. If such
Lender shall pay to the Administrative Agent such corresponding amount, such
corresponding amount so paid shall constitute such Lender’s Advance as part of
such Borrowing for all purposes under this Agreement.

 

35



--------------------------------------------------------------------------------

(f) The failure of any of the Lenders to make the Advance to be made by it as
part of any Borrowing shall not relieve any of the other Lenders of its
obligation, if any, hereunder to make its Advance on the date of such Borrowing,
but none of the Lenders shall be responsible for the failure of any of the other
Lenders to make the Advance to be made by such other Lender on the date of any
Borrowing.

 

SECTION 2.03 Issuance of and Drawings and Reimbursement Under Letters of Credit.

 

(a) Request for Issuance. Each Letter of Credit shall be issued upon notice,
given not later than 12:00 noon (Charlotte, North Carolina time) on the second
Business Day prior to the date of the proposed issuance of such Letter of Credit
or, in respect of any Letter of Credit being requested in respect of a foreign
beneficiary, on the fifth Business Day prior to the date of such proposed
issuance of such Letter of Credit (or, in each case, such later day as the
Issuing Bank in its sole discretion shall agree), by the Borrower to the Issuing
Bank, which shall give the Administrative Agent and each of the Revolving Credit
Lenders prompt notice thereof by telecopier. Each notice of issuance of a Letter
of Credit (a “Notice of Issuance”) shall be substantially in the form of Exhibit
B-4 hereto and shall be by telephone, confirmed promptly (and, in any event, on
the same Business Day) in writing, or by telecopier, shall be duly executed by a
Responsible Officer of the Borrower, and shall specify therein: (i) the
requested date of such issuance (which shall be a Business Day); (ii) the
requested Available Amount of such Letter of Credit; (iii) the requested
expiration date of such Letter of Credit (which shall comply with the
requirements of Section 2.01(d)); (iv) the name and address of the proposed
beneficiary of such Letter of Credit; and (v) the proposed form of such Letter
of Credit, and shall be accompanied by such application and agreement for letter
of credit as the Issuing Bank may specify to the Borrower for use in connection
with such requested Letter of Credit (a “Letter of Credit Agreement”). If the
requested form of such Letter of Credit is acceptable to the Issuing Bank in its
reasonable discretion, the Issuing Bank will, upon fulfillment of the applicable
conditions set forth in Article III, make such Letter of Credit available to the
Borrower at its office referred to in Section 8.02 or as otherwise agreed with
the Borrower in connection with such issuance. If and to the extent that the
provisions of any Letter of Credit Agreement shall conflict with this Agreement,
the provisions of this Agreement shall govern.

 

(b) Letter of Credit Reports. The Issuing Bank shall furnish to the
Administrative Agent (which shall promptly copy such report to each of the
Revolving Credit Lenders) on the first Business Day of each calendar quarter a
written report setting forth (i) the issuance and expiration dates of all
Letters of Credit issued during the immediately preceding calendar quarter and
the drawings under all Letters of Credit outstanding during such immediately
preceding calendar quarter and (ii) the average daily aggregate Available Amount
of all Letters of Credit outstanding during the immediately preceding calendar
quarter.

 

(c) Drawing and Reimbursement. (i) The payment by the Issuing Bank of a draft
drawn under any Letter of Credit shall constitute for all purposes of this
Agreement the making by the Issuing Bank of a Letter of Credit Advance, which
shall be a Base Rate Advance, in the amount of such draft. Upon demand by the
Issuing Bank, with a copy of such demand to the Administrative Agent, each of
the Revolving Credit Lenders shall purchase from the Issuing Bank, and the
Issuing Bank shall sell and assign to each of the Revolving Credit Lenders, such
Revolving Credit Lender’s Pro Rata Share of each of the outstanding Letter of
Credit Advances owing to the Issuing Bank as of the date of such demand, by
making available for the account of its Applicable Lending Office to the
Administrative Agent for the account of the Issuing Bank, at the Administrative
Agent’s Account, in same day funds, an amount equal to its Pro Rata Share of
each such outstanding Letter of Credit Advance. Promptly after receipt of such
funds, the Administrative Agent shall transfer such funds to the Issuing Bank at
its Applicable Lending Office. Each of the Revolving Credit Lenders hereby
agrees to purchase its Pro Rata Share of each outstanding Letter of Credit
Advance owing to the Issuing Bank for which a demand for the purchase

 

36



--------------------------------------------------------------------------------

thereof has been made on (A) the Business Day on which demand therefor is made
by the Issuing Bank so long as notice of such demand is given not later than
2:00 P.M. (Charlotte, North Carolina time) on such Business Day or (B) the first
Business Day next succeeding such demand if notice of such demand is given after
such time. The Borrower hereby agrees to each such sale and assignment. Upon any
such assignment by the Issuing Bank to any of the Revolving Credit Lenders of a
portion of a Letter of Credit Advance owing to the Issuing Bank, the Issuing
Bank represents and warrants to such Revolving Credit Lender that the Issuing
Bank is the legal and beneficial owner of such interest being assigned by it,
free and clear of any adverse claim, but makes no other representation or
warranty and assumes no responsibility with respect to such Letter of Credit
Advance, any of the Loan Documents or any of the Loan Parties. If and to the
extent that any of the Revolving Credit Lenders shall not have so made its Pro
Rata Share of any applicable Letter of Credit Advance available to the
Administrative Agent in accordance with the foregoing provisions of this
subsection (c)(i), such Revolving Credit Lender hereby agrees to pay to the
Administrative Agent forthwith on demand the amount of its Pro Rata Share of
such Letter of Credit Advance, together with all accrued and unpaid interest
thereon, for each day from the date of demand therefor by the Issuing Bank until
the date on which such amount is paid to the Administrative Agent, at the
Federal Funds Rate. If any of the Revolving Credit Lenders shall pay to the
Administrative Agent the amount of its Pro Rata Share of any applicable Letter
of Credit Advance for the account of the Issuing Bank on any Business Day, such
amount so paid in respect of principal shall constitute a Letter of Credit
Advance made by such Revolving Credit Lender on such Business Day for all
purposes of this Agreement, and the outstanding principal amount of the
applicable Letter of Credit Advance made by the Issuing Bank shall be reduced by
such amount on such Business Day.

 

(ii) The Obligation of each of the Revolving Credit Lenders to purchase their
respective Pro Rata Shares of each outstanding Letter of Credit Advance owing to
the Issuing Bank upon demand for the purchase thereof pursuant to clause (i) of
this Section 2.03(c) shall be absolute, unconditional and irrevocable, and shall
be made strictly in accordance with the terms thereof under all circumstances,
including, without limitation, the following circumstances:

 

(A) any lack of validity or enforceability of any of the Loan Documents, any of
the Letter of Credit Agreements, any of the Letters of Credit or any of the
other agreements or instruments relating thereto (collectively, the “L/C Related
Documents”);

 

(B) the existence of any claim, setoff, defense or other right that such
Revolving Credit Lender may have at any time against any beneficiary or any
transferee of a Letter of Credit (or any Persons for whom any such beneficiary
or any such transferee may be acting), the Issuing Bank, the Borrower or any
other Person, whether in connection with the transactions contemplated by the
L/C Related Documents or any unrelated transaction;

 

(C) the occurrence and continuance of any Default; or

 

(D) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing.

 

(d) Failure to Make Letter of Credit Advances. The failure of any of the
Revolving Credit Lenders to purchase its Pro Rata Share of any outstanding
Letter of Credit Advance owing to the Issuing Bank for which a demand for the
purchase thereof has been made pursuant to Section 2.03(c)(i) shall not relieve
any of the other Revolving Credit Lenders of its obligation to purchase its Pro
Rata Share of such outstanding Letter of Credit Advance on the date of demand
therefor, but none of the Revolving Credit Lenders shall be responsible for the
failure of any of the other Revolving Credit Lenders to purchase its Pro Rata
Share of such outstanding Letter of Credit Advance on the date of demand
therefor.

 

37



--------------------------------------------------------------------------------

(e) Cash Collateral. Upon the request of the Administrative Agent, if as of the
Termination Date, any Letter of Credit shall for any reason remain outstanding
and partially or wholly undrawn, the Borrower shall immediately pay to the
Administrative Agent, in same day funds at the Administrative Agent’s office
designated in such request for deposit in the L/C Cash Collateral Account, an
amount equal to the aggregate Available Amount of all Letters of Credit then
outstanding, as security for the reimbursement of drawings thereunder which
shall be used to reimburse the respective Issuing Bank promptly upon a drawing
under its respective Letter of Credit, with the respective portion thereof to be
returned to the Borrower when the respective Letter of Credit expires or is
returned to the respective Issuing Bank, and in connection herewith the Borrower
shall execute all documents as reasonably requested by the Administrative Agent.

 

SECTION 2.04 Repayment of Advances.

 

(a) Term Loan Facility. The Borrower shall repay to the Administrative Agent for
the ratable account of the Term Loan Lenders on the last day of each fiscal
quarter, commencing June 30, 2004, the Term Loan Advances outstanding on each
such date, in the aggregate amount of $1,000,000, and the final principal
repayment installment of the Term Loan Advances to be made on the Termination
Date in an amount equal to the aggregate principal amount of the Term Loan
Advances outstanding on such date.

 

(b) Revolving Credit Facility. The Borrower shall repay to the Administrative
Agent for the ratable account of the Revolving Credit Lenders on the Termination
Date for the Revolving Credit Facility the aggregate principal amount of all
Revolving Credit Advances outstanding on such date.

 

(c) Swing Line Advances. The Borrower shall repay to the Administrative Agent
for the account of the Swing Line Bank and, if applicable, each of the Revolving
Credit Lenders on the earlier of (i) the maturity date for each Swing Line
Advance as specified in the related Notice of Swing Line Borrowing (which
maturity shall be no later than the 30th day after the date on which such Swing
Line Borrowing was initially made by the Swing Line Bank) and (ii) the
Termination Date for the Revolving Credit Facility, the principal amount of each
such Swing Line Advance made by each of them and outstanding on such date.

 

(d) Letter of Credit Advances.

 

(i) The Borrower shall repay to the Administrative Agent for the account of the
Issuing Bank and, if applicable, each of the Revolving Credit Lenders on the
earlier of (A) the date of demand therefor and (B) the Termination Date for the
Revolving Credit Facility, the principal amount of each such Letter of Credit
Advance made by each of them and outstanding on such date.

 

(ii) The Obligations of the Borrower under this Agreement, any of the Letter of
Credit Agreements and any of the other agreements or instruments relating to any
Letter of Credit shall be absolute, unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Agreement, such Letter of
Credit Agreement and such other agreement or instrument under all circumstances
(subject to the rights afforded to the Borrower under Section 8.08), including,
without limitation, the following circumstances:

 

(A) any lack of validity or enforceability of any of the L/C Related Documents;

 

38



--------------------------------------------------------------------------------

(B) any change in the time, manner or place of payment of, or in any of the
other terms of, all or any of the Obligations of the Borrower in respect of any
of the L/C Related Documents or any other amendment or waiver of or any consent
to departure from all or any of the L/C Related Documents;

 

(C) the existence of any claim, setoff, defense or other right that the Borrower
may have at any time against any beneficiary or any transferee of a Letter of
Credit (or any Persons for whom any such beneficiary or any such transferee may
be acting), the Issuing Bank or any other Person, whether in connection with the
transactions contemplated by the L/C Related Documents or any unrelated
transaction;

 

(D) any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;

 

(E) payment by the Issuing Bank under a Letter of Credit against presentation of
a draft or certificate that does not strictly comply with the terms of such
Letter of Credit;

 

(F) any exchange, release or nonperfection of any collateral, or any release or
amendment or waiver of or consent to departure from the Subsidiaries Guarantee
or any other guarantee, for all or any of the Obligations of the Borrower in
respect of the L/C Related Documents; or

 

(G) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including, without limitation, any other circumstance that
might otherwise constitute a defense available to, or a discharge of, the
Borrower or a guarantor.

 

SECTION 2.05 Termination or Reduction of the Commitments.

 

(a) Optional. The Borrower, upon at least three Business Days’ notice to the
Administrative Agent (but in any event no more frequently than three times
during each Fiscal Quarter), may terminate in whole or reduce in part the Unused
Revolving Credit Commitments; provided, however, that each partial reduction of
the Revolving Credit Facility shall be in an aggregate amount of $5,000,000 or
an integral multiple of $1,000,000 in excess thereof or, if less, the aggregate
amount of the Revolving Credit Facility.

 

(b) Mandatory.

 

(i) On the Effective Date, after giving effect to the Term Loan Borrowing to be
made on such date, and from time to time thereafter upon each repayment or
prepayment of the Term Loan Advances, the Term Loan Facility shall be
automatically and permanently reduced by an amount equal to the amount by which
the Term Loan Facility immediately prior to such reduction exceeds the aggregate
principal amount of the Term Loan Advances outstanding at such time.

 

39



--------------------------------------------------------------------------------

(ii) The Swing Line Facility shall be automatically and permanently reduced on
the date of each reduction in the Revolving Credit Facility by the amount, if
any, by which the amount of the Swing Line Facility on such date exceeds the
amount of the Revolving Credit Facility on such date (after giving effect to
such reduction of the Revolving Credit Facility on such date).

 

(iii) The Letter of Credit Facility shall be automatically and permanently
reduced on the date of each reduction in the Revolving Credit Facility by the
amount, if any, by which the amount of the Letter of Credit Facility on such
date exceeds the amount of the Revolving Credit Facility on such date (after
giving effect to such reduction of the Revolving Credit Facility on such date).

 

(c) Application of Commitment Reductions. Upon each reduction of any of the
Facilities pursuant to this Section 2.05, the Commitment of each of the
Appropriate Lenders under such Facility shall be reduced by such Lender’s Pro
Rata Share of the amount by which such Facility is reduced.

 

SECTION 2.06 Prepayments.

 

(a) Optional. The Borrower may, upon at least three Business Days’ notice to the
Administrative Agent stating the Facility under which Advances are proposed to
be prepaid and the proposed date and aggregate principal amount of the
prepayment, and if such notice is given the Borrower shall, prepay the aggregate
principal amount of the Advances comprising part of the same Borrowing and
outstanding on such date, in whole or ratably in part; provided, however, that
each partial prepayment of the Term Loan Advances or Revolving Credit Advances
shall be in an aggregate principal amount of $1,000,000 or an integral multiple
of $500,000 in excess thereof. Each prepayment of the Term Loan Advances
pursuant to this subsection (a) shall be applied ratably to the principal
repayment installments thereof in inverse order of maturity.

 

(b) Prepayments to Include Accrued Interest, Etc. All prepayments under this
Section 2.06 shall be made together with (A) accrued and unpaid interest to the
date of such prepayment on the principal amount so prepaid and (B) in the case
of any such prepayment of a Eurodollar Rate Advance on a date other than the
last day of an Interest Period therefor, any amounts owing in respect of such
Eurodollar Rate Advance pursuant to Section 8.05(b).

 

SECTION 2.07 Interest.

 

(a) Scheduled Interest. The Borrower shall pay interest on the unpaid principal
amount of each Advance owing to each Lender Party from the date of such Advance
until such principal amount shall be paid in full, at the following rates per
annum:

 

(i) Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (A) the Base Rate in
effect from time to time and (B) the Applicable Margin for such Base Rate
Advance in effect from time to time, payable in arrears quarterly on the last
day of each June, September, December and March during such periods and on the
date such Base Rate Advance shall be Converted or paid in full.

 

(ii) Eurodollar Rate Advances. During such periods as such Advance is a
Eurodollar Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (A) the Eurodollar Rate for such
Advance

 

40



--------------------------------------------------------------------------------

for such Interest Period and (B) the Applicable Margin for such Advance in
effect on the first day of such Interest Period, payable in arrears on the last
day of such Interest Period and, if such Interest Period has a duration of more
than three months, on each day that occurs during such Interest Period every
three months from the first day of such Interest Period and on the date such
Eurodollar Rate Advance shall be Converted or paid in full.

 

(b) Default Interest. The Borrower shall pay interest on the unpaid principal
amount of each Advance that is not paid when due (whether at stated maturity, by
acceleration or otherwise) and on the unpaid amount of all interest, fees and
other amounts payable hereunder that is not paid when due, payable on demand, at
a rate per annum equal at all times to (i) in the case of any amount of
principal, the greater of (x) 2% per annum above the rate per annum required to
be paid on such Advance immediately prior to the date on which such amount
became due and (y) 2% per annum above the Base Rate in effect from time to time
and (ii) to the fullest extent permitted by law, in the case of all other
amounts, 2% per annum above the Base Rate in effect from time to time.

 

(c) Notice of Interest Rate. Promptly after receipt of a Notice of Borrowing
pursuant to Section 2.02(a), a Notice of Conversion pursuant to Section 2.09(a)
or a notice of selection of an Interest Period pursuant to the definition of
“Interest Period” set forth in Section 1.01, the Administrative Agent shall give
notice to the Borrower and each of the Appropriate Lenders of the applicable
interest rate determined by the Administrative Agent for purposes of clause (i)
or (ii) of Section 2.07(a), as applicable.

 

SECTION 2.08 Fees.

 

(a) Commitment Fee. The Borrower shall pay to the Administrative Agent for the
account of the Lenders a fee (the “Commitment Fee”), from the date of this
Agreement in the case of each of the Initial Lenders and from the effective date
specified in the Assignment and Assumption pursuant to which it became a Lender
in the case of each of the other Lenders until the Termination Date, payable in
arrears quarterly on the last day of each June, September, December and March,
commencing March 31, 2004, and on the Termination Date, at the rate per annum
equal to the Applicable Percentage in effect from time to time on the sum of (i)
the average daily Unused Revolving Credit Commitment of each of the Revolving
Credit Lenders and (ii) such Revolving Credit Lender’s Pro Rata Share of the
average daily outstanding Swing Line Advances during such quarter; provided,
however, that no commitment fee shall accrue on any of the Commitments of a
Defaulting Lender so long as such Lender shall be a Defaulting Lender.

 

(b) Letter of Credit Fees, Etc.

 

(i) The Borrower shall pay to the Administrative Agent for the account of each
of the Revolving Credit Lenders a commission, payable in arrears quarterly on
the last day of each June, September, December and March, commencing March 31,
2004, on the earliest to occur of the full drawing, expiration, termination or
cancellation of any Letter of Credit and on the Termination Date, on such
Revolving Credit Lender’s Pro Rata Share of the average daily aggregate
Available Amount of all Letters of Credit outstanding from time to time during
such quarter at the rate per annum equal to the Applicable Margin in effect at
such time for Eurodollar Rate Advances under the Revolving Credit Facility.

 

(ii) The Borrower shall pay to the Issuing Bank, for its own account, such
commissions, issuance fees, fronting fees, transfer fees and other fees and
charges in connection with the issuance or administration of each Letter of
Credit as the Borrower and the Issuing Bank shall from time to time agree.

 

41



--------------------------------------------------------------------------------

(c) Agent’s Fees. The Borrower shall pay to the Administrative Agent for the
account of the Administrative Agent such fees as may from time to time be agreed
between the Borrower and the Administrative Agent.

 

SECTION 2.09 Conversion of Advances.

 

(a) Optional. The Borrower may on any Business Day, upon notice given to the
Administrative Agent not later than 1:00 P.M. (Charlotte, North Carolina time)
on the third Business Day prior to the date of the proposed Conversion in the
case of a Conversion of Base Rate Advances into Eurodollar Rate Advances or of
Eurodollar Rate Advances of one Interest Period into Eurodollar Rate Advances of
another Interest Period, or 1:00 P.M. (Charlotte, North Carolina time) on the
Business Day immediately preceding the date of the proposed Conversion in the
case of a Conversion of Eurodollar Rate Advances into Base Rate Advances, and
subject to the provisions of Section 2.10, Convert all or any portion of the
Advances of one Type comprising the same Borrowing into Advances of the other
Type; provided, however, that:

 

(i) any Conversion of Eurodollar Rate Advances into Base Rate Advances shall be
made only on the last day of an Interest Period for such Eurodollar Rate
Advances;

 

(ii) any Conversion of Base Rate Advances into Eurodollar Rate Advances shall be
made only if no Default under Section 6.01(a) or 6.01(f) or Event of Default
shall have occurred and be continuing and shall be in an amount not less than
the minimum amount specified in Section 2.02(c);

 

(iii) no Conversion of any Advances shall result in more separate Borrowings
than permitted under Section 2.02(c); and

 

(iv) each Conversion of Advances comprising part of the same Borrowing under any
Facility shall be made among the Appropriate Lenders in accordance with their
respective Pro Rata Shares of such Facility.

 

Each notice of a Conversion (a “Notice of Conversion”) shall be delivered by
telephone, confirmed promptly (and, in any event, on the same Business Day) in
writing, or by telecopier, shall be in substantially the form of Exhibit B-3
hereto and duly executed by a Responsible Officer of the Borrower, and shall,
within the restrictions set forth in the immediately preceding sentence, specify
therein:

 

(A) the requested date of such Conversion (which shall be a Business Day);

 

(B) the Advances requested to be Converted; and

 

(C) if such Conversion is into Eurodollar Rate Advances, the requested duration
of the Interest Period for such Eurodollar Rate Advances.

 

The Administrative Agent shall give each of the Appropriate Lenders prompt
notice of each Notice of Conversion received by it, by telecopier. Each Notice
of Conversion shall be irrevocable and binding on the Borrower.

 

42



--------------------------------------------------------------------------------

(b) Mandatory.

 

(i) On the date on which the aggregate unpaid principal amount of Eurodollar
Rate Advances comprising part of any Borrowing shall be reduced, by payment or
prepayment or otherwise, to less than $5,000,000, such Eurodollar Rate Advances
shall be automatically Converted into Base Rate Advances.

 

(ii) If the Borrower shall fail to select the duration of any Interest Period
for any Eurodollar Rate Advances in accordance with the provisions contained in
the definition of “Interest Period” set forth in Section 1.01, the
Administrative Agent will forthwith so notify the Borrower and the Appropriate
Lenders, whereupon each such Eurodollar Rate Advance will automatically, on the
last day of the then existing Interest Period therefor, Convert into a Base Rate
Advance.

 

(iii) Upon the occurrence and during the continuance of any Default under
Section 6.01(a) or 6.01(f) or any Event of Default, (A) each Eurodollar Rate
Advance will automatically, on the last day of the then existing Interest Period
therefor, Convert into a Base Rate Advance and (B) the obligation of the Lenders
to make, or to Convert Advances into, Eurodollar Rate Advances shall be
suspended.

 

SECTION 2.10 Increased Costs, Etc.

 

(a) If, due to either (i) the introduction of or any change (other than any
change by way of the imposition of or increase in reserve requirements included
in the Eurodollar Rate Reserve Percentage) in or in the interpretation or
application of any Requirement of Law after the date of this Agreement or (ii)
the compliance with any directive, guideline or request from any central bank or
other Governmental Authority or any change therein or in the interpretation,
application, implementation, administration or enforcement thereof, that, in any
case under this clause (ii), becomes effective or is issued or made after the
date of this Agreement (whether or not having the force of law), there shall be
any increase in the cost to any of the Lender Parties of agreeing to make or
making, agreeing to participate in or participating in, agreeing to renew or
renewing or funding or maintaining any Advances of either Type, or of agreeing
to issue or of issuing, maintaining or participating in Letters of Credit or of
agreeing to make or of making or maintaining Swing Line Advances or Letter of
Credit Advances, or any reduction in the amount owing to any of the Lender
Parties or their respective Applicable Lending Offices under this Agreement in
respect of any Advances of either Type (excluding, for purposes of this Section
2.10, any such increased costs resulting from (A) Taxes or Other Taxes (as to
which Section 2.13 shall govern) and (B) changes in the basis of taxation of
overall net income or overall gross income by the United States of America or
the jurisdiction under the laws of which such Lender Party is organized or has
either of its Applicable Lending Offices or any political subdivision thereof),
then the Borrower hereby agrees to pay, from time to time upon demand by such
Lender Party (with a copy of such demand to the Administrative Agent), to the
Administrative Agent for the account of such Lender Party additional amounts
sufficient to compensate or to reimburse such Lender Party for all such
increased costs or reduced amounts. Each of the Lender Parties shall, as
promptly as practicable after such Lender Party obtains knowledge of such
circumstances and the determination of such Lender Party to request additional
compensation from the Borrower pursuant to this subsection (a), provide notice
to the Administrative Agent and the Borrower of the circumstances entitling such
Lender Party to such additional compensation and the amount of such additional
compensation (including the basis of calculation thereof), which notice shall be
conclusive and binding for all purposes, absent manifest error; provided,
however, that none of the Lender Parties shall be entitled to additional
compensation under this subsection (a) for any such cost incurred or reduced
amount suffered from and after the date that is 180 days prior to the date such
Lender Party first delivers such notice to the Borrower. In determining any

 

43



--------------------------------------------------------------------------------

such additional compensation, such Lender Party may use reasonable averaging and
attribution methods. If any of the Lenders requests additional compensation from
the Borrower under this subsection (a) in respect of its making, participating
in or renewing Eurodollar Rate Advances, the Borrower may, upon notice to such
Lender (with a copy of such notice to the Administrative Agent), suspend the
obligation of such Lender to make, participate in and/or renew Eurodollar Rate
Advances until the circumstances giving rise to such request no longer exist
and, during such time, all Eurodollar Rate Advances that would otherwise be made
by such Lender as part of any Borrowing shall be made instead as Base Rate
Advances and all payments of principal of and interest on such Base Rate
Advances shall, notwithstanding the provisions of Section 2.07, be made at the
same time as payments on the Eurodollar Rate Advances otherwise comprising part
of such Borrowing.

 

(b) If any of the Lender Parties determines that compliance with any Requirement
of Law or any directive, guideline or request from any central bank or other
Governmental Authority (whether or not having the force of law), or any change
therein or in the interpretation, application, implementation, administration or
enforcement thereof, that is enacted or becomes effective, or is implemented or
is first required or expected to be complied with after the date of this
Agreement, affects the amount of capital required or expected to be maintained
by such Lender Party (or either of the Applicable Lending Offices of such Lender
Party) or by any Person controlling such Lender Party and that the amount of
such capital is increased by or is based upon the existence of the commitment of
such Lender Party to lend hereunder or to issue or participate in Letters of
Credit hereunder and other commitments of such type or the issuance or
maintenance of or participation in the Letters of Credit (or similar contingent
obligations), then the Borrower hereby agrees to pay, upon demand by such Lender
Party (with a copy of such demand to the Administrative Agent), to the
Administrative Agent for the account of such Lender Party, from time to time as
specified by such Lender Party, additional amounts sufficient to compensate such
Lender Party or such Person in light of such circumstances, to the extent that
such Lender Party or such Person reasonably determines such increase in capital
to be allocable to the existence of the commitment of such Lender Party to lend
or to issue or participate in Letters of Credit hereunder or to the issuance or
maintenance of or participation in any Letters of Credit. Each of the Lender
Parties shall, as promptly as practicable after such Lender Party obtains
knowledge of such circumstances and the determination of such Lender Party to
request additional compensation from the Borrower pursuant to this subsection
(b), provide notice to the Administrative Agent and the Borrower of the
circumstances entitling such Lender Party to such additional compensation and
the amount of such additional compensation (including the basis of calculation
thereof), which notice shall be conclusive and binding for all purposes, absent
manifest error; provided, however, that none of the Lender Parties shall be
entitled to additional compensation under this subsection (b) for any such
increases in capital required from and after the date that is 180 days prior to
the date such Lender Party first delivers such notice to the Borrower. In
determining any such additional compensation, such Lender Party may use
reasonable averaging and attribution methods.

 

(c) If, with respect to any Eurodollar Rate Advances under any of the
Facilities, Lenders owed or holding not less than a majority in interest of the
aggregate principal amount of all Advances outstanding under such Facility at
any time notify the Administrative Agent that the Eurodollar Rate for any
Interest Period for such Advances will not adequately reflect the cost to such
Lenders of making, participating in or renewing, or funding or maintaining,
their Eurodollar Rate Advances for such Interest Period, the Administrative
Agent shall forthwith so notify the Borrower and the Appropriate Lenders,
whereupon (i) each such Eurodollar Rate Advance under such Facility will
automatically, on the last day of the then existing Interest Period therefor,
Convert into a Base Rate Advance and (ii) the obligation of the Appropriate
Lenders to make, or to Convert Advances into, Eurodollar Rate Advances shall be
suspended until the Administrative Agent shall notify the Borrower (promptly
following notice thereof from the Appropriate Lenders) that such Lenders have
determined that the circumstances causing such suspension no longer exist.

 

44



--------------------------------------------------------------------------------

(d) Notwithstanding any of the other provisions of this Agreement, if the
introduction of or any change in or in the interpretation of any Requirements of
Law shall make it unlawful, or any central bank or other Governmental Authority
shall assert that it is unlawful, for any Lender or its Eurodollar Lending
Office to perform its obligations hereunder to make Eurodollar Rate Advances or
to continue to fund or maintain Eurodollar Rate Advances hereunder, then, upon
notice thereof and demand therefor by such Lender to the Borrower through the
Administrative Agent, (i) each Eurodollar Rate Advance of such Lender will
automatically, on the last day of the then existing Interest Period therefor, if
permitted under applicable law, or otherwise upon demand, Convert into a Base
Rate Advance and (ii) the obligation of such Lender to make, or to Convert
Advances into, Eurodollar Rate Advances shall be suspended until the
Administrative Agent shall notify the Borrower (promptly following notice
thereof from such Lender) that such Lender has determined that the circumstances
causing such suspension no longer exist. If the obligation of a Lender to make
Eurodollar Rate Advances is suspended pursuant to this subsection (d), then
until the circumstances that gave rise to such suspension no longer apply to
such Lender, all Eurodollar Rate Advances that would otherwise be made by such
Lender as part of any Borrowing shall be made instead as Base Rate Advances and
all payments of principal of and interest on such Base Rate Advances shall,
notwithstanding the provisions of Section 2.07, be made at the same time as
payments on the Eurodollar Rate Advances otherwise comprising part of such
Borrowing.

 

(e) Each of the Lenders hereby agrees that, upon the occurrence of any
circumstances entitling such Lender to additional compensation or to cease
making, participating in or renewing, or funding or maintaining, Eurodollar Rate
Advances under any of the foregoing provisions of this Section 2.10, such Lender
shall use reasonable efforts (consistent with its internal policy and with legal
and regulatory restrictions) to designate a different Eurodollar Rate Lending
Office for any Eurodollar Rate Advances affected by such circumstances if the
making of such designation, in the case of subsection (a) or (b) of this Section
2.10, would avoid the need for, or reduce the amount of, any such additional
amounts that may thereafter accrue or, in the case of subsection (c) or (d) of
this Section 2.10, would allow such Lender to continue to perform its
obligations to make, to participate in or renew, or to fund or maintain,
Eurodollar Rate Advances, and, in any such case, would not, in the reasonable
judgment of such Lender, be otherwise disadvantageous to such Lender.

 

(f) If (i) any of the Lenders entitled to additional compensation under any of
the foregoing provisions of this Section 2.10 shall fail to designate a
different Eurodollar Rate Lending Office as provided in subsection (e) of this
Section 2.10 or if the circumstances entitling any of the Lender Parties to
additional compensation under subsection (a) or (b) of this Section 2.10 shall
continue to be in effect notwithstanding such designation or since subsection
(e) of this Section 2.10 is inapplicable or (ii) the inadequacy or illegality
contemplated under subsection (c) or (d) of this Section 2.10, respectively,
shall continue with respect to any of the Lenders notwithstanding such
designation, then, subject to the terms of Section 8.07(a), the Borrower may
cause such Lender Party to (and, if the Borrower so demands, such Lender Party
shall) assign all of its rights and obligations under this Agreement to one or
more other Persons in accordance with Section 8.07(a); provided that if, upon
such demand by the Borrower, such Lender Party elects to waive its request for
additional compensation pursuant to subsection (a) or (b) of this Section 2.10,
the demand by the Borrower for such Lender Party to so assign all of its rights
and obligations under the Agreement shall thereupon be deemed withdrawn. Nothing
in subsection (e) of this Section 2.10 or this subsection (f) shall affect or
postpone any of the rights of any of the Lender Parties or any of the
Obligations of the Borrower under any of the foregoing provisions of this
Section 2.10 in any manner.

 

45



--------------------------------------------------------------------------------

SECTION 2.11 Evidence of Debt.

 

(a) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Advance owing to such Lender from time to time, including the amounts
of principal and interest payable and paid to such Lender from time to time
hereunder.

 

(b) The Register maintained by the Administrative Agent pursuant to Section
8.07(c) shall include accounts for each Lender, in which accounts (taken
together) shall be recorded (i) the date and amount of each Advance made
hereunder, (ii) the terms of each Assignment and Assumption delivered to and
accepted by it, (iii) the amount of any principal or interest due and payable or
to become due and payable from the Borrower to each Lender hereunder and (iv)
the amount of any sum received by the Administrative Agent from the Borrower
hereunder and each Lender’s share thereof.

 

(c) The entries made as provided in this Section 2.11 shall be conclusive and
binding for all purposes, absent manifest error.

 

SECTION 2.12 Payments and Computations.

 

(a) The Borrower shall make each payment hereunder and under the Notes,
irrespective of any right of counterclaim or setoff (except as otherwise
provided in Section 2.15), not later than 1:00 P.M. (Charlotte, North Carolina
time) on the day when due in U.S. dollars to the Administrative Agent at the
Administrative Agent’s Account in same day funds, with payments received by the
Administrative Agent after 1:00 P.M. (Charlotte, North Carolina time) on any
such day being deemed to have been received on the next succeeding Business Day.
The Administrative Agent will promptly thereafter cause like funds to be
distributed (i) if such payment by the Borrower is in respect of principal,
interest, Commitment Fees or any of the other Obligations then due and payable
hereunder and under the Notes to more than one of the Lender Parties, to such
Lender Parties for the accounts of their respective Applicable Lending Offices
in accordance with their respective Pro Rata Shares of the amounts of such
Obligations due and payable to such Lender Parties at such time and (ii) if such
payment by the Borrower is in respect of any of the Obligations then due and
payable hereunder to one Lender Party, to such Lender Party for the account of
its Applicable Lending Office, in each case to be applied in accordance with the
terms of this Agreement. Upon its acceptance of an Assignment and Assumption and
recording of the information contained therein in the Register pursuant to
Section 8.07(e), from and after the effective date of such Assignment and
Assumption, the Administrative Agent shall make all payments hereunder and under
the Notes in respect of the interest assigned thereby to the Lender Party
assignee thereunder, and the parties to such Assignment and Assumption shall
make all appropriate adjustments in such payments for periods prior to such
effective date directly between themselves.

 

(b) The Borrower hereby authorizes each of the Lender Parties, if and to the
extent payment owed to such Lender Party is not made when due hereunder or, in
the case of any Lender, under the Note held by such Lender, to charge from time
to time against any or all of the Borrower’s accounts with such Lender Party any
amount so due.

 

(c) All computations of interest based on the Base Rate shall be made by the
Administrative Agent on the basis of a year of 365 or 366 days, as the case may
be, and all computations of interest based on the Eurodollar Rate or the Federal
Funds Rate and of fees and Letter of Credit commissions shall be made by the
Administrative Agent on the basis of a year of 360 days, in each case for the
actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest, fees or commissions are
payable. Each determination by the Administrative Agent of an interest rate, fee
or commission hereunder shall be conclusive and binding for all purposes, absent
manifest error.

 

46



--------------------------------------------------------------------------------

(d) Whenever any payment hereunder or under the Notes shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or Commitment Fees, as the
case may be; provided, however, that, if such extension would cause payment of
interest on or principal of Eurodollar Rate Advances to be made in the next
succeeding calendar month, such payment shall be made on the immediately
preceding Business Day.

 

(e) Unless the Borrower or any Lender Party has notified the Administrative
Agent prior to the date any payment is required to be made by it to the
Administrative Agent hereunder, that the Borrower or such Lender Party, as the
case may be, will not make such payment, the Administrative Agent may assume
that the Borrower or such Lender Party, as the case may be, has timely made such
payment and may (but shall not be so required to), in reliance thereon, make
available a corresponding amount to the Person entitled thereto. If and to the
extent that such payment was not in fact made to the Administrative Agent in
immediately available funds, then:

 

(i) if the Borrower failed to make such payment, each Lender Party shall
forthwith on demand repay to the Administrative Agent the portion of such
assumed payment that was made available to such Lender Party in immediately
available funds, together with interest thereon in respect of each day from and
including the date such amount was made available by the Administrative Agent to
such Lender Party to the date such amount is repaid to the Administrative Agent
in immediately available funds, at the Federal Funds Rate from time to time in
effect; and

 

(ii) if any Lender Party failed to make such payment, such Lender Party shall
forthwith on demand pay to the Administrative Agent the amount thereof in
immediately available funds, together with interest thereon for the period from
the date such amount was made available by the Administrative Agent to the
Borrower to the date such amount is recovered by the Administrative Agent (the
“Compensation Period”) at a rate per annum equal to the Federal Funds Rate from
time to time in effect. If such Lender Party pays such amount to the
Administrative Agent, then such amount shall constitute such Lender Party’s
Advance included in the applicable Borrowing. If such Lender Party does not pay
such amount forthwith upon the Administrative Agent’s demand therefor, the
Administrative Agent may make a demand therefor upon the Borrower, and the
Borrower shall pay such amount to the Administrative Agent, together with
interest thereon for the Compensation Period at a rate per annum equal to the
rate of interest applicable to the applicable Borrowing. Nothing herein shall be
deemed to relieve any Lender Party from its obligation to fulfill its applicable
Commitment or to prejudice any rights which the Administrative Agent or the
Borrower may have against any Lender Party as a result of any default by such
Lender Party hereunder.

 

A notice from the Administrative Agent to any Lender Party with respect to any
amount owing under this subsection (e) shall be conclusive, absent manifest
error.

 

(f) Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Finance Parties under or in respect of this
Agreement and the other Loan Documents on any date, such payment shall be
distributed by the Administrative Agent and applied by the Finance Parties in
the following order of priority:

 

(i) first, to the payment of all of the fees, indemnification payments, costs
and expenses that are due and payable to the Agents (solely in their respective

 

47



--------------------------------------------------------------------------------

capacities as Agents) under or in respect of this Agreement or any of the other
Loan Documents on such date, ratably in accordance with the respective aggregate
amounts of all such fees, indemnification payments, costs and expenses owing to
the Agents on such date;

 

(ii) second, to the payment of all of the fees, indemnification payments, costs
and expenses that are due and payable to the Issuing Bank and the Swing Line
Bank (solely in their respective capacities as Issuing Bank and Swing Line Bank)
under or in respect of this Agreement or any of the other Loan Documents on such
date, ratably in accordance with the respective aggregate amounts of all such
fees, indemnification payments, costs and expenses owing to the Issuing Bank and
the Swing Line Bank on such date;

 

(iii) third, to the payment of all of the indemnification payments, costs and
expenses that are due and payable to the Lender Parties under Section 8.05
hereof or Section 12 of the Subsidiaries Guarantee on such date, ratably in
accordance with the respective aggregate amounts of all such indemnification
payments, costs and expenses owing to the Lender Parties on such date;

 

(iv) fourth, to the payment of all of the amounts that are due and payable to
the Administrative Agent and the Lender Parties under Sections 2.10 and 2.13
hereof or Section 5 of the Subsidiaries Guarantee on such date, ratably in
accordance with the respective aggregate amounts thereof owing to the Agents and
the Lender Parties on such date;

 

(v) fifth, to the payment of all of the fees that are due and payable to the
Lenders under Section 2.08 on such date, ratably in accordance with the
respective aggregate Commitments of the Lenders under the applicable Facilities
on such date;

 

(vi) sixth, to the payment of all of the accrued and unpaid interest on the
Obligations of the Borrower under or in respect of the Loan Documents that is
due and payable to the Administrative Agent and the Lender Parties under Section
2.07(b) on such date, ratably in accordance with the respective aggregate
amounts of all such interest owing to the Administrative Agent and the Lender
Parties on such date;

 

(vii) seventh, to the payment of all of the accrued and unpaid interest on the
Advances that is due and payable to the Administrative Agent and the Lender
Parties under Section 2.07(a) on such date, ratably in accordance with the
respective aggregate amounts of all such interest owing to the Administrative
Agent and the Lender Parties on such date;

 

(viii) eighth, to the payment of the principal amount of all of the outstanding
Advances that is due and payable to the Administrative Agent and the Lender
Parties on such date, ratably in accordance with the respective aggregate
amounts of all such principal owing to the Administrative Agent and the Lender
Parties on such date; and

 

(ix) ninth, to the payment of all other Obligations of the Finance Parties owing
under or in respect of the Loan Documents that are due and payable to the
Administrative Agent and the other Finance Parties on such date, ratably in
accordance with the respective aggregate amounts of all such Obligations owing
to the Administrative Agent and the other Finance Parties on such date.

 

48



--------------------------------------------------------------------------------

If the Administrative Agent receives funds for application to the Obligations of
the Loan Parties under or in respect of the Loan Documents under circumstances
for which the Loan Documents do not specify the Advances or the Facility to
which, or the manner in which, such funds are to be applied, the Administrative
Agent may, but shall not be obligated to, elect to distribute such funds to each
of the Lender Parties in accordance with such Lender Party’s Pro Rata Share of
the sum of (A) the aggregate principal amount of all Advances outstanding at
such time and (B) the aggregate Available Amount of all Letters of Credit
outstanding at such time, in repayment or prepayment of such of the outstanding
Advances or other Obligations then owing to such Lender Party.

 

SECTION 2.13 Taxes.

 

(a) Any and all payments by the Borrower to or for the account of any Agent or
any Lender under any Loan Document shall be made free and clear of and without
deduction for any and all present or future taxes, duties, levies, imposts,
deductions, assessments, fees, withholdings or similar charges, and all
liabilities with respect thereto, excluding, in the case of each Agent and each
Lender, taxes imposed on or measured by its overall net income, and franchise
taxes imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the Laws of which such Agent or such
Lender, as the case may be, is organized or maintains either of its Applicable
Lending Offices (all such non-excluded taxes, duties, levies, imposts,
deductions, assessments, fees, withholdings or similar charges, and liabilities
being hereinafter referred to as “Taxes”). If the Borrower shall be required by
any Laws to deduct any Taxes from or in respect of any sum payable under any
Loan Document to any Agent or any Lender, (i) the sum payable shall be increased
as necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section), each of such Agent
and such Lender receives an amount equal to the sum it would have received had
no such deductions been made, (ii) the Borrower shall make such deductions,
(iii) the Borrower shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable Laws and (iv) within
30 days after the date of such payment, the Borrower shall furnish to such Agent
or Lender (as the case may be) (which shall forward the same to such Lender) the
original or a certified copy of a receipt evidencing payment thereof to the
extent such a receipt is issued therefor, or other written proof of payment
thereof that is reasonably satisfactory to the Administrative Agent.

 

(b) In addition, the Borrower agrees to pay any and all present or future stamp
or documentary taxes and any other excise or property taxes or charges or
similar levies which arise from any payment made under any Loan Document or from
the execution, delivery, performance, enforcement or registration of, or
otherwise with respect to, any Loan Document (hereinafter referred to as “Other
Taxes”).

 

(c) The Borrower agrees to indemnify each Agent and each Lender for (i) the full
amount of Taxes and Other Taxes (including any Taxes or Other Taxes imposed or
asserted by any jurisdiction on amounts payable under this Section) paid by such
Agent and such Lender and (ii) any liability (including additions to tax,
penalties, interest and expenses) arising therefrom or with respect thereto, in
each case whether or not such Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. Payment under this
Section 2.13(c) shall be made within 30 days after the date such Lender or such
Agent makes a demand therefor.

 

(d) Each of the Lender Parties hereby agrees that, upon the occurrence of any
circumstances entitling such Lender Party to additional amounts pursuant to this
Section 2.13, such Lender Party shall use reasonable efforts (consistent with
its internal policy and legal and regulatory

 

49



--------------------------------------------------------------------------------

restrictions) to designate a different Applicable Lending Office if the making
of such a change would avoid the need for, or reduce the amount of, any such
additional amounts that may thereafter accrue and would not, in the reasonable
judgment of such Lender Party, be otherwise disadvantageous to such Lender
Party.

 

(e) If any of the Lender Parties entitled to additional compensation under any
of the foregoing provisions of this Section 2.13 shall fail to designate a
different Applicable Lending Office as provided in subsection (d) of this
Section 2.13, then, subject to the terms of Section 8.07(a), the Borrower may
cause such Lender Party to (and, if the Borrower so demands, such Lender Party
shall) assign all of its rights and obligations under this Agreement to one or
more other Persons in accordance with Section 8.07(a); provided that if, upon
such demand by the Borrower, such Lender Party elects to waive its request for
additional compensation pursuant to this Section 2.13, the demand by the
Borrower for such Lender Party to so assign all of its rights and obligations
under the Agreement shall thereupon be deemed withdrawn. Nothing in subsection
(d) of this Section 2.13 or this subsection (e) shall affect or postpone any of
the rights of any of the Lender Parties or any of the Obligations of the
Borrower under any of the foregoing provisions of this Section 2.13 in any
manner.

 

SECTION 2.14 Sharing of Payments, Etc. If any of the Lender Parties shall obtain
at any time any payment (whether voluntary, involuntary, through the exercise of
any right of setoff, or otherwise) (a) on account of Obligations due and payable
to such Lender Party under or in respect of this Agreement or any of the other
Loan Documents at such time (other than pursuant to Section 2.10, 2.13, 8.04 or
8.07) in excess of its ratable share (according to the proportion of (i) the
amount of such Obligations due and payable to such Lender Party at such time to
(ii) the aggregate amount of the Obligations due and payable to all of the
Lender Parties at such time) of payments on account of the Obligations due and
payable to all of the Lender Parties under or in respect of this Agreement and
the other Loan Documents at such time obtained by all of the Lender Parties at
such time or (b) on account of Obligations owing (but not due and payable) to
such Lender Party under or in respect of this Agreement or any of the other Loan
Documents at such time (other than pursuant to Section 2.10, 2.13, 8.04 or 8.07)
in excess of its ratable share (according to the proportion of (i) the amount of
such Obligations owing (but not due and payable) to such Lender Party at such
time to (ii) the aggregate amount of the Obligations owing (but not due and
payable) to all of the Lender Parties under or in respect of this Agreement and
the other Loan Documents at such time) of payments on account of the Obligations
owing (but not due and payable) to all of the Lender Parties under or in respect
of this Agreement and the other Loan Documents at such time obtained by all of
the Lender Parties at such time, such Lender Party shall forthwith purchase from
the other Lender Parties such interests or participating interests in the
Obligations due and payable or owing to them, as the case may be, as shall be
necessary to cause such purchasing Lender Party to share the excess payment
ratably with each of them; provided, however, that if all or any portion of such
excess payment is thereafter recovered from such purchasing Lender Party, such
purchase from each of the other Lender Parties shall be rescinded and such other
Lender Party shall repay to the purchasing Lender Party the purchase price to
the extent of such Lender Party’s ratable share (according to the proportion of
(A) the purchase price paid to such Lender Party to (B) the aggregate purchase
price paid to all of the Lender Parties) of such recovery, together with an
amount equal to such Lender Party’s ratable share (according to the proportion
of (1) the amount of such other Lender Party’s required repayment to (2) the
total amount so recovered from the purchasing Lender Party) of any such interest
or participating interest or other amount paid or payable by the purchasing
Lender Party in respect of the total amount so recovered. The Borrower hereby
agrees that any of the Lender Parties so purchasing a participation from another
Lender Party pursuant to this Section 2.14 may, to the fullest extent permitted
under applicable law, exercise all its rights of payment (including the right of
setoff) with respect to such participation as fully as if such Lender Party were
the direct creditor of the Borrower in the amount of such participation.

 

50



--------------------------------------------------------------------------------

SECTION 2.15 Defaulting Lenders.

 

(a) If, at any time, (i) any of the Lender Parties shall be a Defaulting Lender,
(ii) such Defaulting Lender shall owe a Defaulted Advance to the Borrower and
(iii) the Borrower shall be required to make any payment hereunder or under any
of the other Loan Documents to or for the account of such Defaulting Lender,
then the Borrower may, so long as no Default shall occur or be continuing at
such time and to the fullest extent permitted under applicable law, set off and
otherwise apply the Obligation of the Borrower to make such payment to or for
the account of such Defaulting Lender against the obligation of such Defaulting
Lender to make such Defaulted Advance. If, on any date, the Borrower shall so
set off and otherwise apply its obligation to make any such payment against the
obligation of such Defaulting Lender to make any such Defaulted Advance on or
prior to such date, the amount so set off and otherwise applied by the Borrower
shall constitute for all purposes of this Agreement and the other Loan Documents
an Advance by such Defaulting Lender made on the date of such setoff and
application under the Facility pursuant to which such Defaulted Advance was
originally required to have been made pursuant to Section 2.01. Such Advance
shall be a Base Rate Advance and shall be considered, for all purposes of this
Agreement, to comprise part of the Borrowing in connection with which such
Defaulted Advance was originally required to have been made pursuant to Section
2.01, even if the other Advances comprising such Borrowing shall be Eurodollar
Rate Advances on the date such Advance is deemed to be made pursuant to this
subsection (a). The Borrower shall notify the Administrative Agent at any time
the Borrower exercises its right of setoff pursuant to this subsection (a) and
shall set forth in such notice (A) the name of the Defaulting Lender and the
Defaulted Advance required to be made by such Defaulting Lender and (B) the
amount set off and otherwise applied in respect of such Defaulted Advance
pursuant to this subsection (a). Any portion of such payment otherwise required
to be made by the Borrower to or for the account of such Defaulting Lender which
is paid by the Borrower, after giving effect to the amount set off and otherwise
applied by the Borrower pursuant to this subsection (a), shall be applied by the
Administrative Agent as specified in subsection (b) or (c) of this Section 2.15.

 

(b) If, at any time, (i) any of the Lender Parties shall be a Defaulting Lender,
(ii) such Defaulting Lender shall owe a Defaulted Amount to any of the Agents or
any of the Lender Parties and (iii) the Borrower shall make any payment
hereunder or under any of the other Loan Documents to the Administrative Agent
for the account of such Defaulting Lender, then the Administrative Agent may, on
its behalf or on behalf of such other Agents or such other Lender Parties and to
the fullest extent permitted under applicable law, apply at such time the amount
so paid by the Borrower to or for the account of such Defaulting Lender to the
payment of each such Defaulted Amount to the extent required to pay in full such
Defaulted Amount. If the Administrative Agent shall so apply any such amount to
the payment of any such Defaulted Amount on any date, the amount so applied by
the Administrative Agent shall constitute for all purposes of this Agreement and
the other Loan Documents payment, to such extent, of such Defaulted Amount on
such date. Any such amount so applied by the Administrative Agent shall be
retained by the Administrative Agent or distributed by the Administrative Agent
to such other Agents or such other Lender Parties, ratably in accordance with
the respective portions of such Defaulted Amounts payable at such time to the
Administrative Agent, such other Agents and such other Lender Parties and, if
the amount of such payment made by the Borrower shall at such time be
insufficient to pay all Defaulted Amounts owing to the Agents and the other
Lender Parties at such time, then in the following order of priority:

 

(A) first, to the Agents for any Defaulted Amount then owing to the Agents
(solely in their capacities as Agents), ratably in accordance with the
respective Defaulted Amounts owing to the Agents on such date;

 

(B) second, to the Swing Line Bank and the Issuing Bank for any Defaulted
Amounts then owing to them (solely in their respective capacities as Swing Line
Bank and Issuing Bank), ratably in accordance with the respective Defaulted
Amounts owing to the Swing Line Bank and the Issuing Bank on such date; and

 

51



--------------------------------------------------------------------------------

(C) third, to any of the other Lender Parties for any Defaulted Amounts then
owing to such other Lender Parties, ratably in accordance with such respective
Defaulted Amounts owing to such other Lender Parties on such date.

 

Any portion of such amount paid by the Borrower for the account of such
Defaulting Lender remaining, after giving effect to the amount applied by the
Administrative Agent pursuant to this subsection (b), shall be applied by the
Administrative Agent as specified in subsection (c) of this Section 2.15.

 

(c) If, at any time, (i) any Lender Party shall be a Defaulting Lender, (ii)
such Defaulting Lender shall not owe a Defaulted Advance or a Defaulted Amount
and (iii) the Borrower, the Administrative Agent or any of the other Lender
Parties shall be required to pay or distribute any amount hereunder or under any
of the other Loan Documents to or for the account of such Defaulting Lender,
then the Borrower or such other Lender Party shall pay such amount to the
Administrative Agent to be held by the Administrative Agent, to the fullest
extent permitted under applicable law, in escrow or the Administrative Agent
shall, to the fullest extent permitted under applicable law, hold in escrow such
amount otherwise held by it. Any funds held by the Administrative Agent in
escrow under this subsection (c) shall be deposited by the Administrative Agent
in an account with BofA, in the name and under the control of the Administrative
Agent, but subject to the provisions of this subsection (c). The terms
applicable to such account, including the rate of interest payable with respect
to the credit balance of such account from time to time, shall be BofA standard
terms applicable to escrow accounts maintained with it. Any interest credited to
such account from time to time shall be held by the Administrative Agent in
escrow under, and applied by the Administrative Agent from time to time in
accordance with the terms of, this subsection (c). The Administrative Agent
shall, to the fullest extent permitted under applicable law, apply all funds so
held in escrow from time to time to the extent necessary to make any Advances
required to be made by such Defaulting Lender and to pay any amount payable by
such Defaulting Lender hereunder and under the other Loan Documents to the
Administrative Agent, any of the other Agents or any of the other Lender
Parties, as and when such Advances or amounts are required to be made or paid
and, if the amount so held in escrow shall at any time be insufficient to make
and pay all such Advances and all such amounts required to be made or paid to
the Agents and the other Lender Parties at such time, then in the following
order of priority:

 

(A) first, to the Agents for any amounts then due and payable by such Defaulting
Lender to the Agents (solely in their capacities as Agents) hereunder and under
the other Loan Documents, ratably in accordance with such respective amounts due
and payable to the Agents on such date;

 

(B) second, to the Swing Line Bank and the Issuing Bank for any amounts then due
and payable by such Defaulting Lender to them (solely in their respective
capacities as Swing Line Bank and Issuing Bank) hereunder and under the other
Loan Documents, ratably in accordance with such respective amounts due and
payable to the Swing Line Bank and the Issuing Bank on such date;

 

(C) third, to any of the other Lender Parties for any amount then due and
payable by such Defaulting Lender to such other Lender Parties hereunder and
under the other Loan Documents, ratably in accordance with such respective
amounts due and payable to such other Lender Parties on such date; and

 

52



--------------------------------------------------------------------------------

(D) fourth, to the Borrower for any Advance then required to be made by such
Defaulting Lender pursuant to one or more of the Commitments of such Defaulting
Lender.

 

If any of the Lender Parties that is a Defaulting Lender shall, at any time,
cease to be a Defaulting Lender, any funds held by the Administrative Agent in
escrow at such time with respect to such Lender Party shall be distributed by
the Administrative Agent to such Lender Party and applied by such Lender Party
to the Obligations owing to such Lender Party at such time under or in respect
of this Agreement and the other Loan Documents, ratably in accordance with the
respective amounts of such Obligations outstanding at such time.

 

(d) The rights and remedies against a Defaulting Lender under this Section 2.15
are in addition to other rights and remedies that the Borrower may have against
such Defaulting Lender with respect to any Defaulted Advance and that the
Administrative Agent or any of the other Lender Parties may have against such
Defaulting Lender with respect to any Defaulted Amount.

 

SECTION 2.16 Use of Proceeds. The proceeds of the Advances shall be available,
and the Borrower hereby agrees that it shall use such proceeds, solely to repay
all principal and accrued interest to the Existing Revolving Credit Lenders and
the Existing Term Lenders under the Existing Credit Agreement, to pay certain
fees and expenses contemplated by the Loan Documents and for other general
corporate purposes of the Borrower and its Subsidiaries not otherwise prohibited
under the terms of the Loan Documents.

 

ARTICLE III

 

CONDITIONS OF EFFECTIVENESS AND LENDING

 

SECTION 3.01 Conditions Precedent to Extensions of Credit and Issuance of
Letters of Credit. The obligation of each Lender to make an Advance or any
Issuing Bank to issue a Letter of Credit on the occasion of the Initial
Extensions of Credit hereunder is subject to the satisfaction of the following
conditions precedent:

 

(a) The Lender Parties shall be reasonably satisfied with the organizational and
legal structure and capitalization of each Loan Party and each of its
Subsidiaries (including, without limitation, the terms and conditions of the
Constitutive Documents and each class of Equity Interests in the Borrower and
each such Subsidiary and of each agreement or instrument relating to such
structure or capitalization).

 

(b) All of the Governmental Authorizations, and all of the consents, approvals
and authorizations of, notices and filings to or with, and other actions by, any
other Person necessary in connection with the execution, delivery or performance
of this Agreement, any of the Loan Documents or any of the other transactions
contemplated thereby shall have been obtained (without the imposition of any
conditions that are not reasonably acceptable to the Lender Parties) and shall
remain in full force and effect; all applicable waiting periods shall have
expired without any action being taken by any competent authority; and no
Requirement of Law shall be applicable in the reasonable judgment of the Lender
Parties that restrains, prevents or imposes materially adverse conditions upon
the execution, delivery or performance of this Agreement, any of the Loan
Documents or any of the other transactions contemplated thereby.

 

(c) Before giving effect and immediately after giving pro forma effect to the
execution and delivery of this Agreement, no Material Adverse Change shall have
occurred since December 31, 2003.

 

53



--------------------------------------------------------------------------------

(d) There shall exist no action, suit, investigation, litigation, arbitration or
proceeding pending or, to the best knowledge of the Borrower, threatened against
or affecting the Borrower or any of its Subsidiaries or any of the property or
assets thereof in any court or before any arbitrator or by or before any
Governmental Authority of any kind (i) that, either individually or in the
aggregate, is reasonably expected to have a Material Adverse Effect or (ii)
which purports to affect the legality, validity, binding effect or
enforceability of this Agreement, any of the Loan Documents or any of the other
transactions contemplated thereby.

 

(e) The execution and delivery of this Agreement shall have been consummated or
shall be consummated on the Effective Date in compliance with all applicable
Requirements of Law.

 

(f) All of the fees and expenses of the Agents that are required to be paid by
the Borrower pursuant to Section 2.08(c) shall have been or, concurrently with
the Initial Extensions of Credit made on the Effective Date shall be, paid in
full.

 

(g) The Administrative Agent shall have received on or before the Effective Date
the following in form and substance reasonably satisfactory to it (unless
otherwise specified):

 

(i) The Term Loan Notes, payable to the order of the Term Loan Lenders, and the
Revolving Credit Notes, payable to the order of the Revolving Credit Lenders.

 

(ii) Certified copies of the resolutions of the board of directors (or Persons
performing similar functions) of each Loan Party approving the execution,
delivery and performance of this Agreement and each of the Loan Documents to
which it is or is to be a party, and of all documents evidencing necessary
Governmental Authorizations, or other necessary consents, approvals,
authorizations, notices, filings or actions, with respect to the execution,
delivery and performance of this Agreement and any of the Loan Documents to
which it is or is to be a party.

 

(iii) A copy of a certificate of the Secretary of State (or equivalent
Governmental Authority) of the jurisdiction of organization of each Loan Party
listing the certificate or articles of incorporation (or similar Constitutive
Document) of each such Loan Party and each amendment thereto on file in the
office of such Secretary of State (or such Governmental Authority) and
certifying (A) that such amendments are the only amendments to such Person’s
certificate or articles of incorporation (or similar Constitutive Document) on
file in its office, (B) if customarily available in such jurisdiction, that such
Person has paid all franchise taxes (or the equivalent thereof) to the date of
such certificate and (C) that such Person is duly organized and is in good
standing under the laws of the jurisdiction of its organization.

 

(iv) A certificate of the Secretary or an Assistant Secretary (or a Person
performing similar functions) of each Loan Party certifying as to:

 

(A) the absence of any amendments to the certificate or articles of
incorporation (or similar Constitutive Document) of such Loan Party since the
date of the Secretary of State’s (or equivalent Governmental Authority’s), or
the Secretary’s or Assistant Secretary’s (or equivalent person’s) certificate
referred to in clause (iv) of this Section 3.01(g), or any steps taken by the
board of directors (or persons performing similar functions) or the
shareholders, partners, members or equivalent persons of such Loan Party to
effect or authorize any further amendment, supplement or other modification
thereto;

 

54



--------------------------------------------------------------------------------

(B) the accuracy and completeness of the bylaws (or similar Constitutive
Documents) of such Loan Party as in effect on the date on which the resolutions
of the board of directors (or persons performing similar functions) of such Loan
Party referred to in clause (ii) of this Section 3.01(g) were adopted and on the
Effective Date (a copy of which shall be attached to such certificate); and

 

(C) the names and true signatures of the officers of such Loan Party authorized
to sign each of the Loan Documents to which it is or is to be a party and the
other agreements, instruments and documents to be delivered hereunder and
thereunder.

 

(v) A guarantee, substantially in the form of Exhibit F hereto (the
“Subsidiaries Guarantee”), duly executed by each of the Domestic Subsidiaries
that are Material Subsidiaries.

 

(vi) Copies, certified by a Responsible Officer of the Borrower, of (A) the
audited Consolidated financial statements of the Borrower and its Subsidiaries
for the Fiscal Year ended December 31, 2003, accompanied by an unqualified
opinion of KPMG, LLP, independent accountants of the Borrower, and (B) forecasts
prepared by management of the Borrower, on a pro forma basis after giving effect
to the Acquisition, in form and substance reasonably satisfactory to the Lender
Parties, of balance sheets, income statements on an annual basis and cash flow
statements for the Fiscal Year in which the Effective Date occurs and on an
annual basis for each Fiscal Year thereafter through the scheduled final
Termination Date.

 

(vii) A duly completed and executed Notice of Borrowing for each Borrowing to be
made on the Effective Date and Notice of Issuance for each Letter of Credit to
be issued on the Effective Date.

 

(viii) A favorable opinion of King & Spalding, counsel for the Loan Parties, in
substantially the form of Exhibit D hereto, and addressing such other matters as
any of the Lender Parties through the Administrative Agent may reasonably
request.

 

(h) That all amounts due and payable under (i) the Existing Credit Agreement and
(ii) that certain credit agreement dated as of October 2, 2000, as amended,
among AdvancePCS as borrower, the banks and other financial institutions party
thereto, as lenders and Bank of America, N.A. as administrative agent for the
lenders, shall have been paid in full, that all commitments thereunder have been
terminated and any and all security interests granted in connection therewith
have been released or are irrevocably and unconditionally required to be
released.

 

(i) That all security interests granted in connection with the Senior Notes have
been released or are irrevocably and unconditionally required to be released.

 

(j) That the material terms of the Acquisition and the documents related to the
Acquisition are in form and substance satisfactory to the Administrative Agent.

 

(k) On a pro forma basis and after giving effect to the Acquisition, the
Leverage Ratio of the Borrower shall not exceed 1.5:1.00.

 

55



--------------------------------------------------------------------------------

SECTION 3.02 Conditions Precedent to Each Borrowing and Issuance and Renewal.
The obligation of each Appropriate Lender to make an Advance (other than a
Letter of Credit Advance made by the Issuing Bank or a Revolving Credit Lender
pursuant to Section 2.03(c) and a Swing Line Advance made by a Revolving Credit
Lender pursuant to Section 2.02(b)) on the occasion of each Borrowing (including
the initial Borrowing), and the obligation of the Issuing Bank to issue a Letter
of Credit (including the initial issuance) or renew a Letter of Credit and the
right of the Borrower to request a Swing Line Borrowing, shall be subject to the
further conditions precedent that on the date of such Borrowing or issuance or
renewal the following statements shall be true (and each of the giving of the
applicable Notice of Borrowing, Notice of Swing Line Borrowing, Notice of
Issuance or Notice of Renewal and the acceptance by the Borrower of the proceeds
of such Borrowing or of such Letter of Credit or the renewal of such Letter of
Credit shall constitute a representation and warranty by the Borrower that both
on the date of such notice and on the date of such Borrowing or issuance or
renewal such statements are true):

 

(a) the representations and warranties contained in each Loan Document are
correct in all material respects on and as of such date, before and after giving
effect to such Borrowing or issuance or renewal and to the application of the
proceeds therefrom, as though made on and as of such date, other than any such
representations or warranties that, by their terms, refer to a specific date
other than the date of such Borrowing or issuance or renewal, in which case as
of such specific date; and

 

(b) no Default has occurred and is continuing, or would result from such
Borrowing or issuance or renewal or from the application of the proceeds
therefrom.

 

SECTION 3.03 Determinations Under Section 3.01. For purposes of determining
compliance with the conditions specified in Section 3.01, each of the Lender
Parties shall be deemed to have consented to, approved or accepted or to be
satisfied with each document or other matter required thereunder to be consented
to or approved by, or acceptable or satisfactory to, the Lender Parties unless
an officer of the Administrative Agent responsible for the transactions
contemplated by the Loan Documents shall have received notice from such Lender
Party prior to the Effective Date specifying its objection thereto and, if any
such Lender has a Commitment on such date under any of the Facilities under
which a Borrowing is to be made (or deemed to have been made) on such date, such
Lender Party shall not have made available to the Administrative Agent such
Lender Party’s Pro Rata Share of such Borrowing.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 4.01 Representations and Warranties. The Borrower hereby represents and
warrants as follows:

 

(a) Each Loan Party and each of its Subsidiaries (i) is a corporation duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation, (ii) is duly qualified and in good standing
as a foreign corporation in each other jurisdiction in which it owns or leases
property or in which the conduct of its business requires it to so qualify or be
licensed except where the failure to so qualify or be licensed would not be
reasonably likely to have a Material Adverse Effect and (iii) has all requisite
power and authority (including, without limitation, all Governmental
Authorizations) to own or lease and operate its properties and to carry on its
business as now conducted and as proposed to be conducted.

 

56



--------------------------------------------------------------------------------

(b) Set forth on Part A of Schedule 4.01(b) hereto is a complete and accurate
list of all of the Subsidiaries of the Borrower as of the date of this Agreement
showing, as to each such Subsidiary, whether or not such Subsidiary constitutes
a Material Subsidiary.

 

(c) The execution, delivery and performance by each Loan Party of each of the
Loan Documents to which it is or is to be a party, and the consummation of the
transactions contemplated hereby, are within such Loan Party’s corporate powers,
have been duly authorized by all necessary action (including, without
limitation, all necessary shareholder, partner, member or other similar action)
and do not:

 

(i) contravene the Constitutive Documents of such Loan Party;

 

(ii) violate any Requirement of Law;

 

(iii) conflict with or result in the breach of, or constitute a default under,
any loan agreement, indenture, mortgage, deed of trust, lease, instrument,
contract or other agreement binding on or affecting such Loan Party, any of its
Subsidiaries or any of their respective property or assets; or

 

(iv) result in or require the creation or imposition of any Lien upon or with
respect to any of the property or assets of such Loan Party or any of its
Subsidiaries.

 

No Loan Party nor any of its Subsidiaries is in violation of any Requirement of
Law or in breach of any loan agreement, indenture, mortgage, deed of trust,
lease, instrument, contract or other agreement referred to in the immediately
preceding sentence, the violation or breach, the violation of which, either
individually or in the aggregate, is reasonably expected to have a Material
Adverse Effect.

 

(d) No Governmental Authorization, and no other authorization or approval or
other action by, and no notice to or filing with, any Governmental Authority or
any other third party is required for (i) the due execution, delivery,
recordation, filing or performance by any Loan Party of any Loan Document to
which it is or is to be a party, or for the consummation of the transactions
contemplated hereby, or (ii) the exercise by any Agent or any Lender Party of
its rights under the Loan Documents, except for the authorizations, approvals,
actions, notices and filings listed on Schedule 4.01(d) hereto, all of which
have been duly obtained, taken, given or made and are in full force and effect.

 

(e) This Agreement has been, and each of the other Loan Documents when delivered
hereunder will have been, duly executed and delivered by each of the Loan
Parties intended to be a party thereto. This Agreement is, and each of the other
Loan Documents when delivered hereunder will be, the legal, valid and binding
obligations of each of the Loan Parties intended to be a party thereto,
enforceable against such Loan Party in accordance with their respective terms,
except to the extent such enforceability may be limited by the effect of
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally or by general
principles of equity.

 

(f) The Consolidated balance sheets of (i) the Borrower and its Subsidiaries as
of December 31, 2003, and (ii) AdvancePCS and its Subsidiaries as of March 31,
2003, and the related Consolidated statements of operations and cash flow, and
changes in stockholders’ equity, of the Borrower and its Subsidiaries, and
AdvancePCS and its Subsidiaries, respectively, for the respective Fiscal Years
then ended, in each case including the schedules and notes thereto and
accompanied by unqualified opinions of KPMG, LLP and PricewaterhouseCoopers, the
independent public accountants of the Borrower, and AdvancePCS, respectively,
copies of all of which have been furnished to the Lender Parties, fairly present
the Consolidated financial condition of the Borrower and its Subsidiaries, and

 

57



--------------------------------------------------------------------------------

AdvancePCS and its Subsidiaries, respectively, as at such dates and the
Consolidated results of operations and cash flow of the Borrower and its
Subsidiaries, and AdvancePCS and its Subsidiaries, respectively, for the
respective periods ended on such dates. All of the Consolidated financial
statements referred to above in this Section 4.01(f), including the schedules
and notes thereto, have been prepared in accordance with GAAP applied
consistently throughout the respective periods covered thereby.

 

(g) The forecasted Consolidated balance sheets, statements of operations and
cash flow statements of the Borrower and its Subsidiaries delivered to the
Lender Parties pursuant to Section 3.01(g)(vi) were prepared in good faith on
the basis of the assumptions stated therein, which assumptions were believed by
senior management of the Borrower to be reasonable in the light of conditions
existing at the time of delivery of such forecasts, and represented, at the time
of delivery thereof to the Lender Parties, the Borrower’s good faith estimate of
its future financial performance (although such forecasts constitute
forward-looking statements that are subject to uncertainties and other factors
and the actual results during the periods covered by such forecasts may differ
from the forecasted results).

 

(h) Since December 31, 2003, no fact, event, condition or circumstance has
occurred and is continuing that is known to any of the Loan Parties and
constitutes a Material Adverse Change.

 

(i) There is no action, suit, investigation, litigation, arbitration or
proceeding pending or, to the best knowledge of the Borrower, threatened against
or affecting the Borrower or any of its Subsidiaries or any of the property or
assets thereof in any court or before any arbitrator or by or before any
Governmental Authority of any kind (i) that, either individually or in the
aggregate, is reasonably expected to have a Material Adverse Effect or (ii)
which purports to affect the legality, validity, binding effect or
enforceability of any aspect of any Loan Document or any of the transactions
contemplated thereby.

 

(j) None of the proceeds of any Advance or the drawings under any Letter of
Credit will be used to acquire any equity security of a class which is
registered pursuant to Section 12 of the Exchange Act. Neither the Borrower nor
any of its Subsidiaries is engaged in the business of extending credit for the
purpose of purchasing or carrying any “margin stock” (within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System (12 CFR
207)). None of the proceeds of any Advance or the drawings under any Letter of
Credit will be used to purchase or carry any margin stock or to extend credit to
others for the purpose of purchasing or carrying margin stock.

 

(k) Neither the Borrower nor any of its Subsidiaries is an “investment company”
or an “affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company” (each as defined in the Investment Company Act of 1940, as
amended). None of the making (or deemed making) of any Advance, the issuance (or
deemed issuance) of any Letter of Credit or the application of the proceeds
therefrom, or the repayment of any Advance by the Borrower, or the execution,
delivery and performance of this Agreement or the consummation of any
transactions contemplated hereby, will violate any provision of the Investment
Company Act of 1940, as amended, or any rule, regulation or order of the
Securities and Exchange Commission thereunder. Neither the Borrower nor any of
its Subsidiaries is a “holding company” or an “affiliate” of a “holding company”
or a “subsidiary company” of a “holding company” within the meaning of the
Public Utility Holding Company Act of 1935, as amended.

 

(l) The Borrower is, individually and together with its Subsidiaries taken as a
whole, Solvent.

 

(m) No ERISA Event has occurred or is reasonably expected to occur with respect
to any Plan, and neither the Borrower nor any ERISA Affiliate has incurred any
Withdrawal Liability or liability as a result of the reorganization or
termination of any Multiemployer Plan, that, either individually or in the
aggregate, is reasonably expected to have a Material Adverse Effect.

 

58



--------------------------------------------------------------------------------

(n) The Borrower and each of its Subsidiaries has filed, has caused to be filed
or has been included in all tax returns (federal, state, local and foreign)
required to be filed and has paid all taxes, assessments, levies, fees and other
charges shown thereon to be due and payable, together with applicable interest
and penalties, except for any such taxes, assessments, levies, fees and other
charges the amount, applicability or validity of which is being contested in
good faith and by appropriate proceedings diligently conducted and with respect
to which the Borrower or such Subsidiary, as the case may be, has established
appropriate and adequate reserves in accordance with GAAP.

 

ARTICLE V

 

COVENANTS OF THE BORROWER

 

SECTION 5.01 Affirmative Covenants. So long as any of the Advances or any of the
other Obligations of any Loan Party under or in respect of any of the Loan
Documents shall remain unpaid, any of the Letters of Credit shall remain
outstanding or any of the Lender Parties shall have any Commitment hereunder,
the Borrower will, at all times:

 

(a) Compliance with Laws, Maintenance of Governmental Authorizations, Etc. (i)
Comply, and cause each of its Subsidiaries to comply, in all material respects,
with all applicable Requirements of Law, including the requirements of the
Patriot Act, and (ii) except as provided in Section 5.01(d), obtain and maintain
in effect all Governmental Authorizations that are necessary (A) to own or lease
and operate their respective property and assets and to conduct their respective
businesses as now conducted and as proposed to be conducted, except where and to
the extent that the failure to so comply, or to obtain or maintain in effect any
such Governmental Authorization, either individually or in the aggregate, is not
reasonably expected to have a Material Adverse Effect, or (B) for the due
execution, delivery or performance by the Borrower or any of its Subsidiaries of
any of the Loan Documents or for the consummation of any transaction
contemplated hereby.

 

(b) Payment of Taxes, Etc. Pay and discharge, and cause each of its Subsidiaries
to pay and discharge, to the extent due and payable and before the same shall
become delinquent, (i) all taxes, assessments, reassessments, levies and other
governmental charges imposed upon it or upon its property, assets, income or
franchises and (ii) all lawful claims that, if unpaid, might by law become a
Lien upon its property and assets or any part thereof, if in the case of either
sub-clause (i) or (ii) non-payment would be reasonably expected to have a
Material Adverse Effect; provided, however, that neither the Borrower nor any of
its Subsidiaries shall be required to pay or discharge any such tax, assessment,
reassessment, levy, charge or claim which is being contested in good faith and
by proper proceedings diligently conducted and as to which appropriate and
adequate reserves are being maintained in accordance with GAAP.

 

(c) Maintenance of Insurance. Maintain, and cause each of its Material
Subsidiaries to maintain, insurance with responsible and reputable insurance
companies or associations in such amounts and covering such risks as are usually
carried by companies engaged in similar businesses and owning similar properties
in the same general areas in which the Borrower or such Material Subsidiary
operates.

 

(d) Preservation of Corporate Existence, Etc. Preserve and maintain, and cause
each of its Material Subsidiaries to preserve and maintain, its existence, legal
structure, organization, rights (statutory and pursuant to its Constitutive
Documents), permits, licenses, approvals, privileges and

 

59



--------------------------------------------------------------------------------

franchises; provided, however, that the Borrower and its Subsidiaries (i) may
consummate any merger or consolidation otherwise expressly permitted under
Section 5.02(c), (ii) may wind up, liquidate or dissolve any of their respective
inactive Subsidiaries to the extent otherwise expressly permitted under Section
5.02(d) and (iii) may amend, supplement or otherwise modify their rights under
their respective Constitutive Documents; and provided further, however, that
neither the Borrower nor any of its Subsidiaries shall be required to preserve
any permit, license, approval, privilege or franchise if the board of directors
(or persons performing similar functions) of the Borrower or such Subsidiary
shall determine in good faith that the preservation thereof is no longer
desirable in the conduct of the business of the Borrower or such Subsidiary, as
the case may be, and that the loss thereof is not disadvantageous in any
material respect to the Borrower, such Subsidiary or the Lender Parties or,
solely in the case of any such permit, license or qualification to do business
as a foreign corporation, limited partnership or limited liability company in
any jurisdiction, that the loss thereof, either individually or in the
aggregate, is not reasonably expected to have a Material Adverse Effect.

 

(e) Visitation Rights. At any reasonable time and from time to time, upon
reasonable notice, permit the Administrative Agent or any of the Lender Parties,
or any agents or representatives thereof (so long as such agents or
representatives are or agree to be bound by the provisions of Section 8.10), to
examine and make copies of and abstracts from the records and books of account
of, and to visit the properties of, the Borrower and its Subsidiaries and to
discuss the affairs, finances and accounts of the Borrower and/or any of its
Subsidiaries with any of their officers or directors and with their independent
public accountants.

 

(f) Keeping of Books. Keep, and cause each of its Material Subsidiaries to keep,
proper books of record and account in which full and accurate entries shall be
made of all of the financial transactions and the property, assets and
businesses of the Borrower and each of its Material Subsidiaries (including,
without limitation, the establishment and maintenance of adequate and
appropriate reserves) in accordance with all generally accepted accounting
principles in effect from time to time and with all applicable Requirements of
Law.

 

(g) Covenant to Guarantee Obligations. Promptly upon the acquisition by the
Borrower or one of its Domestic Subsidiaries of Equity Interests in any Domestic
Subsidiary that is a Material Subsidiary or, in the event any Domestic
Subsidiary of the Borrower satisfies the standards of a “Material Subsidiary”
within 30 days thereafter, the Borrower will cause such Domestic Subsidiary to
enter into a Guarantee Supplement.

 

(h) Further Assurances.

 

(i) Promptly upon request by any Agent or any Lender Party through the
Administrative Agent, correct, and cause each of its Subsidiaries promptly to
correct, any material defect or error that may be discovered in any Loan
Document or in the execution thereof; and

 

(ii) Promptly upon request by any Agent or any Lender Party through the
Administrative Agent, do, execute, acknowledge and deliver any and all such
further acts and other instruments as any Agent, or any Lender Party through the
Administrative Agent, may reasonably require from time to time in order to (A)
carry out more effectively the purposes of the Loan Documents, and (B) assure,
preserve, protect and confirm more effectively unto each of the Finance Parties
the rights granted or now or hereafter intended to be granted to them under any
Loan Document or under any other instrument executed in connection with any Loan
Document to which any Loan Party is or is to be a party.

 

60



--------------------------------------------------------------------------------

SECTION 5.02 Negative Covenants. So long as any of the Advances or any of the
other Obligations of any Loan Party under or in respect of any of the Loan
Documents shall remain unpaid, any of the Letters of Credit shall remain
outstanding or any of the Lender Parties shall have any Commitment hereunder,
the Borrower will not, at any time:

 

(a) Liens, Etc. Create, incur, assume or suffer to exist, or permit any of its
Material Subsidiaries to create, incur, assume or suffer to exist, any Lien on
or with respect to any of its property or assets of any character (including,
without limitation, accounts), whether now owned or hereafter acquired, except:

 

(i) Permitted Liens;

 

(ii) Liens existing on the date of this Agreement and described on Schedule
5.02(a) hereto;

 

(iii) Any Lien existing on any property or asset prior to the acquisition
thereof by the Borrower or any Subsidiary or existing on any property or asset
of any Person that becomes a Subsidiary after the date hereof prior to the time
such Person becomes a Subsidiary and additions thereto (but not beyond the scope
of the original Lien) and proceeds and replacements thereof; provided that (i)
such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Subsidiary, as the case may be and (ii)
such Lien shall secure only those obligations which it secures on the date of
such acquisition or the date such Person becomes a Subsidiary, as the case may
be and extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereto;

 

(iv) purchase money Liens upon or in real property or equipment acquired or held
by the Borrower or any of its Subsidiaries in the ordinary course of business to
secure the purchase price of such real property or equipment or to secure
Indebtedness incurred solely for the purpose of financing the acquisition,
construction or improvement of any such real property or equipment to be subject
to such Liens, or Liens existing on any such real property or equipment at the
time of its acquisition or the completion of its construction (other than any
such Liens created in contemplation of such acquisition that do not secure the
purchase price of such real property or equipment); provided, that when
aggregated with the Liens incurred under sub-section 5.02(a)(v), such Liens
secure obligations not in excess of $250,000,000 at all times outstanding.

 

(v) Liens arising in connection with Capitalized Leases otherwise permitted
under Section 5.02(b)(vi) and not otherwise prohibited under the terms of the
Loan Documents; provided, that when aggregated with the Liens incurred under
Section 5.02(a)(iv), such Liens secure obligations not in excess of $250,000,000
at any time outstanding;

 

(vi) deposits and letters of credit to secure the performance of leases of
property (whether real, personal or mixed) of the Borrower and its Subsidiaries
(excluding Capitalized Leases) in the ordinary course of business; provided that
no such Lien shall extend to or cover any property or assets other than such
deposit or such letter of credit and the property and assets subject to such
lease, as applicable; and provided further that any such lease is not otherwise
prohibited under the terms of the Loan Documents;

 

61



--------------------------------------------------------------------------------

(vii) Liens arising solely from precautionary filings of financing statements
under the Uniform Commercial Code of the applicable jurisdictions in respect of
Operating Leases of the Borrower or any of its Subsidiaries not otherwise
prohibited under the terms of the Loan Documents;

 

(viii) Liens on the accounts receivables and related assets of the Borrower and
its Subsidiaries to secure Investments arising solely in connection with
Qualified Securitization Transactions in an aggregate outstanding amount not to
exceed $550,000,000 at any time (less the amount of outstanding Investments
secured by Liens permitted under Section 5.02(a)(ii) and arising solely in
connection with the Permitted Receivables Securitizations);

 

(ix) Other Liens securing Indebtedness and other Obligations in an aggregate
outstanding amount not to exceed $250,000,000; and

 

(x) the replacement, extension or renewal of any Lien permitted by clauses (iii)
through (iv) above upon or in the same property and assets theretofore subject
thereto; provided that no such extension, renewal or replacement shall extend to
or cover any property or assets not theretofore subject to the Lien being
extended, renewed or replaced and shall not secure any additional Indebtedness
or other Obligations; and provided further that any Indebtedness secured by such
Liens shall otherwise be permitted under the terms of the Loan Documents.

 

(b) Indebtedness. Create, incur, or assume, or permit any of its Subsidiaries to
create, incur, or assume, directly or indirectly, any Indebtedness unless
immediately after giving effect to such creation, incurrence or assumption of
Indebtedness the Borrower is in compliance with Section 5.04(a).

 

(c) Mergers, Etc. Merge into or consolidate with any Person or permit any Person
to merge into or consolidate with it, or permit any of its Subsidiaries to do
so, unless (A) any such merger or consolidation shall be effected in compliance
with all applicable Requirements of Law, (B) all Governmental Authorizations,
and all consents, approvals and authorizations of, and notices and filings to or
with, and other actions by, any other Person necessary in connection with such
merger or consolidation shall have been obtained or made, (C) to the extent
applicable, the relevant Loan Parties shall have complied with Section 5.01(g),
and (D) immediately before and immediately after giving pro forma effect to such
merger or consolidation, no Default shall have occurred and be continuing and
the Borrower and its Subsidiaries shall be in pro forma compliance with all
financial covenants set forth in Section 5.04, such compliance to be determined
on the basis of the Required Financial Information most recently delivered to
the Administrative Agent and the Lender Parties as though such merger or
consolidation had been consummated as of the first day of the four Fiscal
Quarter period most recently ended covered thereby and (E) in the case of any
such merger to which the Borrower is a party, the Borrower is the surviving
corporation or the Person into which the Borrower shall be merged or formed by
any such consolidation shall be a corporation organized and existing under the
laws of the United States or any State thereof and shall assume the Borrower’s
obligations hereunder and under the Notes, if any, in an agreement or instrument
reasonably satisfactory in form and substance to the Required Lenders.

 

(d) Sales, Etc. of Assets. Sell, lease, transfer or otherwise dispose of, or
permit any of its Material Subsidiaries to sell, lease, transfer or otherwise
dispose of, property and assets (including, without limitation, any Equity
Interests) of the Borrower and its Subsidiaries if the aggregate consideration
for all such sales, leases, transfers and other dispositions of property and
assets during the term of this Agreement shall exceed 25% of an amount equal to
(x) the Borrower’s Consolidated Total

 

62



--------------------------------------------------------------------------------

Assets as of the date of determination, less (y) the aggregate net investment of
lenders to or purchasers from Securitization Entities under Qualified
Securitization Transactions (to the extent the accounts receivable that are the
subject of such Qualified Securitization Transactions are included in such
Consolidated Total Assets).

 

(e) Investments in Other Persons. Purchase, acquire, make or hold, or permit any
of its Material Subsidiaries to purchase, acquire, make or hold, any Investment
in any Person, unless immediately before and immediately after giving pro forma
effect to such Investment, the Borrower shall be in pro forma compliance with
all financial covenants set forth in Section 5.04, such compliance to be
determined on the basis of the Required Financial Information delivered to the
Administrative Agent and the Lender Parties as though such Investment was made
as of the first day of the four Fiscal Quarter period most recently ended;
provided, however, that the Borrower and its Subsidiaries shall be permitted to
make the following Investments:

 

(i) Investments existing on the date of this Agreement;

 

(ii) Investments in cash and Cash Equivalents;

 

(iii) Investments by:

 

(A) the Borrower in any of the Material Subsidiaries;

 

(B) any of the Subsidiaries of the Borrower in the Borrower or any of the
Material Subsidiaries;

 

(C) the Borrower or any of the Material Subsidiaries in one or more Immaterial
Subsidiaries to the extent the proceeds thereof are used solely to pay costs
associated with discontinued operations of such Immaterial Subsidiary;

 

(D) Caremark Inc. and Advance PCS Health L.P. in one or more Securitization
Entities (1) constituting capital contributions of its accounts receivables and
related property and assets to one or more Securitization Entities pursuant to,
and in accordance with the requirements of, a Qualified Receivables
Securitization or (2) evidenced by subordinated notes; and

 

(E) any of the Immaterial Subsidiaries in any of the other Immaterial
Subsidiaries;

 

(iv) Investments by the Borrower and its Subsidiaries in account debtors
received in connection with the bankruptcy or reorganization, or in settlement
of the delinquent obligations of financially troubled suppliers or customers, in
the ordinary course of business and in accordance with applicable collection and
credit policies established by the Borrower or such Subsidiary, as the case may
be; and

 

(v) (A) promissory notes, contingent payment obligations and other noncash
consideration received as partial payment of the purchase price of any property
or assets sold, leased, transferred or otherwise disposed of in accordance with
Section 5.02(d) and (B) common Equity Interests in Persons that cease to
constitute Subsidiaries of the Borrower as a result of the sale, lease, transfer
or other disposition of at least 85% of the common Equity Interests in such
Subsidiary pursuant to, and in accordance with the terms of, Section
5.02(d)(vii).

 

63



--------------------------------------------------------------------------------

(f) Restricted Payments. Declare or pay any dividends on, purchase, redeem,
retire, defease or otherwise acquire for value any of its Equity Interests, now
or hereafter outstanding, return any capital to its stockholders, partners or
members (or the equivalent Persons thereof) as such, make any distribution of
property, assets, Equity Interests, obligations or securities to its
stockholders, partners or members (or the equivalent persons thereof) as such,
or permit any of its Subsidiaries to do any of the foregoing, or permit any of
its Subsidiaries to purchase, redeem, retire, defease or otherwise acquire for
value any Equity Interests in the Borrower, or to issue or sell any Equity
Interests therein, except that:

 

(i) the Borrower may declare and make dividends and other distributions payable
solely in additional Borrower Common Stock;

 

(ii) any of the Material Subsidiaries of the Borrower may declare and pay or
make dividends and other distributions in cash or in additional common Equity
Interests therein, or issue or sell additional Equity Interests therein, to the
Borrower or any of the Material Subsidiaries;

 

(iii) any of the non-wholly owned Material Subsidiaries of the Borrower may
declare and pay or make dividends and other distributions, and may issue and
sell additional common Equity Interests therein, to its shareholders, partners
or members (or the equivalent persons thereof) generally so long as the Borrower
and each of the Material Subsidiaries that own any of the Equity Interests
therein receive at least their respective proportionate shares of any such
dividend, distribution or issuance of common Equity Interests (based upon their
relative holdings of the Equity Interests therein and taking into account the
relative preferences, if any, of the various classes of the Equity Interests
therein); and

 

(iv) the Borrower may declare and pay dividends on, and purchase, redeem,
retire, defease or otherwise acquire for value, any of its Equity Interests,
return any capital to its stockholders, as such, and make any distribution of
property, assets, Equity Interests, obligations or securities to its
stockholders, as such (each, a “Borrower Restricted Payment”), provided that,
immediately after giving effect to such Borrower Restricted Payment, (i) no
Event of Default shall have occurred and be continuing, and (ii) the Borrower
shall be in pro forma compliance with all financial covenants set forth in
Section 5.04, such compliance to be determined on the basis of the Required
Financial Information most recently delivered to the Administrative Agent and
the Lender Parties as though such Borrower Restricted Payment was made as of the
first day of the Fiscal Quarter covered thereby.

 

(g) Capital Expenditures. Make, or permit any of its Material Subsidiaries to
make, any Capital Expenditures, provided, that the Borrower and its Material
Subsidiaries may make Capital Expenditures if, immediately after giving effect
to such Capital Expenditures, (i) no Event of Default shall have occurred and be
continuing, and (ii) the Borrower shall be in pro forma compliance with all
financial covenants set forth in Section 5.04, such compliance to be determined
on the basis of the Required Financial Information most recently delivered to
the Administrative Agent and the Lender Parties as though such Capital
Expenditure was made as of the first day of the Fiscal Quarter covered thereby.

 

64



--------------------------------------------------------------------------------

SECTION 5.03 Reporting Requirements. So long as any of the Advances or any of
the other Obligations of any Loan Party under or in respect of any of the Loan
Documents shall remain unpaid, any of the Letters of Credit shall remain
outstanding or any of the Lender Parties shall have any Commitment hereunder,
the Borrower will furnish to the Administrative Agent and the Lender Parties
(other than, in the case of subsection 5.03(e), any Lender that requests in
writing not to receive such information):

 

(a) Default Notices. As soon as possible and in any event within one Business
Day after a Responsible Officer of the Borrower or any of its Subsidiaries knows
or has reason to know of the occurrence of each Default or any event,
development or occurrence that, either individually or in the aggregate, is
reasonably expected to have a Material Adverse Effect continuing on the date of
such statement, a statement of such Responsible Officer or a Responsible Officer
of the Borrower setting forth the details of such Default or such event,
development or occurrence (including, without limitation, the anticipated effect
thereof), the period of time such Default or such event, development or
occurrence has existed and been continuing and the action that the Borrower has
taken and/or proposes to take with respect thereto.

 

(b) Quarterly Financials. As soon as available and in any event within 50 days
after the end of each of the first three Fiscal Quarters of each Fiscal Year, a
Consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such Fiscal Quarter and Consolidated statements of operations, stockholders’
equity and cash flows of the Borrower and its Subsidiaries for the period
commencing at the end of the previous Fiscal Quarter and ending with the end of
such Fiscal Quarter and for the period commencing at the end of the previous
Fiscal Year and ending with the end of such Fiscal Quarter, setting forth in
comparative form, in the case of each such Consolidated balance sheet, the
corresponding figures as of the last day of the corresponding period in the
immediately preceding Fiscal Year and, in the case of each such Consolidated
statement of operations, stockholders’ equity and cash flows, the corresponding
figures for the corresponding period in the immediately preceding Fiscal Year,
all in reasonable detail.

 

(c) Annual Financials. As soon as available and in any event within 95 days
after the end of each Fiscal Year in the case of each Fiscal Year after the
Fiscal Year ended December 31, 2003, a copy of the annual audit report for such
Fiscal Year for the Borrower and its Subsidiaries, including therein the
Consolidated balance sheets of the Borrower and its Subsidiaries as of the end
of such Fiscal Year and Consolidated statements of operations, stockholders’
equity and cash flows of the Borrower and its Subsidiaries for such Fiscal Year,
accompanied by an unqualified opinion, or an opinion otherwise reasonably
acceptable to the Required Lenders, of KPMG, LLP or any other internationally
recognized accounting firm, or other independent public accountants of
recognized standing reasonably acceptable to the Administrative Agent, setting
forth in comparative form, in the case of each such Consolidated balance sheet,
the corresponding figures as of the last day of the immediately preceding Fiscal
Year, and, in the case of each such Consolidated statement of operations,
stockholders’ equity and cash flows, the corresponding figures for the
corresponding period in the immediately preceding Fiscal Year, together with (i)
a schedule in form satisfactory to the Administrative Agent of the computations
used by such accountants in determining, as of the end of such Fiscal Year,
compliance with the covenants contained in Section 5.04 (including with respect
to each such Section, where applicable, the calculations of the maximum or
minimum amount, ratio or percentage, as the case may be, permissible under the
terms of such Section, and the calculation of the amount, ratio or percentage
then in existence), (ii) in the event of any change in the generally accepted
accounting principles used by the Borrower in the preparation of the audited
Consolidated financial statements referred to above in this Section 5.03(c) from
GAAP, the Borrower shall also provide a reasonably detailed description of such
changes and, if and to the extent necessary for the determination of compliance
with Section 5.02(g) or 5.04, a statement of reconciliation conforming such
audited Consolidated financial statements to GAAP, and (iii) in the event that
the Borrower receives a letter from KPMG, LLP or other independent public
accountants that a Default has occurred and is continuing, a copy of such
letter.

 

65



--------------------------------------------------------------------------------

(d) Compliance Certificate. Together with each delivery or deemed delivery to
the Administrative Agent and Lender Parties of the Consolidated financial
statements of the Borrower and its Subsidiaries referred to in Sections 5.03(b)
and 5.03(c), a certificate of a Senior Financial Officer, in form and substance
reasonably satisfactory to the Administrative Agent:

 

(i) duly certifying that, subject, in the case of any such financial statements
delivered or deemed delivered pursuant to Section 5.03(b), to normal year-end
audit adjustments, (A) the Consolidated financial statements of the Borrower and
its Subsidiaries delivered with such certificate fairly present the Consolidated
financial condition of the Borrower and its Subsidiaries as of the last day of
such Fiscal Quarter or such Fiscal Year, as the case may be, and the
Consolidated results of operations and cash flows of the Borrower and its
Subsidiaries for the Fiscal Quarter or the Fiscal Year ended on such date, and
(B) the Consolidated financial statements of the Borrower and its Subsidiaries
delivered or deemed delivered with such certificate have been prepared in
accordance with GAAP;

 

(ii) duly certifying that no Default has occurred and is continuing or, if a
Default has occurred and is continuing, a statement as to the nature thereof,
the period of time such Default has existed and been continuing and the action
that the Borrower has taken and/or proposes to take with respect thereto; and

 

(iii) notifying the Administrative Agent of any filing of documents with the
Securities and Exchange Commission that would otherwise be required to be
delivered by the Borrower pursuant to Section 5.03(b) or (c);

 

setting forth a schedule of the computations used by the Borrower in determining
compliance with the covenants contained in Section 5.04 (including with respect
to each such Section, where applicable, the calculations of the maximum or
minimum amount, ratio or percentage, as the case may be, permissible under the
terms of such Section, and the calculation of the amount, ratio or percentage
then in existence).

 

(e) Litigation. Promptly and in any event within five Business Days after the
earlier of knowledge of a Responsible Officer thereof notice of all actions,
suits, investigations, litigation, arbitrations and proceedings against or
affecting the Borrower or any of its Subsidiaries or any of the property or
assets thereof in any court or before any arbitrator or by or before any
Governmental Authority of any kind that, either individually or in the
aggregate, is reasonably expected to have a Material Adverse Effect.

 

(f) ERISA Events and ERISA Reports; Plan Terminations; Etc. (i) Promptly after
the Borrower or any ERISA Affiliate obtains actual knowledge or has reason to
know of the occurrence of any ERISA Event which is reasonably expected to have a
Material Adverse Effect, a statement of a Responsible Officer describing such
ERISA Event and the action, if any, which the Borrower has taken and proposes to
take with respect thereto;

 

(ii) Promptly after receipt thereof by the Borrower or any ERISA Affiliate from
the sponsor of a Multiemployer Plan, a copy of each notice received by the
Borrower or any ERISA Affiliate concerning (A) the imposition of withdrawal
liability (as defined in Part I of Subtitle E of Title IV of ERISA) by a
Multiemployer Plan, which withdrawal liability is reasonably expected to have a
Material Adverse Effect, (B) the reorganization or termination, within the
meaning of Title IV of ERISA, of any Multiemployer Plan, which reorganization or
termination is reasonably expected to have a Material Adverse Effect, or (C) the
amount of liability incurred, or which may be incurred, by the Borrower or any
ERISA Affiliate in connection with any event described in subclause (ii)(A) or
(ii)(B) above; and

 

66



--------------------------------------------------------------------------------

(g) Other Information. Such other information respecting the business, condition
(financial or otherwise), operations, liabilities (actual or contingent),
performance, properties or prospects of the Borrower or any of its Subsidiaries
as any of the Lender Parties, through the Administrative Agent, may from time to
time reasonably request.

 

Documents required to be delivered pursuant to Section 5.03(b) or (c) (to the
extent any such documents are included in materials otherwise filed with the
Securities and Exchange Commission) shall be deemed to have been delivered to
the Administrative Agent and the Lender Parties on the date the Administrative
Agent receives notice (which may be electronic) that such documents are
available on EDGAR or a similar online service, provided that: (i) the Borrower
shall deliver paper copies of such documents to the Administrative Agent or any
Lender that requests it to deliver such paper copies until a written request to
cease delivering paper copies of given by the Administrative Agent or such
Lender and (ii) the Administrative Agent shall notify (which may be by facsimile
or electronic mail) each Lender of the posting of any such documents. The
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrower with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

 

SECTION 5.04 Financial Covenants. So long as any of the Advances or any of the
other Obligations of any Loan Party under or in respect of any of the Loan
Documents shall remain unpaid, any of the Letters of Credit shall remain
outstanding or any of the Lender Parties shall have any Commitment hereunder,
the Borrower will:

 

(a) Leverage Ratio. Maintain a Leverage Ratio for each period of four
consecutive Fiscal Quarters, ending on the last day of each Fiscal Quarter, of
not greater than 2.5:1.0.

 

(b) Interest Coverage Ratio. Maintain an Interest Coverage Ratio for each period
of four consecutive Fiscal Quarters, ending on the last day of each Fiscal
Quarter, of not less than 3.5:1.0.

 

ARTICLE VI

 

EVENTS OF DEFAULT

 

SECTION 6.01 Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

 

(a) the Borrower shall fail to pay (i) any principal of any Advance when the
same shall become due and payable, (ii) within five days after the date due and
payable any interest on any Advance, or (iii) any other payment under or in
respect of any of the Loan Documents required to have been made by it, within
five days after the date due and payable, in each case whether by scheduled
maturity or at a date fixed for prepayment or by acceleration, demand or
otherwise; or

 

(b) any representation or warranty made by any of the Loan Parties (or any of
their respective officers) under or in connection with any of the Loan Documents
(including, without limitation, in any certificate, report, statement or other
writing at any time furnished (or deemed to have been furnished) to the
Administrative Agent or any of the Lender Parties by or on behalf of any of the
Loan Parties) shall prove to have been incorrect in any material respect on the
date as of which it was made or deemed made; or

 

(c) (i) the Borrower shall fail to perform or observe any term, covenant or
agreement contained in Section 2.16, 5.01(b), 5.01(e) or 5.01(i) or Section
5.02, 5.03 or 5.04 or (ii) any of the other Loan Parties shall fail to perform
or observe any term, covenant or agreement contained in Section 4 or 7 of the
Subsidiaries Guarantee on its part to be performed or observed; or

 

67



--------------------------------------------------------------------------------

(d) any of the Loan Parties shall fail to perform or observe any term, covenant
or agreement contained in any of the Loan Documents on its part to be performed
or observed that is not otherwise referred to in Section 6.01(c) if such failure
shall remain unremedied for at least 30 consecutive days after the earlier of
the date on which (i) a Responsible Officer of the Borrower or any of its
Subsidiaries first becomes aware of such failure and (ii) written notice thereof
shall have been given to the Borrower by the Administrative Agent or any of the
Lender Parties; or

 

(e) (i) the Borrower or any of the Material Subsidiaries shall fail to pay any
principal of, premium or interest on, or any other amount payable in respect of,
one or more items of Indebtedness of the Borrower and its Subsidiaries
(excluding Indebtedness outstanding hereunder) that is outstanding (or under
which one or more Persons have a commitment to extend credit) in an aggregate
principal amount (or, in the case of any Hedge Agreement, having an Agreement
Value) of at least $25,000,000 at the time of such failure, when the same
becomes due and payable (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise), and such failure shall continue after the
applicable grace period, if any, specified in the agreements or instruments
relating to all such Indebtedness; or (ii) any other event shall occur or
condition shall exist under the agreements or instruments relating to one or
more items of Indebtedness of the Borrower and its Subsidiaries (excluding
Indebtedness outstanding hereunder) that is outstanding (or under which one or
more Persons have a commitment to extend credit) in an aggregate principal
amount (or, in the case of any Hedge Agreement, having an Agreement Value) of at
least $25,000,000 at the time of such other event or condition, and shall
continue after the applicable grace period, if any, specified in all such
agreements or instruments, if the effect of such event or condition is to
accelerate, or to permit the acceleration of, the maturity of such Indebtedness
or otherwise to cause, or to permit the holder thereof to cause, such
Indebtedness to mature; or (iii) one or more items of Indebtedness of the
Borrower and its Subsidiaries (excluding Indebtedness outstanding hereunder)
that is outstanding (or under which one or more Persons have a commitment to
extend credit) in an aggregate principal amount (or, in the case of any Hedge
Agreement, having an Agreement Value) of at least $25,000,000 shall be declared
to be due and payable or required to be prepaid or redeemed (other than by a
regularly scheduled or required prepayment or redemption), purchased or
defeased, or an offer to prepay, redeem, purchase or defease such Indebtedness
shall be required to be made, in each case prior to the stated maturity thereof;
or

 

(f) the Borrower or any of its Material Subsidiaries shall generally not pay its
debts as such debts become due, or shall admit in writing its inability to pay
its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against the Borrower or
any of its Subsidiaries seeking to adjudicate it a bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee,
administrator or other similar official for it or for any substantial part of
its property and assets and, in the case of any such proceeding instituted
against it (but not instituted by it) that is being diligently contested by it
in good faith, either such proceeding shall remain undismissed or unstayed for a
period of at least 60 consecutive days or any of the actions sought in such
proceeding (including, without limitation, the entry of an order for relief
against, or the appointment of a receiver, trustee, custodian or other similar
official for, it or any substantial part of its property and assets) shall
occur; or any event or action analogous to or having a substantially similar
effect to any of the events or actions set forth above in this Section 6.01(f)
(other than a solvent reorganization) shall occur under the Requirements of Law
of any jurisdiction applicable to the Borrower or any of its Subsidiaries; or
the Borrower or any of its Subsidiaries shall take any corporate, partnership,
limited liability company or other similar action to authorize any of the
actions set forth above in this Section 6.01(f); or

 

68



--------------------------------------------------------------------------------

(g) one or more judgments or orders for the payment of money in excess of
$25,000,000 in the aggregate shall be rendered against one or more of the
Borrower and its Material Subsidiaries and shall remain unsatisfied and either
(i) enforcement proceedings shall have been commenced by any creditor upon any
such judgment or order or (ii) there shall be any period of at least 30
consecutive days during which a stay of enforcement of any such judgment or
order, by reason of a pending appeal or otherwise, shall not be in effect;
provided, however, that any such judgment or order shall not give rise to an
Event of Default under this Section 6.01(g) if and for so long as (A) the amount
of such judgment or order which remains unsatisfied is covered by a valid and
binding policy of insurance between the defendant and the insurer covering full
payment thereof and (B) such insurer has been notified, and has not disputed the
claim made for payment, of the amount of such judgment or order; or

 

(h) any provision of any of the Loan Documents after delivery thereof pursuant
to Sections 3.01 and 5.01(g) shall for any reason (other than pursuant to the
terms thereof) cease to be valid and binding on or enforceable against any of
the Loan Parties intended to be a party to it, or any such Loan Party shall so
state in writing;

 

(i) any of the following events or conditions shall have occurred and such event
or condition, when aggregated with any and all other such events or conditions
set forth in this subsection (j), has resulted or is reasonably expected to
result in a Material Adverse Effect:

 

(i) any ERISA Event shall have occurred with respect to a Plan; or

 

(ii) any of the Loan Parties or any of the ERISA Affiliates shall have been
notified by the sponsor of a Multiemployer Plan that such Multiemployer Plan is
in reorganization, is insolvent or is being terminated, within the meaning of
Title IV of ERISA, and, as a result of such reorganization, insolvency or
termination, the aggregate annual contributions of the Loan Parties and the
ERISA Affiliates to all of the Multiemployer Plans that are in reorganization,
are insolvent or being terminated at such time have been or will be increased
over the amounts contributed to such Multiemployer Plans for the plan years of
such Multiemployer Plans immediately preceding the plan year in which such
reorganization, insolvency or termination occurs; or

 

(iii) any Lien shall exist on the property and assets of any of the Loan Parties
or any of the ERISA Affiliates in favor of the PBGC or any Plan; or

 

(j) the Borrower and its Material Subsidiaries shall suspend or discontinue all
or substantially all of their businesses and operations, taken as a whole, other
than in the ordinary course of business (determined on the basis of past
practices) and such suspension or discontinuance, either individually or in the
aggregate, is reasonably expected to have a Material Adverse Effect; or

 

(k) a Change of Control shall occur;

 

then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Required Lenders, by notice to the Borrower,
declare the Commitments of each of the Lender Parties and the obligation of each
of the Lender Parties to make Advances (other than Letter of Credit Advances by
the Issuing Bank or any of the Revolving Credit Lenders pursuant to Section
2.03(c)(i) and Swing Line Advances by any of the Revolving Credit Lenders
pursuant to Section 2.02(b)(ii)) and of the Issuing Bank to issue Letters of
Credit to be terminated, whereupon the same shall forthwith terminate, and

 

69



--------------------------------------------------------------------------------

(ii) shall at the request, or may with the consent, of the Required Lenders, (A)
by notice to the Borrower, declare the Notes, all interest thereon and all other
amounts payable under or in respect of this Agreement and the other Loan
Documents to be forthwith due and payable, whereupon the Notes, all such
interest and all such other amounts shall become and be forthwith due and
payable, without presentment, demand, protest or further notice of any kind, all
of which are hereby expressly waived by the Borrower and (B) by notice to each
party required under the terms of any agreement in support of which a Letter of
Credit is issued, request that all of the Obligations under such agreement be
declared to be due and payable; provided, however, that in the event of an
actual or deemed entry of an order for relief with respect to any Loan Party
under the United States Federal Bankruptcy Code or a similar order or action
under any other Requirements of Law covering the protection of creditors’ rights
or the relief of debtors applicable to any Loan Party, (1) the Commitments of
each of the Lender Parties and the obligation of each of the Lender Parties to
make Advances (other than Letter of Credit Advances by the Issuing Bank or any
of the Revolving Credit Lenders pursuant to Section 2.03(c)(i) and Swing Line
Advances by any of the Revolving Credit Lenders pursuant to Section 2.02(b)(ii))
and of the Issuing Bank to issue Letters of Credit shall automatically be
terminated and (2) the Notes, all such interest and all such amounts shall
automatically become and be due and payable, without presentment, demand,
protest or any notice of any kind, all of which are hereby expressly waived by
the Borrower.

 

SECTION 6.02 Actions in Respect of the Letters of Credit upon Default. If any
Event of Default shall have occurred and be continuing, the Administrative Agent
may, or shall at the request of the Required Lenders, irrespective of whether it
is taking any of the actions described in Section 6.01 or otherwise, make demand
upon the Borrower to, and forthwith upon such demand the Borrower will, pay to
the Administrative Agent in same day funds at the Administrative Agent’s office
designated in such demand, for deposit in the L/C Cash Collateral Account, an
amount equal to the aggregate Available Amount of all Letters of Credit then
outstanding; provided, however, that in the event of an actual or deemed entry
of an order for relief with respect to any Loan Party under the United States
Federal Bankruptcy Code or a similar order or action under any other
Requirements of Law covering the protection of creditors’ rights or the relief
of debtors applicable to any Loan Party, the Borrower, without requirement of
demand by the Administrative Agent or any other Person, will forthwith pay to
the Administrative Agent in same day funds at the Administrative Agent’s office
for deposit in the L/C Cash Collateral Account an amount equal to such aggregate
Available Amount. If at any time the Administrative Agent determines that any
funds held in the L/C Cash Collateral Account are subject to any right or claim
of any Person other than the Lender Parties or that the total amount of such
funds is less than the aggregate Available Amount of all Letters of Credit, the
Borrower will, forthwith upon demand by the Administrative Agent, pay to the
Administrative Agent, as additional funds to be deposited and held in the L/C
Cash Collateral Account, an amount equal to the excess of (a) such aggregate
Available Amount over (b) the total amount of funds, if any, then held in the
L/C Cash Collateral Account that the Administrative Agent determines to be free
and clear of any such right and claim. Upon the drawing of any Letter of Credit
for which funds are on deposit in the L/C Cash Collateral Account, such funds
shall be applied to reimburse the Issuing Bank or Revolving Credit Lenders, as
applicable, to the extent permitted by applicable law.

 

ARTICLE VII

 

THE AGENTS

 

SECTION 7.01 Appointment and Authorization of Agents. (a) Each Lender hereby
irrevocably appoints, designates and authorizes each Agent to take such action
on its behalf under the provisions of this Agreement and each other Loan
Document and to exercise such powers and perform such duties as are expressly
delegated to it by the terms of this Agreement or any other Loan Document,
together with such powers as are reasonably incidental thereto. Notwithstanding
any provision to the

 

70



--------------------------------------------------------------------------------

contrary contained elsewhere herein or in any other Loan Document, no Agent
shall have any duties or responsibilities, except those expressly set forth
herein, nor shall any Agent have or be deemed to have any fiduciary relationship
with any Lender or participant, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against any Agent.
Without limiting the generality of the foregoing sentence, the use of the term
“agent” herein and in the other Loan Documents with reference to any Agent is
not intended to connote any fiduciary or other implied (or express) obligations
arising under any Requirement of Law. Instead, such term is used merely as a
matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties.

 

(b) The Issuing Bank shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
Issuing Bank shall have all of the benefits and immunities (i) provided to the
Agents in this Article VII with respect to any acts taken or omissions suffered
by the Issuing Bank in connection with Letters of Credit issued by it or
proposed to be issued by it and the applications and agreements for letters of
credit pertaining to such Letters of Credit as fully as if the term “Agent” as
used in this Article VII and in the definition of “Agent-Related Person”
included the Issuing Bank with respect to such acts or omissions, and (ii) as
additionally provided herein with respect to the Issuing Bank.

 

SECTION 7.02 Delegation of Duties. (a) Any Agent may execute any of its duties
under this Agreement or any other Loan Document by or through agents, employees
or attorneys-in-fact and shall be entitled to advice of counsel and other
consultants or experts concerning all matters pertaining to such duties. No
Agent shall be responsible to any Lender for the negligence or misconduct of any
agent or attorney-in-fact that it selects in the absence of gross negligence or
willful misconduct.

 

(b) Liability of Agents. No Agent-Related Person shall (a) be liable to any
Lender for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct
in connection with its duties expressly set forth herein), or (b) be responsible
in any manner to any Lender or participant for any recital, statement,
representation or warranty made by any Loan Party or any officer thereof,
contained herein or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by any
Agent under or in connection with, this Agreement or any other Loan Document, or
the validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document, or for any failure of any Loan Party or
any other party to any Loan Document to perform its obligations hereunder or
thereunder. No Agent-Related Person shall be under any obligation to any Lender
or participant to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement or any
other Loan Document, or to inspect the properties, books or records of any Loan
Party or any Affiliate thereof.

 

SECTION 7.03 Reliance by Agents. (a) Each Agent (solely in its capacity as such)
shall be entitled to rely, and shall be fully protected in relying, upon any
writing, communication, signature, resolution, representation, notice, consent,
certificate, affidavit, letter, telegram, facsimile, telex or telephone message,
electronic mail message, statement or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons, and upon advice and statements of legal counsel (including
counsel to any Loan Party), independent accountants and other experts selected
by such Agent. Each Agent (solely in its capacity as such) shall be fully
justified in failing or refusing to take any action under any Loan Document
unless it shall first receive such advice or concurrence of the Required Lenders
as it deems appropriate and, if it so requests, it shall first be indemnified to
its satisfaction by the Lenders against any and all liability and expense which
may be incurred by it by reason of taking or continuing to take any such action.
Each Agent

 

71



--------------------------------------------------------------------------------

(solely in its capacity as such) shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement or any other Loan
Document in accordance with a request or consent of the Required Lenders (or
such greater number of Lenders as may be expressly required hereby in any
instance) and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders.

 

(b) For purposes of determining compliance with the conditions specified in
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Effective Date specifying its
objection thereto.

 

SECTION 7.04 Notice of Default. No Agent shall be deemed to have knowledge or
notice of the occurrence of any Default, except with respect to defaults in the
payment of principal, interest and fees required to be paid to the
Administrative Agent for the account of the Lenders, unless such Agent shall
have received written notice from a Lender or the Borrower referring to this
Agreement, describing such Default and stating that such notice is a “notice of
default.” The Administrative Agent will notify the Lenders of its receipt of any
such notice. The Administrative Agent shall take such action with respect to
such Default as may be directed by the Required Lenders in accordance with
Article VI; provided, however, that unless and until the Administrative Agent
has received any such direction, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default as it shall deem advisable or in the best interest of the
Lenders.

 

SECTION 7.05 Credit Decision; Disclosure of Information by Agents. Each Lender
acknowledges that no Agent-Related Person has made any representation or
warranty to it, and that no act by any Agent hereafter taken, including any
consent to and acceptance of any assignment or review of the affairs of any Loan
Party or any Affiliate thereof, shall be deemed to constitute any representation
or warranty by any Agent-Related Person to any Lender as to any matter,
including whether Agent-Related Persons have disclosed material information in
their possession. Each Lender represents to each Agent that it has,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan Parties
and their respective Subsidiaries, and all applicable bank or other regulatory
Laws relating to the transactions contemplated hereby, and made its own decision
to enter into this Agreement and to extend credit to the Borrower and the other
Loan Parties hereunder. Each Lender also represents that it will, independently
and without reliance upon any Agent-Related Person and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Borrower and the other Loan Parties. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
any Agent herein, such Agent shall not have any duty or responsibility to
provide any Lender with any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of any of the Loan Parties or any of their respective
Affiliates which may come into the possession of any Agent-Related Person.

 

SECTION 7.06 Indemnification of Agents. Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand
each Agent-Related Person (to the extent not reimbursed by or on behalf of any
Loan Party and without limiting the obligation of any Loan Party to do so), pro
rata, and hold harmless each Agent-Related Person from and against any and all
Indemnified Liabilities incurred by it; provided, however, that no Lender shall
be liable for the

 

72



--------------------------------------------------------------------------------

payment to any Agent-Related Person of any portion of such Indemnified
Liabilities to the extent determined in a final, nonappealable judgment by a
court of competent jurisdiction to have resulted from such Agent-Related
Person’s own gross negligence or willful misconduct; provided, however, that no
action taken in accordance with the directions of the Required Lenders shall be
deemed to constitute gross negligence or willful misconduct for purposes of this
Section. In the case of any investigation, litigation or proceeding giving rise
to any Indemnified Liabilities, this Section 7.06 applies whether any such
investigation, litigation or proceeding is brought by any Lender or any other
Person. Without limitation of the foregoing, each Lender shall reimburse each
Agent upon demand for its ratable share of any costs or out-of-pocket expenses
(including Attorney Costs) incurred by such Agent in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
any other Loan Document, or any document contemplated by or referred to herein,
to the extent that such Agent is not reimbursed for such expenses by or on
behalf of the Borrower. The undertaking in this Section shall survive
termination of the Commitments, the payment of all other Obligations and the
resignation of such Agent.

 

SECTION 7.07 Agents in their Individual Capacities. Each of the Agents may make
loans to, issue letters of credit for the account of, accept deposits from,
acquire Equity Interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with each of the Loan Parties
and their respective Affiliates as though such entity were not an Agent
hereunder and without notice to or consent of the Lenders. The Lenders
acknowledge that, pursuant to such activities, each of the Agents and the
Issuing Bank may receive information regarding any Loan Party or its Affiliates
(including information that may be subject to confidentiality obligations in
favor of such Loan Party or such Affiliate) and acknowledge that the such Agent
or Issuing Bank shall be under no obligation to provide such information to
them. With respect to its Advances, each Agent shall have the same rights and
powers under this Agreement as any other Lender and may exercise such rights and
powers as though it were not an Agent or Issuing Bank, as the case may be, and
the terms “Lender” and “Lenders” include each Agent and Issuing Bank in its
individual capacity.

 

SECTION 7.08 Successor Agents. (a) Any Agent may resign as Agent upon 30 days’
notice to the Lenders; provided that any such resignation by Bank of America
shall also constitute its resignation as Issuing Bank and Swing Line Bank. If
any Agent resigns under this Agreement, the Required Lenders shall appoint from
among the Lenders a successor agent for the Lenders, which successor agent shall
be consented to by the Borrower at all times other than during the existence of
an Event of Default (which consent of the Borrower shall not be unreasonably
withheld or delayed). If no successor agent is appointed prior to the effective
date of the resignation of such Agent, such Agent may appoint, after consulting
with the Lenders and the Borrower, a successor agent from among the Lenders.
Upon the acceptance of its appointment as successor agent hereunder, the Person
acting as such successor agent shall succeed to all the rights, powers and
duties of the retiring Agent, Issuing Bank and Swing Line Bank and the
respective terms “Administrative Agent,” “Issuing Bank”, “Swing Line Bank”,
“Co-Documentation Agent”, “Co-Syndication Agent and “Lead Arranger” shall mean
such successor agent, Letter of Credit issuer and swing line bank, and the
retiring Agent’s appointment, powers and duties as Agent shall be terminated and
the retiring Issuing Bank’s and Swing Line Bank’s rights, powers and duties as
such shall be terminated, without any other or further act or deed on the part
of such retiring Issuing Bank or Swing Line Bank or any other Lender, other than
the obligation of the successor Issuing Bank to issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or to make other arrangements satisfactory to the retiring Issuing
Bank to effectively assume the obligations of the retiring Issuing Bank with
respect to such Letters of Credit. After any retiring Agent’s resignation
hereunder as Agent, the provisions of this Article VII and Sections 8.04 and
8.05 shall inure to its benefit as to any actions taken or omitted to be taken
by it while it was an Agent under this Agreement. If no successor agent has
accepted appointment as Agent by the date which is 30

 

73



--------------------------------------------------------------------------------

days following a retiring Agent’s notice of resignation, the retiring Agent’s
resignation shall nevertheless thereupon become effective and the Lenders shall
perform all of the duties of such Agent hereunder until such time, if any, as
the Required Lenders appoint a successor agent as provided for above. Upon the
acceptance of any appointment as Agent hereunder by a successor, such successor
Agent shall thereupon succeed to and become vested with all the rights, powers,
discretion, privileges, and duties of the retiring Agent, and the retiring Agent
shall be discharged from its duties and obligations under the Loan Documents.
After any retiring Agent’s resignation hereunder as an Agent, the provisions of
this Article VII shall continue in effect for its benefit in respect of any
actions taken or omitted to be taken by it while it was acting as an Agent.

 

(b) The Administrative Agent, at the written request of the Borrower at any
time, shall resign, provided, that prior to the effectiveness of any such
resignation, (i) a replacement Administrative Agent shall have been appointed in
accordance with sub-clause (a) above, (ii) the Administrative Agent shall have
been paid in full for all amounts due to it as Administrative Agent hereunder as
of the date of such resignation, and (iii) the rights and obligations held by
the Administrative Agent as a Lender hereunder as of the date of such
resignation (including all of its Commitment and the Advances) shall have been
assigned in full in accordance with Section 8.07(b) hereof and the
Administrative Agent, as a Lender, shall have been paid in full for all amounts
due to it as a Lender as of the date of such resignation.

 

SECTION 7.09 Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or Letter of Credit shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise

 

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Advances, Letters of Credit and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the Agents
(including amounts due the Lenders and the Agents under Sections 2.08 and 8.04)
allowed in such judicial proceeding; and

 

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due the
Agents under Sections 2.08 and 8.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

SECTION 7.10 Guaranty Matters. The Lenders irrevocably authorize the
Administrative Agent, at its option and in its discretion, to release any
Guarantor from its obligations under the Subsidiaries Guarantee if such Person
ceases to be a Material Subsidiary as a result of a transaction permitted
hereunder.

 

74



--------------------------------------------------------------------------------

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release any Guarantor
from its obligations under the Subsidiaries Guarantee pursuant to this Section
7.10. In each case as specified in this Section 7.10, the Administrative Agent
will, at the Borrower’s expense, execute and deliver to the applicable Loan
Party such documents as such Loan Party may reasonably request to evidence the
release of such Guarantor from its obligations under the Subsidiaries Guarantee,
in accordance with the terms of the Loan Documents and this Section 7.10.

 

SECTION 7.11 Other Agents; Arrangers. None of the Lenders or other Persons
identified on the facing page or signature pages of this Agreement as a
“co-syndication agent,” “co-documentation agent,” or “lead arranger” shall have
any right, power, obligation, liability, responsibility or duty to any Lender
under this Agreement other than, in the case of such Lenders, those applicable
to all Lenders as such. Without limiting the foregoing, none of the Lenders or
other Persons so identified shall have or be deemed to have any fiduciary
relationship with any Lender. Each Lender acknowledges that it has not relied,
and will not rely, on any of the Lenders or other Persons so identified in
deciding to enter into this Agreement or in taking or not taking action
hereunder.

 

ARTICLE VIII

 

MISCELLANEOUS

 

SECTION 8.01 Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:

 

(i) waive any condition set forth in Section 3.01(a), or, in the case of the
Initial Extensions of Credit, Section 3.02, without the written consent of each
Lender;

 

(ii) extend or increase the Commitment of any Lender (other than as a
consequence of any reinstatement of Commitments terminated pursuant to Section
6.02) without the written consent of such Lender;

 

(iii) postpone any date scheduled for any payment of principal or interest under
Sections 2.04 or 2.07, or any date fixed by the Administrative Agent for the
payment of fees due to the Lenders (or any of them) under Section 2.08 without
the written consent of each Lender directly affected thereby;

 

(iv) reduce the principal of, or the rate of interest specified herein on, any
Advance, or (subject to clause (iii) of the second proviso to this Section 8.01)
any fees or other amounts payable Section 2.08, without the written consent of
each Lender directly affected thereby; provided, however, that only the consent
of the Required Lenders shall be necessary (i) to waive any obligation of the
Borrower to pay interest at the rate set forth in Section 2.07(b) or (ii) to
amend any financial covenant hereunder (or any defined term used therein) even
if the effect of such amendment would be to reduce the rate of interest on any
Advance or to reduce any fee payable hereunder;

 

75



--------------------------------------------------------------------------------

(v) change the order of application of any reduction in the Commitments or any
prepayment of Advances between the Facilities from the application thereof set
forth in the applicable provisions of under Section 2.05 or 2.06, respectively,
in any manner that materially and adversely affects the Lenders under such
Facilities without the written consent of each such Lender directly affected
thereby;

 

(vi) change any provision of this Section 8.01 or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender; or

 

(vii) release all or substantially all of the value of the Subsidiaries
Guarantee, without the written consent of each Lender;

 

and, provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Issuing Bank in addition to the Lenders required
above, affect the rights or duties of the Issuing Bank under this Agreement or
any Letter of Credit application relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Swing Line Bank in addition to the Lenders required above,
affect the rights or duties of the Swing Line Bank under this Agreement; (iii)
no amendment, waiver or consent shall, unless in writing and signed by an Agent
in addition to the Lenders required above, affect the rights or duties of, or
any fees or other amounts payable to, such Agent under this Agreement or any
other Loan Document; and (iv) Section 8.07(g) may not be amended, waived or
otherwise modified without the consent of each Granting Lender all or any part
of whose Advances are being funded by an SPC at the time of such amendment,
waiver or other modification; and (v) the Fee Letters may be amended, or rights
or privileges thereunder waived, in a writing executed only by the parties
thereto. Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder, except that the Commitment of such Lender may not be increased or the
scheduled termination date of such Commitment may not be extended without the
consent of such Lender.

 

SECTION 8.02 Notices, Etc.

 

(a) All notices and other communications provided for hereunder shall be in
writing and mailed, telecopied or delivered:

 

(i) if to the Borrower, at its address at 211 Commerce Street, Suite 800,
Nashville, Tennessee 37201, Telecopier No.: (615) 743 6597, Attention: Mr. Peter
J. Clemens, IV, with a copy of each notice relating to the occurrence and
continuance (or potential occurrence) of any Default, to the General Counsel of
the Borrower at the same address (Telecopier No.: (615) 743 6597);

 

(ii) if to any of the Initial Lenders, the Swing Line Bank or the Initial
Issuing Bank, at its Base Rate Lending Office specified opposite its name on
Schedule I hereto;

 

76



--------------------------------------------------------------------------------

(iii) if to any of the other Lender Parties, at its Base Rate Lending Office
specified on Schedule I to the Assignment and Assumption pursuant to which it
became a Lender Party; and

 

(iv) if to the Administrative Agent, at its address at Independence Center, 101
North Tryon Street, 15th Floor, Charlotte, North Carolina 28255 (Telecopier No.
(704) 386-9923), Attention: Corporate Credit Services; or

 

(v) as to the Borrower or the Administrative Agent, at such other address as
shall be designated by such party in a written notice to each of the other
parties and, as to each other party, or such other address as shall be
designated by such party in a written notice to each of the Borrower and the
Administrative Agent.

 

All such notices and communications shall, when mailed or telecopied, be
effective when deposited in the mail or transmitted by telecopier, respectively,
addressed as aforesaid, except that notices and communications to the
Administrative Agent pursuant to Article II, III or VII shall not be effective
until received by the Administrative Agent. Delivery by telecopier of an
executed counterpart of a signature page to any amendment or waiver of any
provision of this Agreement or the Notes or of any Exhibit hereto to be executed
and delivered hereunder shall be effective as delivery of an original executed
counterpart thereof.

 

(b) If any notice required under this Agreement is permitted to be made, and is
made, by telephone, actions taken or omitted to be taken in reliance thereon by
the Administrative Agent or any of the Lender Parties shall be binding upon the
Borrower and the other Loan Parties notwithstanding any inconsistency between
the notice provided by telephone and any subsequent writing in confirmation
thereof provided to the Administrative Agent or such Lender Party; provided that
any such action taken or omitted to be taken by the Administrative Agent or such
Lender Party shall have been in good faith and in accordance with the terms of
this Agreement.

 

SECTION 8.03 No Waiver; Remedies. No failure on the part of any of the Lender
Parties or the Administrative Agent to exercise, and no delay in exercising, any
right, power or privilege hereunder or under any Note or any other Loan Document
shall operate as a waiver thereof or consent thereto; nor shall any single or
partial exercise of any such right, power or privilege preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
The remedies herein provided are cumulative and not exclusive of any remedies
provided under applicable law.

 

SECTION 8.04 Attorney Costs, Expenses and Taxes. The Borrower agrees (a) to pay
or reimburse the Administrative Agent for all costs and expenses incurred in
connection with the development, preparation, negotiation, syndication and
execution of this Agreement and the other Loan Documents, and any amendment,
waiver, consent or other modification of the provisions hereof and thereof
(whether or not the transactions contemplated hereby or thereby are
consummated), and the consummation and administration of the transactions
contemplated hereby and thereby, including all Attorney Costs, and (b) to pay or
reimburse each Agent and each Lender for all costs and expenses incurred in
connection with the enforcement of any rights or remedies under this Agreement
or the other Loan Documents (including all such costs and expenses incurred
during any legal proceeding, including any proceeding under any bankruptcy or
similar law), including all Attorney Costs. All amounts due under this Section
8.04 shall be payable within ten Business Days after demand therefor. The
agreements in this Section shall survive the termination of the Commitments and
repayment of all other Obligations.

 

SECTION 8.05 Indemnification by the Borrower. (a) Whether or not the
transactions contemplated hereby are consummated, the Borrower shall indemnify
and hold harmless each

 

77



--------------------------------------------------------------------------------

Agent-Related Person, each Lender and their respective Affiliates, directors,
officers, employees, counsel, agents and attorneys-in-fact (collectively the
“Indemnitees”) from and against any and all liabilities, obligations, losses,
damages, penalties, claims, demands, actions, judgments, suits, costs, expenses
and disbursements (including Attorney Costs) of any kind or nature whatsoever
which may at any time be imposed on, incurred by or asserted against any such
Indemnitee in any way relating to or arising out of or in connection with (a)
the execution, delivery, enforcement, performance or administration of any Loan
Document or any other agreement, letter or instrument delivered in connection
with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby, (b) any Commitment, Advance or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the Issuing Bank to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), or (c) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory (including
any investigation of, preparation for, or defense of any pending or threatened
claim, investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto (all the foregoing, collectively, the “Indemnified
Liabilities”), in all cases, whether or not caused by or arising, in whole or in
part, out of the negligence of the Indemnitee; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses or disbursements are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee. No Indemnitee
shall be liable for any damages arising from the use by others of any
information or other materials obtained through IntraLinks or other similar
information transmission systems in connection with this Agreement, nor shall
any Indemnitee have any liability for any indirect or consequential damages
relating to this Agreement or any other Loan Document or arising out of its
activities in connection herewith or therewith (whether before or after the
Closing Date). In the case of an investigation, litigation or other proceeding
to which the indemnity in this Section 8.05 applies, such indemnity shall be
effective whether or not such investigation, litigation or proceeding is brought
by any Loan Party, its directors, shareholders or creditors or an Indemnitee or
any other Person, whether or not any Indemnitee is otherwise a party thereto and
whether or not any of the transactions contemplated hereunder or under any of
the other Loan Documents is consummated. All amounts due under this Section 8.05
shall be payable within ten Business Days after demand therefor. The agreements
in this Section shall survive the resignation of any Agent, the replacement of
any Lender, the termination of the Commitments and the repayment, satisfaction
or discharge of all the other Obligations.

 

(b) If any payment of principal of, or Conversion of, any Eurodollar Rate
Advance is made by the Borrower to or for the account of a Lender Party other
than on the last day of the Interest Period for such Advance, as a result of a
payment or Conversion pursuant to Section 2.06, 2.09(b)(i) or 2.10(d),
acceleration of the maturity of the Notes pursuant to Section 6.01 or for any
other reason, or by an Eligible Assignee to a Lender Party other than on the
last day of the Interest Period for such Advance upon an assignment of rights
and obligations under this Agreement pursuant to Section 8.07 as a result of a
demand by the Borrower pursuant to Section 8.07(b), or if the Borrower fails to
make any payment or prepayment of an Advance for which a notice of prepayment
has been given or that is otherwise required to be made, whether pursuant to
Section 2.04, 2.06 or 6.01 or otherwise, the Borrower shall, upon demand by such
Lender Party (with a copy of such demand to the Administrative Agent), pay to
the Administrative Agent for the account of such Lender Party any amounts
required to compensate such Lender Party for any additional losses, costs or
expenses that it may reasonably incur as a result of such payment or Conversion
or such failure to pay or prepay, as the case may be, including, without
limitation, any loss (excluding loss of anticipated profits), cost or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by any Lender Party to fund or maintain such Advance.

 

78



--------------------------------------------------------------------------------

(c) Without prejudice to the survival of any other agreement of any of the Loan
Parties hereunder or under or in respect of any other Loan Document, the
agreements and obligations of the Borrower contained in Sections 2.10, 2.12 and
2.13 and this Section 8.04 shall survive the payment in full of principal,
interest and all other amounts payable hereunder and under and in respect of any
of the other Loan Documents.

 

SECTION 8.06 Right of Set-off. Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the
Administrative Agent to declare the Notes due and payable pursuant to the
provisions of Section 6.01, each of the Lender Parties and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted under applicable law, to set off and otherwise
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held and other indebtedness at any time owing by such Lender
Party or such affiliate to or for the credit or the account of the Borrower
against any and all of the Obligations of the Borrower now or hereafter existing
under this Agreement and the Note or Notes, if any, held by such Lender Party,
irrespective of whether such Lender Party shall have made any demand under this
Agreement or such Note or Notes and although such obligations may be unmatured.
Each of the Lender Parties hereby agrees promptly to notify the Borrower after
any such setoff and application; provided, however, that the failure to give
such notice shall not affect the validity of such setoff and application. The
rights of each of the Lender Parties and their respective Affiliates under this
Section 8.05 are in addition to other rights and remedies (including, without
limitation, other rights of setoff) that such Lender Party and its respective
Affiliates may have.

 

SECTION 8.07 Successors and Assigns.

 

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder (other than in accordance with
Section 5.02(c)) without the prior written consent of each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an Eligible Assignee in accordance with the provisions of Section
8.07(b), (ii) by way of participation in accordance with the provisions of
Section 8.07(d), (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 8.07(f), or (iv) to an SPC in accordance
with the provisions of Section 8.07(j) (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Indemnitees) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

(b) Any Lender may at any time assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Advances (including for purposes of this
Section 8.07(b), participations in Letters of Credit and in Swing Line Advances)
at the time owing to it); provided that (i) except in the case of an assignment
of the entire remaining amount of the assigning Lender’s Commitment and the
Advances at the time owing to it or in the case of an assignment to a Lender or
an Affiliate of a Lender, the aggregate amount of the Commitment (which for this
purpose includes Advances outstanding thereunder) or, if the applicable
Commitment is not then in effect, the principal outstanding balance of the
Advances of the assigning Lender subject to each such assignment, determined as
of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date, shall not be less than
$5,000,000, unless the Administrative Agent and, so long as no Event of Default
has occurred and is continuing, the Borrower

 

79



--------------------------------------------------------------------------------

otherwise consents; (ii) each partial assignment shall be made as an assignment
of a proportionate part of all the assigning Lender’s rights and obligations
under this Agreement with respect to the Advances or the Commitment assigned,
except that this clause (ii) shall not (x) apply to rights in respect of Swing
Line Advances or (y) prohibit any Lender from assigning all or a portion of its
rights and obligations among separate Facilities on a non-pro rata basis; (iii)
so long as no Event of Default has occurred and is continuing, and except for
any assignment to another Lender or an Affiliate of a Lender, any assignment of
a Revolving Credit Commitment or any Advance must be approved by the Borrower
(such approval not to be unreasonably withheld or delayed); (iv) any assignment
of an Advance must be approved by the Administrative Agent (such approval not to
be unreasonably withheld or delayed) and any assignment of a Revolving Credit
Commitment must be approved by the Administrative Agent, the Issuing Bank and
the Swing Line Bank unless the Person that is the proposed assignee is itself a
Revolving Credit Lender (whether or not the proposed assignee would otherwise
qualify as an Eligible Assignee); and (v) the parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500. Subject to acceptance
and recording thereof by the Administrative Agent pursuant to Section 8.07(c),
from and after the effective date specified in each Assignment and Assumption,
the Eligible Assignee thereunder shall be a party to this Agreement and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.10, 2.13, 8.04 and 8.05 with respect to facts and circumstances occurring
prior to the effective date of such assignment). Upon request, the Borrower (at
its expense) shall execute and deliver a Note to the assignee Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 8.07(d).

 

(c) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at the Administrative Agent’s office set forth in
Section 8.02, a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Advances and Letter of Credit
Advances owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive, and the
Borrower, the Agents and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower at any reasonable
time and from time to time upon reasonable prior notice. In addition, at any
time that a request for a consent for a material or other substantive change to
the Loan Documents is pending, any Lender may request and receive from the
Administrative Agent a copy of the Register.

 

(d) Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries)(each, a “Participant”) in all or a portion of such Lender’s rights
and/or obligations under this Agreement (including all or a portion of its
Commitment and/or the Advances (including such Lender’s participations in Letter
of Credit Advances and/or Swing Line Advances) owing to it); provided that (i)
such Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Agents and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall

 

80



--------------------------------------------------------------------------------

provide that such Lender shall retain the sole right to enforce this Agreement
and to approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification described in the first proviso to Section 8.01 that
directly affects such Participant. Subject to Section 8.07(e), the Borrower
agrees that each Participant shall be entitled to the benefits of Sections 2.10
and 2.13 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to Section 8.07(b). To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 8.06 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.14 as
though it were a Lender.

 

(e) A Participant shall not be entitled to receive any greater payment under
Section 2.10 or 2.13 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.13 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 8.08 as though
it were a Lender.

 

(f) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

(g) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower (an “SPC”) the option to provide all or any part of any
Advance that such Granting Lender would otherwise be obligated to make pursuant
to this Agreement; provided that (i) nothing herein shall constitute a
commitment by any SPC to fund any Advance, and (ii) if an SPC elects not to
exercise such option or otherwise fails to make all or any part of such Advance,
the Granting Lender shall be obligated to make such Advance pursuant to the
terms hereof or, if it fails to do so, to make such payment to the
Administrative Agent as is required under Section 2.10. Each party hereto hereby
agrees that (i) neither the grant to any SPC nor the exercise by any SPC of such
option shall increase the costs or expenses or otherwise increase or change the
obligations of the Borrower under this Agreement (including its obligations
under Section 2.10), (ii) no SPC shall be liable for any indemnity or similar
payment obligation under this Agreement for which a Lender would be liable, and
(iii) the Granting Lender shall for all purposes, including the approval of any
amendment, waiver or other modification of any provision of any Loan Document,
remain the lender of record hereunder. The making of a Advance by an SPC
hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Advance were made by such Granting Lender. In
furtherance of the foregoing, each party hereto hereby agrees (which agreement
shall survive the termination of this Agreement) that, prior to the date that is
one year and one day after the payment in full of all outstanding commercial
paper or other senior debt of any SPC, it will not institute against, or join
any other Person in instituting against, such SPC any bankruptcy,
reorganization, arrangement, insolvency, or liquidation proceeding under the
laws of the United States or any State thereof. Notwithstanding anything to the
contrary contained herein, any SPC may (i) with notice to, but without prior
consent of the Borrower and the Administrative Agent, assign all or any portion
of its right to receive payment with respect to any Advance to the Granting
Lender and (ii) disclose on a confidential basis any non-public information
relating to its funding of Advances to any rating agency, commercial paper
dealer or provider of any surety or Guarantee or credit or liquidity enhancement
to such SPC.

 

81



--------------------------------------------------------------------------------

(h) Notwithstanding anything to the contrary contained herein, if at any time
Bank of America assigns all of its Commitments and Advances pursuant to Section
8.07(b), Bank of America may, (i) upon 30 days’ notice to the Borrower and the
Lenders, resign as Issuing Bank and/or (ii) upon 30 days’ notice to the
Borrower, resign as Swing Line Bank. In the event of any such resignation as
Issuing Bank or Swing Line Bank, the Borrower shall be entitled to appoint from
among the Lenders a successor Issuing Bank or Swing Line Bank hereunder;
provided, however, that no failure by the Borrower to appoint any such successor
shall affect the resignation of Bank of America as Issuing Bank or Swing Line
Bank, as the case may be. If Bank of America resigns as Issuing Bank, it shall
retain all the rights and obligations of the Issuing Bank hereunder with respect
to all Letter of Credit Advances outstanding as of the effective date of its
resignation as Issuing Bank and all Letter of Credit Advances with respect
thereto (including the right to require the Lenders to make Base Rate Advances
or fund risk participations in unreimbursed amounts pursuant to Section 2.03).
If Bank of America resigns as Swing Line Bank, it shall retain all the rights of
the Swing Line Bank provided for hereunder with respect to Swing Line Advances
made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Base Rate Advances or fund
risk participations in outstanding Swing Line Advances pursuant to Section 2.02.

 

SECTION 8.08 Tax Forms (i). (a) (i) Each Lender that is not a “United States
person” within the meaning of Section 7701(a)(30) of the Code (a “Foreign
Lender”) shall deliver to the Administrative Agent, prior to receipt of any
payment subject to withholding under the Code (or upon accepting an assignment
of an interest herein), two duly signed completed copies of either IRS Form
W-8BEN or any successor thereto (relating to such Foreign Lender and entitling
it to an exemption from, or reduction of, withholding tax on all payments to be
made to such Foreign Lender by the Borrower pursuant to this Agreement) or IRS
Form W-8ECI or any successor thereto (relating to all payments to be made to
such Foreign Lender by the Borrower pursuant to this Agreement) or such other
evidence satisfactory to the Borrower and the Administrative Agent that such
Foreign Lender is entitled to an exemption from, or reduction of, U.S.
withholding tax, including any exemption pursuant to Section 881(c) of the Code,
and in the case of a Foreign Lender claiming such an exemption under Section
881(c) of the Code, a certificate that establishes in writing to the
Administrative Agent that such Foreign Lender is not (i) a “bank” as defined in
Section 881(c)(3)(A) of the Code, (ii) a 10-percent shareholder within the
meaning of Section 871(h)(3)(B) of the Code, and (iii) a controlled foreign
corporation related to the Borrower with the meaning of Section 864(d) of the
Code. Thereafter and from time to time, each such Foreign Lender shall (A)
promptly submit to the Administrative Agent such additional duly completed and
signed copies of one of such forms (or such successor forms as shall be adopted
from time to time by the relevant United States taxing authorities) as may then
be available under then current United States laws and regulations to avoid, or
such evidence as is satisfactory to the Borrower and the Administrative Agent of
any available exemption from, or reduction of, United States withholding taxes
in respect of all payments to be made to such Foreign Lender by the Borrower
pursuant to this Agreement, (B) promptly notify the Administrative Agent of any
change in circumstances which would modify or render invalid any claimed
exemption or reduction, and (C) take such steps as shall not be materially
disadvantageous to it, in the reasonable judgment of such Lender, and as may be
reasonably necessary (including the re-designation of its Lending Office) to
avoid any Requirement of Law that the Borrower make any deduction or withholding
for taxes from amounts payable to such Foreign Lender. If the forms referred to
above in this subsection (a)(i) that are provided by a Foreign Lender at the
time such Foreign Lender first becomes a party to this Agreement indicate a
United States interest withholding tax rate in excess of zero, withholding tax
at such rate shall be considered excluded from taxes unless and until such
Foreign Lender provides the appropriate form certifying that a lesser rate
applies, whereupon withholding tax at such lesser rate shall be considered
excluded from Taxes solely for the periods governed by such form.

 

(ii) Each Foreign Lender, to the extent it does not act or ceases to act for its
own account with respect to any portion of any sums paid or payable to such
Lender under any of

 

82



--------------------------------------------------------------------------------

the Loan Documents (for example, in the case of a typical participation by such
Lender), shall deliver to the Administrative Agent on the date when such Foreign
Lender ceases to act for its own account with respect to any portion of any such
sums paid or payable, and at such other times as may be necessary in the
determination of the Administrative Agent (in the reasonable exercise of its
discretion), (A) two duly signed completed copies of the forms or statements
required to be provided by such Lender as set forth above, to establish the
portion of any such sums paid or payable with respect to which such Lender acts
for its own account that is not subject to U.S. withholding tax, and (B) two
duly signed completed copies of IRS Form W-8IMY (or any successor thereto),
together with any information such Lender chooses to transmit with such form,
and any other certificate or statement of exemption required under the Code, to
establish that such Lender is not acting for its own account with respect to a
portion of any such sums payable to such Lender.

 

(iii) The Borrower shall not be required to pay any additional amount to any
Foreign Lender under Section 2.13 (A) with respect to any Taxes required to be
deducted or withheld on the basis of the information, certificates or statements
of exemption such Lender transmits with an IRS Form W-8IMY pursuant to this
Section 8.08(a) or (B) if such Lender shall have failed to satisfy the foregoing
provisions of this Section 8.08(a); provided that if such Lender shall have
satisfied the requirement of this Section 8.08(a) on the date such Lender became
a Lender or ceased to act for its own account with respect to any payment under
any of the Loan Documents, nothing in this Section 8.08(a) shall relieve the
Borrower of its obligation to pay any amounts pursuant to Section 2.13 in the
event that, as a result of any change in any applicable Law, treaty or
governmental rule, regulation or order, or any change in the interpretation,
administration or application thereof, such Lender is no longer properly
entitled to deliver forms, certificates or other evidence at a subsequent date
establishing the fact that such Lender or other Person for the account of which
such Lender receives any sums payable under any of the Loan Documents is not
subject to withholding or is subject to withholding at a reduced rate.

 

(b) The Administrative Agent may, without reduction, withhold any Taxes required
to be deducted and withheld from any payment under any of the Loan Documents
with respect to which the Borrower is not required to pay additional amounts
under this Section 8.08(a).

 

(c) Upon the request of the Administrative Agent, each Lender that is a “United
States person” within the meaning of Section 7701(a)(30) of the Code shall
deliver to the Administrative Agent two duly signed completed copies of IRS Form
W-9. If such Lender fails to deliver such forms, then the Administrative Agent
may withhold from any interest payment to such Lender an amount equivalent to
the applicable back-up withholding tax imposed by the Code, without reduction.

 

If any Governmental Authority asserts that the Administrative Agent did not
properly withhold or backup withhold, as the case may be, any tax or other
amount from payments made to or for the account of any Lender, such Lender shall
indemnify the Administrative Agent therefor, including all penalties and
interest, any taxes imposed by any jurisdiction on the amounts payable to the
Administrative Agent under this Section 8.08, and costs and expenses (including
Attorney Costs) of the Administrative Agent. The obligation of the Lenders under
this Section 8.08 shall survive the termination of the Commitments, repayment of
all other Obligations hereunder and the resignation of the Administrative Agent.

 

SECTION 8.09 No Liability of the Issuing Bank. The Borrower assumes all risks of
the acts or omissions of any beneficiary or transferee of any Letter of Credit
with respect to its use of such Letter of Credit. Neither the Issuing Bank nor
any of its officers or directors shall be liable or responsible for:

 

(a) the use that may be made of any Letter of Credit or any acts or omissions of
any beneficiary or transferee in connection therewith;

 

83



--------------------------------------------------------------------------------

(b) the validity, sufficiency or genuineness of documents, or of any endorsement
thereon, even if such documents should prove to be in any or all respects
invalid, insufficient, fraudulent or forged;

 

(c) payment by the Issuing Bank against presentation of documents that do not
comply with the terms of a Letter of Credit, including failure of any documents
to bear any reference or adequate reference to the Letter of Credit; or

 

(d) any other circumstances whatsoever in making or failing to make payment
under any Letter of Credit;

 

except that the Borrower shall have a claim against the Issuing Bank, and the
Issuing Bank shall be liable to the Borrower, to the extent of any direct, but
not consequential, damages suffered by the Borrower that the Borrower proves
were caused by (i) the Issuing Bank’s willful misconduct or gross negligence as
determined in a final, nonappealable judgment by a court of competent
jurisdiction in determining whether documents presented under any Letter of
Credit comply with the terms of the Letter of Credit or (ii) the Issuing Bank’s
willful failure to make lawful payment under a Letter of Credit after the
presentation to it of a draft and certificates strictly complying with the terms
and conditions of the Letter of Credit. In furtherance and not in limitation of
the foregoing, the Issuing Bank may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary.

 

SECTION 8.10 Confidentiality. Neither any Agent nor any Lender Party shall
disclose any Confidential Information to any Person without the consent of the
Borrower, other than (a) to such Agent’s or such Lender Party’s Affiliates and
their officers, directors, trustees, employees, agents and advisors, to other
Lender Parties and to actual or prospective Eligible Assignees and participants,
and then in each case only on a confidential basis, (b) as required by any law,
rule or regulation or judicial process, (c) as requested or required by any
state, federal or foreign authority or examiner (including the National
Association of Insurance Commissioners or any similar organization or
quasi-regulatory authority) regulating such Lender Party, (d) to any rating
agency when required by it, provided that, prior to any such disclosure, such
rating agency shall undertake to preserve the confidentiality of any
Confidential Information relating to the Loan Parties received by it from such
Lender Party in accordance with such rating agency’s internal procedures
generally applicable to information of the same type, (e) in connection with any
litigation or proceeding to which such Agent or such Lender Party or any of its
Affiliates may be a party, provided that such Agent, Lender Party or Affiliate
will (unless prohibited by law) use its reasonable best efforts to provide the
Borrower with sufficient notice thereof prior to any such disclosure to permit
the Borrower the opportunity to obtain a protective order with respect thereto,
or (f) in connection with the exercise of any remedy under this Agreement or any
other Loan Document.

 

SECTION 8.11 Agent’s Notice. The Administrative Agent hereby notifies each Loan
Party that, pursuant to the requirements of the Patriot Act, it is required to
obtain, verify and record information that identifies each Loan Party, which
information includes names and addresses and other information that will allow
it to identify each Loan Party in accordance with the Patriot Act.

 

SECTION 8.12 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by telecopier shall
be effective as delivery of a manually executed counterpart of this Agreement.

 

84



--------------------------------------------------------------------------------

SECTION 8.13 Governing Law; Jurisdiction, Etc.

 

(a) This Agreement and the Notes shall be governed by, and construed in
accordance with, the laws of the State of New York.

 

(b) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property and assets, to the nonexclusive jurisdiction of any
New York State court or any federal court of the United States of America
sitting in New York City, New York, and any appellate court from any thereof, in
any action or proceeding arising out of or relating to this Agreement or any of
the other Loan Documents to which it is a party, or for recognition or
enforcement of any judgment in respect thereof, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in any such New York State
court or, to the fullest extent permitted under applicable law, in any such
federal court. Each of the parties hereto hereby irrevocably consents to the
service of copies of any summons and complaint and any other process which may
be served in any such action or proceeding by certified mail, return receipt
requested, or by delivering a copy of such process to such party, at its address
specified in Section 8.02, or by any other method permitted under applicable
law. Each of the parties hereto hereby agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
applicable law. Nothing in this Agreement shall affect any right that any of the
parties hereto may otherwise have to bring any action or proceeding relating to
this Agreement or any of the other Loan Documents in the courts of any
jurisdiction.

 

(c) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any of the other Loan Documents
to which it is a party in any New York State or federal court. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

85



--------------------------------------------------------------------------------

SECTION 8.14 WAIVER OF JURY TRIAL. EACH OF THE BORROWER, THE AGENTS AND THE
LENDER PARTIES IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS, THE ADVANCES, THE
LETTERS OF CREDIT OR THE ACTIONS OF ANY AGENT OR ANY LENDER PARTY IN THE
NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

THE BORROWER

CAREMARK RX, INC.

By

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   



--------------------------------------------------------------------------------

THE ADMINISTRATIVE AGENT

BANK OF AMERICA, N.A.

By

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   



--------------------------------------------------------------------------------

THE LEAD ARRANGERS

BANC OF AMERICA SECURITIES LLC

By

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

WACHOVIA CAPITAL MARKETS, LLC,

D/B/A WACHOVIA SECURITIES

By

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   



--------------------------------------------------------------------------------

THE CO-SYNDICATION AGENTS

By

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

WACHOVIA BANK, NATIONAL ASSOCIATION

By

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   



--------------------------------------------------------------------------------

THE CO-DOCUMENTATION AGENTS

By

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

By

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   



--------------------------------------------------------------------------------

THE INITIAL LENDERS

BANK OF AMERICA, N.A., as a Lender,

the Swing Line Bank and the Issuing Bank

     

By

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 